EXHIBIT 10.1

 

--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

RADIATION THERAPY SERVICES, INC.,

as the Borrower

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and Issuing Lender

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

THE OTHER LENDERS PARTY HERETO,

 

BANC OF AMERICA SECURITIES LLC

and

WACHOVIA SECURITIES, INC.

as Joint Lead Arrangers and Joint Book Managers

 

Dated as of December 16, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ARTICLE I      ASSIGNMENT AND ALLOCATIONS; DEFINITIONS     

1.1       Amendment and Restatement, Allocations

   2

1.2       Defined Terms

   3

1.3       Accounting Terms

   28

1.4       Other Terms; Construction

   29

1.5       Accounting for Derivatives

   29

1.6       Letter of Credit Amounts

   29

1.7       Covenant Adjustments

   29 ARTICLE II      AMOUNT AND TERMS OF THE TERM LOAN B     

2.1       Intentionally deleted

   30

2.2       Term Loan B

   30

2.3       Prepayments

   31

2.4       Notes

   34 ARTICLE III      AMOUNT AND TERMS OF THE REVOLVING LOANS     

3.1       Revolving Credit Commitments

   36

3.2       Borrowings

   36

3.3       Disbursements; Funding Reliance; Domicile of Loans

   37

3.4       Notes

   38

3.5       Termination and Reduction of Revolving Credit Commitments

   38

3.6       Mandatory Payments and Prepayments

   38

3.7       Voluntary Prepayments

   40

3.8       Swing Line

   41 ARTICLE IV      LETTERS OF CREDIT     

4.1       Issuance

   42

4.2       Notices

   43

 

i



--------------------------------------------------------------------------------

4.3       Participations

   43

4.4       Reimbursement

   44

4.5       Payment by Revolving Loans

   44

4.6       Payment to Lenders

   45

4.7       Obligations Absolute

   45

4.8       Cash Collateral Account

   46

4.9       Effectiveness

   47 ARTICLE V      INTEREST, FEES, USE OF PROCEEDS     

5.1       Interest

   48

5.2       Fees

   49

5.3       Interest Periods

   50

5.4       Conversions and Continuations

   51

5.5       Method of Payments; Computations

   52

5.6       Recovery of Payments

   53

5.7       Use of Proceeds

   53

5.8       Pro Rata Treatment

   53

5.9       Increased Costs; Change in Circumstances; Illegality; etc.

   54

5.10     Taxes

   56

5.11     Compensation

   58

5.12     Deficiency Advances; Failure to Purchase Participations

   58

5.13     Intraday Funding

   59 ARTICLE VI      SECURITY     

6.1       Security

   60

6.2       Further Assurances

   61

6.3       Information Regarding Collateral

   61

 

ii



--------------------------------------------------------------------------------

ARTICLE VII      CONDITIONS OF BORROWING     

7.1       Conditions to Effectiveness

   62

7.2       Conditions of All Borrowings

   65 ARTICLE VIII      REPRESENTATIONS AND WARRANTIES     

8.1       Corporate Organization and Power

   66

8.2       Authorization; Enforceability

   66

8.3       No Violation

   66

8.4       Governmental and Third-Party Authorization; Permits

   67

8.5       Litigation

   68

8.6       Taxes

   68

8.7       Subsidiaries

   68

8.8       Full Disclosure

   69

8.9       Margin Stock

   69

8.10     No Material Adverse Change

   69

8.11     Financial Matters; No Internal Control Event

   69

8.12     Ownership of Properties

   70

8.13     Employee Benefit Plans

   71

8.14     Environmental Matters

   72

8.15     Compliance With Laws

   73

8.16     Regulated Industries

   73

8.17     Insurance

   73

8.18     Material Contracts

   73

8.19     Security Documents

   73

8.20     Labor Relations

   74

8.21     Intentionally deleted

   74

 

iii



--------------------------------------------------------------------------------

8.22     Service Agreements

   74

8.23     Reimbursement

   74

8.24     Fraud and Abuse

   75

8.25     Maintenance of Mortgaged Property

   75

8.26     Assets of Borrower

   75 ARTICLE IX      AFFIRMATIVE COVENANTS     

9.1       Financial Statements

   76

9.2       Other Business and Financial Information

   77

9.3       Corporate Existence; Franchises; Maintenance of Properties

   80

9.4       Compliance with Laws and Material Contracts

   80

9.5       Payment of Obligations

   80

9.6       Insurance

   81

9.7       Maintenance of Books and Records; Inspection

   81

9.8       Managed Practices

   81

9.9       Permitted Acquisitions

   81

9.10     Creation or Acquisition of Subsidiaries

   84

9.11     Additional Security

   84

9.12     Designated Excluded Subsidiaries

   85

9.13     Employee Benefit Plans

   85

9.14     Further Assurances

   86

9.15     Conditions Subsequent

   86 ARTICLE X      FINANCIAL COVENANTS     

10.1     Leverage Ratio

   86

10.2     Fixed Charge Coverage Ratio

   87

10.3     Interest Coverage Ratio

   87

 

iv



--------------------------------------------------------------------------------

ARTICLE XI      NEGATIVE COVENANTS     

11.1       Merger; Consolidation

   87

11.2       Indebtedness

   87

11.3       Liens

   89

11.4       Disposition of Assets

   90

11.5       Investments

   91

11.6       Restricted Payments

   92

11.7       Transactions with Affiliates

   93

11.8       Change in Business

   93

11.9       Revenue

   93

11.10     Capital Expenditures

   93

11.11     Certain Amendments

   94

11.12     Limitation on Certain Restrictions

   94

11.13     No Other Negative Pledges

   94

11.14     Fiscal Year

   95

11.15     Accounting Changes

   95

11.16     Restriction on Contingent Obligations

   95

11.17     Hazardous Substances

   95

11.18     Pledge of Partnerships and Joint Ventures that are not Subsidiaries

   96

11.19     Foreign Subsidiaries

   96

11.20     Compliance with ERISA, the Code and Foreign Benefit Laws

   96

11.21     Subordinated Indebtedness

   97

11.22     Status of Borrower

   97 ARTICLE XII      EVENTS OF DEFAULT     

12.1     Events of Default

   97

 

v



--------------------------------------------------------------------------------

12.2       Remedies: Termination of Term Loan B Commitments and Revolving Credit
Commitments, Acceleration, etc.

   100

12.3       Remedies: Set-Off

   101

12.4       Application of Funds

   101 ARTICLE XIII      THE ADMINISTRATIVE AGENT     

13.1       Appointment and Authorization of Administrative Agent

   102

13.2       Delegation of Duties

   102

13.3       Liability of Administrative Agent

   103

13.4       Reliance by Administrative Agent

   103

13.5       Notice of Default

   104

13.6       Credit Decision; Disclosure of Information by Administrative Agent

   104

13.7       Indemnification of Administrative Agent

   104

13.8       Administrative Agent in Its Individual Capacity

   105

13.9       Successor Administrative Agent

   105

13.10     Administrative Agent May File Proofs of Claim

   106

13.11     Collateral and Guaranty Matters

   107

13.12     Other Agents; Lead Managers

   107 ARTICLE XIV      MISCELLANEOUS     

14.1     Fees and Expenses

   107

14.2     Indemnification; Limitation of Liability

   108

14.3     GOVERNING LAW; WAIVER OF JURY TRIAL

   109

14.4     Intentionally deleted

   110

14.5     Notices

   110

14.6     Amendments, Waivers, etc.

   111

14.7     Successors and Assigns

   113

14.8     No Waiver

   115

 

vi



--------------------------------------------------------------------------------

14.9       Survival

   116

14.10     Severability

   116

14.11     Construction

   116

14.12     Confidentiality

   116

14.13     Counterparts

   117

14.14     Disclosure of Information

   117

14.15     Entire Agreement

   117

14.16     USA PATRIOT Act Notice

   117

 

vii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1    Form of Revolving Note Exhibit A-2    Form of Swing Line Note
Exhibit A-3    Form of Term Loan B Note Exhibit B-1(a)    Form of Notice of
Borrowing Exhibit B-1(b)    Form of Borrowing Notice - Swing Line Loans Exhibit
B-2    Form of Notice of Conversion/Continuation Exhibit B-3    Form of Letter
of Credit Notice Exhibit C    Form of Compliance Certificate Exhibit D    Form
of Assignment and Assumption Exhibit E    Form of Intercompany Note Exhibit F   
Form of Reaffirmation and Amendment of Subsidiary Guaranty and Security
Agreement Exhibit G    Form of Opinion of Borrower’s Counsel Exhibit H    Form
of Designation of Excluded Subsidiary Certificate SCHEDULES Schedule 1.1    Term
Loan B Commitments, Revolving Credit Commitments and the Applicable Commitment
Percentages Schedule 6.3    Information Regarding Collateral Schedule 7.1   
Mortgages Schedule 8.4    Consents and Approvals Schedule 8.5    Litigation
Schedule 8.6    Taxes Schedule 8.7    Subsidiaries Schedule 8.11    Financial
Matters Schedule 8.12    Ownership of Properties Schedule 8.14(a)   
Environmental Matters Schedule 8.14(b)    Further Environmental Matters Schedule
8.17    Insurance Schedule 8.18    Material Contracts Schedule 8.19(b)    Real
Property Filing Jurisdictions Schedule 9.15    Conditions Subsequent Schedule
11.2    Indebtedness Schedule 11.3    Liens Schedule 11.5    Investments
Schedule 11.7    Transactions with Affiliates Schedule 11.16    Contingent
Obligations Schedule 14.7    Processing and Recordation Fees

 

viii



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of the 16th day of
December, 2005 (this “Agreement”), is made among RADIATION THERAPY SERVICES,
INC., a Florida corporation with its principal offices in Fort Myers, Florida
(the “Borrower”), the banks and financial institutions listed on the signature
pages hereto or that become parties hereto after the date hereof (collectively,
the “Lenders”), BANK OF AMERICA, N.A. (“Bank of America”), as Administrative
Agent, Swing Line Lender and Issuing Lender, and WACHOVIA BANK, NATIONAL
ASSOCIATION (“Wachovia”), as syndication agent for the Lenders (in such
capacity, the “Syndication Agent”).

 

RECITALS

 

A. The Borrower, the Lenders party thereto and Wachovia, as successor in
interest to First Union National Bank, as administrative agent, were parties to
that certain Credit Agreement, dated as of October 28, 1998, as amended and
restated by that certain First Amended and Restated Credit Agreement, dated as
of October 27, 1999 (collectively, the “Original Credit Agreement”).

 

B. The Borrower, the Lenders party thereto, and Bank of America, were parties to
that certain Second Amended and Restated Credit Agreement dated as of April 15,
2002, which, among other things, amended and restated the Original Credit
Agreement and provided for the reallocation of certain commitments, the
conversion of certain outstandings to a term loan and a corresponding decrease
in the revolving credit commitments (as amended to but not including the date
hereof, the “Second Amended Credit Agreement”).

 

C. In connection with entering into the Second Amended Credit Agreement, Bank of
America was appointed successor administrative agent to Wachovia pursuant to a
certain agency resignation and appointment letter and related agency succession
documents.

 

D. The Borrower, the Lenders party thereto, and Bank of America, were parties to
that certain Third Amended and Restated Credit Agreement dated as of March 31,
2004, which, among other things, amended and restated the Second Amended Credit
Agreement pursuant to which the Lenders continued to make available to the
Borrower a revolving credit facility and the term loan A facility, and provided
for the addition of a term loan B facility (as amended by Amendment Agreement
No. 1 to Third Amended and Restated Credit Agreement, dated as of October 8,
2004, which, among other things, provided for the prepayment of the term loan B
facility, a readvance of the term loan A facility, and an increase in the
revolving credit commitments (collectively, as further amended to but not
including the date hereof, the “Third Amended Credit Agreement”).

 

E. The Borrower has requested that the Third Amended Credit Agreement be further
amended and restated in order to, among other things, provide for an increase
and readvancement of the term loan B facility, and to make certain other
amendments to the Third Amended Credit Agreement (the “Restatement”).

 

F. The Borrower, the Lenders, the Administrative Agent, the Swing Line Lender
and the Issuing Lender have agreed to and desire to amend and restate the Third
Amended Credit Agreement on the terms and conditions set forth in this Agreement
to accomplish such amendments.



--------------------------------------------------------------------------------

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I

 

ASSIGNMENT AND ALLOCATIONS; DEFINITIONS

 

1.1 Amendment and Restatement, Allocations. In order to facilitate the
Restatement and otherwise to effectuate the desires of the Borrower, the
Administrative Agent and the Lenders:

 

(a) The Borrower, each Subsidiary Guarantor, the Administrative Agent and the
Lenders hereby agree that upon the effectiveness of this Agreement, the terms
and provisions of the Third Amended Credit Agreement which in any manner govern
or evidence the Obligations, the rights and interests of the Administrative
Agent and the Lenders and any terms, conditions or matters related to any
thereof, shall be and hereby are amended and restated in their entirety by the
terms, conditions and provisions of this Agreement, and the terms and provisions
of the Third Amended Credit Agreement, except as otherwise expressly provided
herein, shall be superseded by this Agreement.

 

(b) Notwithstanding this amendment and restatement of the Third Amended Credit
Agreement, including anything in this Section 1.1, and of any related “Credit
Documents” (as such term is defined in the Third Amended Credit Agreement and
referred to herein, individually or collectively, as the “Prior Credit
Documents”), (i) all of the indebtedness, liabilities and obligations owing by
any Person under the Third Amended Credit Agreement and other Prior Credit
Documents shall continue as Obligations hereunder, and (ii) each of this
Agreement and the Notes and any other Credit Document (as defined herein) that
is amended and restated in connection with this Agreement is given as a
substitution of and modification of, and not as a payment of, the indebtedness,
liabilities and obligations of the Borrower and the Subsidiary Guarantors under
the Third Amended Credit Agreement or any Prior Credit Document and neither the
execution and delivery of such documents nor the consummation of any other
transaction contemplated hereunder is intended to constitute a novation of the
Third Amended Credit Agreement or of any of the other Prior Credit Documents or
any obligations thereunder. Upon the effectiveness of this Agreement, all Loans
owing by the Borrower, and outstanding under the Third Amended Credit Agreement
shall continue as Loans hereunder and shall constitute advances hereunder, and
all Letters of Credit outstanding under the Third Amended Credit Agreement and
any of the Prior Credit Documents shall continue as Letters of Credit hereunder.
Base Rate Loans under the Third Amended Credit Agreement shall accrue interest
at the Base Rate hereunder and the parties hereto agree that the Interest
Periods for all LIBOR Loans outstanding under the Third Amended Credit Agreement
on the Effective Date shall remain in effect without renewal, interruption or
extension as LIBOR Loans under this Agreement and accrue interest at the LIBOR
Rate hereunder; provided that on and after the Effective Date the Applicable
Margin Percentage applicable to any Loan or Letter of Credit hereunder shall be
as set forth in the definition of Applicable Margin Percentage below, without
regard to any margin applicable thereto under the Third Amended Credit Agreement
prior to the Effective Date.

 

2



--------------------------------------------------------------------------------

(c) The parties hereto agree that as of the Effective Date, the Term Loan B
Lenders shall become parties hereto, shall increase and readvance the Term Loan
B to the Borrower on the terms and conditions set forth herein, shall have such
applicable Commitment Percentages with respect to the Term Loan B as shall be
set forth on the Register of the Administrative Agent as provided in
Section 14.7(c), and the Term Loan B Facility shall be secured by the Collateral
on a pari passu basis with the Revolving Credit Facility, and the Term Loan A
Facility shall be prepaid in full.

 

The parties hereto acknowledge that, notwithstanding clause (c) above, and
notwithstanding the provisions regarding assignments set forth in Section 14.7
hereof, as of the Effective Date, the Term Loan B Commitment, Revolving Credit
Commitment and Applicable Commitment Percentage for each of the Revolving
Lenders and Term Loan B Lenders are as set forth on Schedule 1.1.

 

1.2 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms shall have the meanings set forth
below (such meanings to be equally applicable to the singular and plural forms
thereof):

 

“Account Designation Letter” shall mean a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer and in
form and substance satisfactory to the Administrative Agent, listing any one or
more accounts to which the Borrower may from time to time request the
Administrative Agent to forward the proceeds of any Loans made hereunder.

 

“Acquisition” shall mean any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
all or substantially all of the assets or a certificate of need, of any Person,
whether through purchase of assets, merger or otherwise, or (ii) acquires
securities or other ownership interests of any Person having at least a majority
of combined voting power of the then outstanding securities or other ownership
interests of such Person.

 

“Acquisition Amount” shall mean, with respect to any Acquisition, as at the date
of entering into any agreement therefor, the sum of the following (without
duplication): (a) the value of the Capital Stock of the Borrower or any
Subsidiary to be transferred in connection therewith, (b) the amount of any cash
and fair market value of other property (excluding property described in clause
(a) and the unpaid principal amount of any debt instrument) given as
consideration, (c) the amount (determined by using the face amount or the amount
payable at maturity, whichever is greater) of any Indebtedness incurred, assumed
or acquired by the Borrower or any Subsidiary in connection with such
Acquisition, (d) all additional purchase price amounts in the form of earnouts
and other contingent obligations that should be recorded on the financial
statements of the Borrower and its Subsidiaries in accordance with GAAP, (e) all
amounts paid in respect of covenants not to compete, consulting agreements that
should be recorded on financial statements of the Borrower and its Subsidiaries
in accordance with GAAP, and other affiliated contracts in connection with such
Acquisition, (f) the aggregate fair market value of all other consideration
given by the Borrower or any Subsidiary in connection with such Acquisition, and
(g) out of pocket transaction costs for the services and expenses of attorneys,
accountants and other consultants incurred in effecting such transaction, and
other similar transaction costs so incurred. For purposes of determining the
Cost of Acquisition for any transaction, the Capital Stock of the Borrower or a
Subsidiary shall be valued (A) in the case of Capital Stock that is then
designated

 

3



--------------------------------------------------------------------------------

as a national market system security by the National Association of Securities
Dealers, Inc. (“NASDAQ”) or is listed on a national securities exchange, the
average of the last reported bid and ask quotations or the last prices reported
thereon, and (B) with respect to any other Capital Stock, as determined by a
committee composed of the disinterested members of the Board of Directors of the
Borrower and, if requested by the Administrative Agent, determined to be a
reasonable valuation by the independent public accountants referred to in
Section 9.1(b), and (C) with respect to any Acquisition accomplished pursuant to
the exercise of options or warrants or the conversion of securities, the Cost of
Acquisition shall include both the cost of acquiring such option, warrant or
convertible security as well as the cost of exercise or conversion.

 

“Adjusted Base Rate” shall mean, at any time with respect to any Base Rate Loan,
a rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Margin Percentage for Base Rate Loans as in effect at such time.

 

“Adjusted LIBOR Rate” shall mean, at any time with respect to any LIBOR Loan, a
rate per annum equal to the LIBOR Rate as in effect at such time plus the
Applicable Margin Percentage for LIBOR Loans as in effect at such time.

 

“Administrative Agent” shall mean Bank of America, in its capacity as
Administrative Agent appointed under Article XIII, and its successors and
permitted assigns in such capacity.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, as to any Person, each other Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. A Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors or managing general partners.

 

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
Bank of America in its capacity as the Administrative Agent, BAS), and the
officers, directors, employees and attorneys-in-fact of such Persons and
Affiliates.

 

“Agreement” shall mean this Fourth Amended and Restated Credit Agreement, as
amended, modified or supplemented from time to time.

 

“Applicable Commitment Percentage” means, for each Lender at any time, a
fraction, (i) with respect to the Revolving Credit Facility, the Letters of
Credit and the Swing Line the numerator of which shall be such Lender’s
Revolving Credit Commitment and the denominator of which shall be the Total
Revolving Credit Commitment, and (ii) with respect to the Term Loan B Facility,
the numerator of which shall be such Lender’s Term Loan B Commitment and the
denominator shall be the Total Term Loan B Commitment, which Applicable
Commitment Percentage for each Lender shall be maintained on the Register of the
Administrative Agent; provided that the Applicable Commitment Percentage of each
Lender shall be increased or decreased to reflect any assignments to or by such
Lender effected in accordance with Section 14.7.

 

4



--------------------------------------------------------------------------------

“Applicable Margin Percentage” shall mean, at any time from and after the
Effective Date, (a) (i) with respect to Segments of the Term Loan B that are
Base Rate Loans, 0.50% and (ii) with respect to Segments of the Term Loan B that
are LIBOR Loans, 2.00%, provided that, if after June 30, 2006, the Borrower
delivers a Compliance Certificate which reflects a Leverage Ratio of less
than 2.00 to 1.00, from and after the tenth (10th) day (or, if such day is not a
Business Day, on the next succeeding Business Day) following delivery of such
Compliance Certificate, such Applicable Margin Percentage shall mean (x) with
respect to Segments of the Term Loan B that are Base Rate Loans, 0.25%, and
(y) with respect to Segments of the Term Loan B that are LIBOR Loans, 1.75%; and
(b) with respect to Revolving Loans and the commitment fee payable pursuant to
Section 5.2(a), the applicable percentage set forth below, each (i) to be added
to the Base Rate pursuant to Section 5.1 for purposes of determining the
Adjusted Base Rate, and (ii) to be added to the LIBOR Rate pursuant to
Section 5.1 for purposes of determining the Adjusted LIBOR Rate:

 

Leverage Ratio

--------------------------------------------------------------------------------

   Applicable Margin
Percentage for
Base Rate Loans


--------------------------------------------------------------------------------

    Applicable Margin
Percentage for
LIBOR Loans


--------------------------------------------------------------------------------

    Applicable Margin
Percentage for
Commitment Fee


--------------------------------------------------------------------------------

 

Less than 1.50 to 1.00

   0.00 %   1.25 %   0.25 %

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

   0.00 %   1.50 %   0.30 %

Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1

   0.25 %   1.75 %   0.375 %

Greater than or equal to 2.50 to 1.00, but less than 3.00 to 1

   0.50 %   2.00 %   0.375 %

Greater than or equal to 3.00 to 1.00

   1.00 %   2.50 %   0.50 %

 

On each Adjustment Date (as hereinafter defined), the Applicable Margin
Percentage for all Revolving Loans and the commitment fee payable pursuant to
Section 5.2(a) shall be adjusted effective as of such date (based upon the
calculation of the Leverage Ratio as of the last day of the fiscal period to
which such Adjustment Date relates) in accordance with the above matrix;
provided, however, that, notwithstanding the foregoing or anything else herein
to the contrary, if at any time the Borrower shall have failed to deliver the
financial statements and a Compliance Certificate as required by Section 9.1(a)
or Section 9.1(b), as the case may be, and Section 9.2(a), then at the election
of the Required Revolving Lenders, at all times from and including the date on
which such statements and Compliance Certificate are required to have been
delivered to the date on which the same shall have been delivered each
Applicable Margin Percentage shall be determined in accordance with the above
matrix as if the Leverage Ratio were greater than 3.00 to 1.00 (notwithstanding
the actual Leverage Ratio). The Applicable Margin Percentage in effect from the
Effective Date until the Adjustment Date for the period ended March 31, 2006
shall be determined based upon a Leverage Ratio of 2.00 to 1.00. For purposes of
this definition, “Adjustment Date” shall mean, with respect to any fiscal period
of the Borrower, the tenth (10th) day (or, if such day is not a Business Day, on
the next succeeding Business Day) after delivery by the Borrower in accordance
with Section 9.1(a), Section 9.1(b) or Section 9.9(b), as the case may be, of
(i) financial statements as of the end of and for such fiscal period, (ii) a
duly completed Compliance Certificate with respect to such fiscal period, and
(iii) any pro forma Compliance Certificate of the Borrower and its Subsidiaries
giving effect to a Permitted Acquisition in accordance with Section 9.9.

 

5



--------------------------------------------------------------------------------

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of any
entity that administers or manages a Lender.

 

“Asset Disposition” shall mean any sale, assignment, transfer or other
disposition by the Borrower or any of its Subsidiaries to any other Person
(other than to the Borrower or to a Wholly Owned Subsidiary), whether in one
transaction or a series of related transactions, of any of its assets, business
units or other properties (including any interests in property, whether tangible
or intangible, and including Capital Stock of Subsidiaries), but excluding the
sale or other disposition of assets permitted under clauses (i) through (iv) of
Section 11.4.

 

“Assignee” shall have the meaning given to such term in Exhibit D.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Lender and Eligible Assignee (with the consent of any party whose consent
is required by Section 14.7), and accepted by the Administrative Agent and the
Borrower, in substantially the form of Exhibit D or any other form approved by
the Administrative Agent, and shall include, in the case of the initial
assignment of portions of the Term Loan B by Bank of America as one of the
initial Term Loan B Lenders, one or more master assignments and assumption
agreement to effect assignments to multiple assignees substantially on the terms
of the form of Assignment and Assumption set for on Exhibit D.

 

“Attributable Indebtedness” shall mean, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Authorized Officer” shall mean, with respect to any action specified herein,
the president, vice president, or with respect to any financial matter, the
chief financial officer of the Borrower or any other Financial Officer, or any
officer of the Borrower duly authorized by resolution of the board of directors
of the Borrower to take such action on its behalf, and whose signature and
incumbency shall have been certified to the Administrative Agent by the
secretary or an assistant secretary of the Borrower.

 

“Bankruptcy Code” shall mean 11 U.S.C. §§ 101 et seq., as amended from time to
time, and any successor statute.

 

“BAS” means Banc of America Securities LLC and its successors.

 

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” Such rate is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

6



--------------------------------------------------------------------------------

“Base Rate Loan” shall mean, at any time, any Loan (including a Segment) that
bears interest at such time at the Adjusted Base Rate.

 

“Base Rate Segment” means a Segment bearing interest at the Base Rate.

 

“Borrower Margin Stock” shall mean shares of Capital Stock of the Borrower that
are held by the Borrower or any of its Subsidiaries and that constitute Margin
Stock.

 

“Borrower Materials” shall have the meaning given to such term in Section 9.2.

 

“Borrowing” shall mean (i) the incurrence by the Borrower (including as a result
of conversions and continuations of outstanding Revolving Loans pursuant to
Section 5.4) on a single date of a group of Revolving Loans of a single Type
and, in the case of LIBOR Loans, as to which a single Interest Period is in
effect, and (ii) the borrowing under the Term Loan B Facility.

 

“Borrowing Date” shall mean, with respect to any Borrowing, the date upon which
such Borrowing is made.

 

“Business Day” shall mean (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina are
required by law to be closed and (ii) in respect of any determination relevant
to a LIBOR Loan, any such day that is also a day on which tradings are conducted
in the London interbank Eurodollar market.

 

“Capital Assets” shall have the meaning given to such term in the definition of
“Capital Expenditures.”

 

“Capital Expenditures” shall mean, for any period, the aggregate amount (whether
paid in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Borrower and its
Subsidiaries for such period as additions to equipment, fixed assets, real
property or improvements or other capital assets (including, without limitation,
capital lease obligations) (collectively, the “Capital Assets”); provided,
however, that Capital Expenditures shall not include any such expenditures
(i) for replacements and substitutions for capital assets, to the extent made
with the proceeds of insurance, or with proceeds from permitted disposition of
the asset replaced or substituted, or (ii) made in connection with Permitted
Acquisitions.

 

“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

 

“Cash Collateral Account” shall have the meaning given to such term in
Section 4.8.

 

“Cash Equivalents” shall mean Eligible Investments of High Credit Quality
without Concentrations and with a Short Term Maturity. For purposes of this
definition:

 

  1)

Eligible Investments are defined as investment in the following held in U.S.
dollars: (i) AAA rated money market mutual funds; (ii) obligations issued by the
U.S. Treasury such as treasury bills, treasury notes and/or treasury bonds;
(iii) obligations issued by a U.S. Federal Agency (e.g., Federal Home Loan Bank,
Federal Farm Credit Bank and Fannie Mae); (iv) obligations of major corporations
and bank holding companies and limited to commercial paper, corporate notes,
corporate bonds and medium-term-notes; (v) taxable and tax-exempt

 

7



--------------------------------------------------------------------------------

 

municipal securities, which also include variable rate demands notes (VRDNs) and
auction rate securities; (vi) auction rate preferreds; or (vii) repurchase
agreements collateralized by U.S. Treasury or agency securities at a minimum
level of 102%.

 

  2) High Credit Quality is defined as: (i) investments which bear a short-term
credit rating must have a minimum rating and be explicitly rated by two of the
rating services as follows: A1 by S&P, P1 by Moody’s and/or F-1 by Fitch (no
split-rated paper permitted) – for municipal securities, the short-term credit
minimum must be SPI by S&P, MIG1 by Moody’s; (ii) investments which bear a
long-term credit rating must have a minimum rating and be explicitly rated by
two of the rating services as follows: A by S&P, A2 by Moody’s and/or A by
Fitch; or (iii) investments, which bear a AAA-rating, need only be rated by one
of the three rating agencies.

 

  3) Concentration is defined as the portfolio holding more than 10% of its
portfolio in one issue or more than 10% of any one issuer. AAA-rated money
market mutual funds, U.S. Treasury and U.S. Agency securities are exempt from
these concentration limits.

 

  4) Short Term Maturity is defined as investments that mature within six
months. For investments where the interest rate is adjusted via an auction, the
auction date will be used to determine liquidity.

 

“Casualty Event” shall mean, with respect to any property (including any
interest in property) of the Borrower or any of its Subsidiaries, any loss of,
damage to, or condemnation or other taking of, such property for which the
Borrower or such Subsidiary receives insurance proceeds, proceeds of a
condemnation award or other compensation.

 

“Change of Control” shall mean an event or series or events by which:

 

(a) Dr. Daniel E. Dosoretz, Dr. Michael J. Katin, Dr. James H. Rubenstein,
Dr. Graciela R. Garton and Dr. Howard M. Sheridan (collectively, the “Management
Shareholders”) shall collectively own securities of the Borrower representing
less than 25% of the combined voting power of the then outstanding securities of
the Borrower ordinarily (and apart from rights accruing under special
circumstances) having the right to vote in the election of directors;

 

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Management Shareholders becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);

 

8



--------------------------------------------------------------------------------

(c) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election, appointment
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election, appointment or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors); or

 

(d) any Person or two or more Persons other than the Management Shareholders
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower, or control over the equity securities of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such securities.

 

“CMS” means the Centers for Medicare & Medicaid Services of the HHS, and any
successor thereto.

 

“Code” shall mean the Internal Revenue Code of 1986.

 

“Collateral” shall mean all the assets, property and interests in property that
shall from time to time be pledged or be purported to be pledged as direct or
indirect security for the Obligations pursuant to any one or more of the
Security Documents, including without limitation, all Capital Stock owned by
each Grantor and all other property of each Grantor, except as set forth in the
Security Documents. In the event of any inconsistency between this definition
and the definition of Collateral in any Security Document, such Security
Document shall control.

 

“Commitment Fee” shall have the meaning given to such term in Section 5.2(a).

 

“Compliance Certificate” shall mean a fully completed and duly executed
certificate in the form of Exhibit C, together with a Covenant Compliance
Worksheet, which Compliance Certificate shall include calculations with respect
to the revenue generated by all Excluded Subsidiaries.

 

“Confirmation and Amendment of Credit Documents” shall mean the document
executed by the Borrower and its Subsidiaries as of the Effective Date amending
and confirming their obligations under the Credit Documents executed in
conjunction with the Third Amended Credit Agreement and confirming that such
Credit Documents shall continue to be Credit Documents under this Agreement.

 

“Consolidated EBITDA” shall mean for any four fiscal quarter period ending on
the date of computation thereof, Consolidated Net Income for such period, plus
the following to the extent deducted in calculating such Consolidated Net
Income: (i) the sum of Consolidated Interest Expense, taxes, depreciation,
amortization, and other non-cash expenses or charges for such

 

9



--------------------------------------------------------------------------------

period; (ii) the write-off of any deferred financing costs as a result of the
execution and effectiveness of this Agreement recorded in such period; (iii) any
non-cash expense recorded during such period in connection with any issuance of
stock options or other stock-based compensation; (iv) for any period that
includes the fiscal quarter ended March 31, 2005, up to $1,200,000 of non-cash
changes for unamortized leasehold improvements related to the consolidation and
closing of six treatment centers in Westchester and Bronx Counties, New York and
the closing of a treatment facility located outside of Yonkers, New York, all
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Fixed Charges” shall mean, for any period, the aggregate (without
duplication) of the following, all determined on a consolidated basis for the
Borrower and its Subsidiaries (including Excluded Subsidiaries) in accordance
with GAAP for such period: (a) Consolidated Interest Expense for such period,
(b) the aggregate (without duplication) of all scheduled payments of principal
on Consolidated Funded Debt required to have been made by the Borrower and its
Subsidiaries during such period (whether or not such payments are actually
made), (c) Restricted Payments paid or declared in such period, and (d) rental
and operating lease expense.

 

“Consolidated Funded Debt” shall mean, as of any date of determination, any and
all funded Indebtedness, in accordance with GAAP, which shall include with
respect to the Borrower and its Subsidiaries (including Excluded Subsidiaries),
all items of Indebtedness for money borrowed, matured reimbursement obligations
in respect of bonds, letters of credit and acceptances, obligations to pay the
deferred purchase price of property or services (including without limitation
seller notes, contingent or otherwise), obligations to make “earnout” payments
with respect to any Permitted Acquisition, obligations secured by a Lien on
property, Attributable Indebtedness with respect to capital lease obligations
and Synthetic Lease Obligations, conditional sale obligations, obligations under
Hedge Agreements and similar arrangements, obligations to redeem, defease or
otherwise make payments in respect of Capital Stock, all guarantees,
endorsements and other similar Contingent Obligations in respect of others, and
all other Indebtedness secured by any Lien on any property or asset regardless
of whether the Indebtedness secured thereby shall have been assumed by such
property owner or is nonrecourse to such property owner.

 

“Consolidated Interest Expense” shall mean, for any period, the sum (without
duplication) of (i) total interest expense of the Borrower and its Subsidiaries
(including Excluded Subsidiaries) for such period in respect of Consolidated
Funded Debt of the Borrower and its Subsidiaries (including, without limitation,
all such interest expense accrued or capitalized during such period, whether or
not actually paid during such period), determined on a consolidated basis in
accordance with GAAP, (ii) all net amounts payable under or in respect of Hedge
Agreements, to the extent paid or accrued by the Borrower and its Subsidiaries
(including Excluded Subsidiaries) during such period, and (iii) all commitment
fees and other ongoing fees in respect of Consolidated Funded Debt paid, accrued
or capitalized by the Borrower and its Subsidiaries (including Excluded
Subsidiaries) during such period.

 

“Consolidated Net Changes in Working Capital” means, for any period for the
Borrower and its Subsidiaries (including Excluded Subsidiaries), an amount
(positive or negative) equal to the sum of (a) the net amount of decreases (or
minus the amount of increases) in accounts receivable, inventory and prepaid
expenses and (b) the amount of increases (or minus the amount of decreases) in
accounts payable (including accrued interest expense), in each case on a

 

10



--------------------------------------------------------------------------------

consolidated basis determined in accordance with GAAP and as set forth in the
audited annual financial statements of the Borrower delivered to the
Administrative Agent pursuant to Section 9.1(b).

 

“Consolidated Net Income” shall mean, for any period, for the Borrower and its
Subsidiaries (including Excluded Subsidiaries) on a consolidated basis, the net
income (or loss) for the Borrower and its Subsidiaries (excluding extraordinary
losses and gains and non-cash items increasing Consolidated Net Income) for such
period, determined in accordance with GAAP.

 

“Consolidated Net Worth” shall mean, as of any date of determination the net
worth of the Borrower and its Subsidiaries (including Excluded Subsidiaries) as
of such date, determined on a consolidated basis in accordance with GAAP, but
excluding any Disqualified Capital Stock.

 

“Contingent Obligation” shall mean, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or provide funds (i) for the payment or
discharge of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor in respect thereof to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Borrower and its
Subsidiaries, the term Contingent Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Covenant Compliance Worksheet” shall mean a fully completed worksheet in the
form of Attachment A to Exhibit C.

 

“Convert,” “Conversion,” and “Converted” shall refer to a conversion pursuant to
Section 5.4 of one Type of Loan into another Type of Loan.

 

“Credit Documents” shall mean this Agreement, the Notes, the Confirmation and
Amendment of Credit Documents, the Letters of Credit, the Fee Letter, the
Subsidiary Guaranty, the Security Documents, the Intercompany Notes, any Related
Hedge Agreement and all other agreements, instruments, documents and
certificates now or hereafter executed and delivered to the Administrative Agent
or any Lender by or on behalf of the Borrower or any of its Subsidiaries with
respect to this Agreement and the transactions contemplated hereby, in each case
as amended, modified, supplemented or restated from time to time.

 

“Credit Exposure” shall mean, for each Lender, the amount equal at all times
(a) other than following the occurrence and during the continuance of an Event
of Default, to the sum of its Revolving Credit Commitment and the amount of the
Term Loan B Outstandings, each times its Applicable Commitment Percentage with
respect to the Revolving Credit Facility and the Term Loan B Facility, and
(b) following the occurrence and during the continuance of an Event of Default,
to the sum of (i) the amount of such Lender’s Applicable Commitment Percentage
of Revolving Credit Outstandings plus (ii) the amount of such Lender’s
Applicable Commitment Percentage of the outstanding Letters of Credit and Swing
Line Outstandings plus (iii) the amount of such Lender’s Applicable Commitment
Percentage of the Term Loan B Outstandings;

 

11



--------------------------------------------------------------------------------

provided that, for the purpose of this definition only, (A) if any Lender shall
have failed to fund its Applicable Commitment Percentage of the Term Loan B or
any Borrowing, then the Term Loan B Commitment or Revolving Credit Commitment,
as applicable, of such Lender shall be deemed reduced by the amount it so failed
to fund for so long as such failure shall continue and such Lender’s Credit
Exposure attributable to such failure shall be deemed held by any Lender making
more than its Applicable Commitment Percentage of the Term Loan B or such
Borrowing to the extent it covers such failure, (B) if any Revolving Lender
shall have failed to pay to the Issuing Lender upon demand its Applicable
Commitment Percentage of any drawing under any Letter of Credit resulting in an
outstanding Reimbursement Obligation (whether by funding its Participation
therein or otherwise), such Lender’s Credit Exposure attributable to all Letter
of Credit Outstandings shall be deemed to be held by the Issuing Lender until
such Lender shall pay such deficiency amount to the Issuing Lender together with
interest thereon as provided in Section 5.13, and (C) if any Revolving Lender
shall have failed to pay to Bank of America on demand its Applicable Commitment
Percentage of any Swing Line Loan (whether by funding its Participation therein
or otherwise), such Lender’s Credit Exposure attributable to all Swing Line
Outstandings shall be deemed to be held by Bank of America until such Lender
shall pay such deficiency amount to Bank of America together with interest
thereon as provided in Section 5.13.

 

“Debt Issuance” shall mean the issuance or sale by the Borrower or any of its
Subsidiaries of any debt securities, whether in a public offering of such
securities or otherwise.

 

“Default” shall mean any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning given to such term in Section 5.1(b).

 

“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (a) debt securities or (b) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the Term Loan B Maturity Date; provided, however,
that only the portion of Capital Stock that so matures or is mandatorily
redeemable, is so redeemable at the option of the holder thereof, or is so
convertible or exchangeable on or prior to such date shall be deemed to be
Disqualified Capital Stock.

 

“Dollars” or “$” shall mean dollars of the United States of America.

 

“Effective Date” shall mean December 16, 2005.

 

“Employee Benefit Plan” shall mean (i) any employee benefit plan, including any
Pension Plan, within the meaning of Section 3(3) of ERISA which (A) is
maintained for employees of the Borrower or any of its ERISA Affiliates, or any
Subsidiary (including any Excluded Subsidiary) or is assumed by the Borrower or
any of its ERISA Affiliates, or any Subsidiary (including any Excluded
Subsidiary) in connection with any Acquisition or (B) has at any time been
maintained for the employees of the Borrower, any current or former ERISA
Affiliate, or any Subsidiary (including any Excluded Subsidiary) and (ii) any
plan, arrangement, understanding or scheme

 

12



--------------------------------------------------------------------------------

maintained by the Borrower or any Subsidiary (including any Excluded Subsidiary)
that provides retirement, deferred compensation, employee or retiree medical or
life insurance, severance benefits or any other benefit covering any employee or
former employee and which is administered under any Foreign Benefit Law or
regulated by any Governmental Authority other than the United States of America.

 

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) the Issuing Lender, and
(iii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld of delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of its business
and not in response to any third party action or request of any kind) or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Law or relating to any permit issued, or any
approval given, under any Environmental Law (collectively, “Claims”), including,
without limitation, (i) any and all Claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Substances or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” shall mean any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health or occupational safety or the environment, now or
hereafter in effect and in each case as amended from time to time, including,
without limitation, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.

 

“Equity Issuance” shall mean the issuance, sale or other disposition by the
Borrower or any of its Subsidiaries of its Capital Stock (including, without
limitation, pursuant to an initial registered public offering of Capital Stock
of the Borrower), any rights, warrants or options to purchase or acquire any
shares of its Capital Stock or any other security or instrument representing,
convertible into or exchangeable for an equity interest in the Borrower or any
of its Subsidiaries; provided, however, that the term Equity Issuance shall not
include (i) the issuance or sale of Capital Stock by any of the Subsidiaries of
the Borrower to the Borrower or any other Subsidiary, provided that such Capital
Stock is pledged to the Administrative Agent pursuant to the Security Agreement,
(ii) any Capital Stock of the Borrower issued or sold in connection with any
Permitted Acquisition and constituting all or a portion of the Acquisition
Amount for such Permitted Acquisition, or (iii) any Capital Stock of the
Borrower issued or sold pursuant to Section 11.5(vii) herein.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.

 

13



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean any Person (including any trade or business,
whether or not incorporated) that would be deemed to be under “common control”
with, or a member of the same “controlled group” as, the Borrower or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code or Section 4001 of ERISA.

 

“Event of Default” shall have the meaning given to such term in Section 12.1.

 

“Excess Cash Flow” means, with respect to the Borrower and its Subsidiaries
(including Excluded Subsidiaries) for any fiscal year, the difference of
(i) Consolidated EBITDA for such period minus (ii) the sum of (A) the
Consolidated Net Changes in Working Capital for such period; plus (B) Capital
Expenditures paid in cash during such period; plus (C) expenditures for
Permitted Acquisitions paid in cash during such period; plus (D) taxes paid in
cash during such period; plus (E) Consolidated Interest Expense paid in cash
during such period; plus (F) the aggregate amount of any optional prepayments of
the Term Loan B paid in cash during such period; plus (G) the aggregate amount
of any scheduled repayments of principal of the Term Loan B paid in cash during
such period.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.

 

“Excluded Subsidiary” shall mean any Subsidiary of the Borrower or one of its
Subsidiaries existing as of the Effective Date or thereafter created or acquired
in connection with a transaction permitted under Section 11.5(vii) which is not
a Subsidiary Guarantor and which is designated by an Authorized Officer of the
Borrower as an Excluded Subsidiary in a certificate delivered to the
Administrative Agent in the form attached hereto as Exhibit H and which
Subsidiary (i) shall have no Indebtedness other than Permitted Excluded
Subsidiary Loans, and (ii) shall not guaranty or otherwise directly or
indirectly provide credit support for any Indebtedness of the Borrower or any
Subsidiary Guarantor.

 

“Fair Market Value” shall mean with respect to any Capital Stock of the Borrower
given in connection with an Acquisition, the value given to such Capital Stock
for purposes of such Acquisition by the parties thereto, as determined in good
faith pursuant to the relevant acquisition agreement or otherwise in connection
with such Acquisition.

 

“FASB 133” shall mean Statement of Financial Accounting Standards No. 133.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Federal health care offense” has the same meaning as the definition at
subsection (a) of 18 U.S.C. § 24, and any statutes succeeding thereto.

 

“Federal health care program” has the same meaning as the definition at
subsection (f) of 42 U.S.C. § 1320a-7b, and any statutes succeeding thereto.

 

14



--------------------------------------------------------------------------------

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Letter” shall mean the letter from Bank of America to the Borrower dated
November 1, 2005, relating to certain fees payable by the Borrower in respect of
the transaction contemplated by this Agreement, as amended, modified or
supplemented from time to time.

 

“Financial Officer” shall mean, with respect to the Borrower, the chief
financial officer, vice president - finance, principal accounting officer or
treasurer of the Borrower.

 

“Fixed Charge Coverage Ratio” shall mean, as of the last day of any fiscal
quarter, the ratio of (i) Consolidated EBITDA for the four immediately preceding
fiscal quarters plus rental and operating lease expense for such period minus
cash income taxes paid by the Borrower and its Subsidiaries, (including Excluded
Subsidiaries), if any, during such period to (ii) Consolidated Fixed Charges for
the four immediately preceding fiscal quarters.

 

“Foreign Benefit Law” shall mean any applicable statute, law, ordinance, code,
rule, regulation, order or decree of any foreign nation or any province, state,
territory, protectorate or other political subdivision thereof regulating,
relating to, or imposing liability or standards of conduct concerning, any
Employee Benefit Plan.

 

“Foreign Lender” shall have the meaning given such term in Section 5.10(d).

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession, that are
applicable to the circumstances as of the date of determination, consistently
applied.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

 

“Grantor” shall have the meaning given such term in Section 6.3.

 

“Hazardous Substances” shall mean any substances or materials (i) that are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants or toxic substances under any applicable Environmental Law,
(ii) that are defined by any applicable Environmental Law as toxic, explosive,
corrosive, ignitable, infectious, radioactive or mutagenic, (iii) the presence
of which require investigation or response under any applicable Environmental
Law, (iv) that consist of underground or aboveground storage tanks, whether
empty, filled or partially filled with any substance, or (v) that contain,
without limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or wastes,
crude oil, nuclear fuel, natural gas or, synthetic gas.

 

15



--------------------------------------------------------------------------------

“Hedge Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and all other “derivative
instruments” as defined in FASB 133 and which are subject to the reporting
requirements of FASB 133, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Hedge Termination Value” shall mean, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Hedge Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include any Lender).

 

“HHS” means the United States Department of Health and Human Services, and any
successor thereto.

 

“Indebtedness” shall mean, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c) net obligations under any Hedge Agreement in an amount equal to the Hedge
Termination Value thereof;

 

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under

 

16



--------------------------------------------------------------------------------

conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(f) all Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any (for purposes
hereof, the “maximum fixed repurchase price” of any Disqualified Capital Stock
that does not have a fixed repurchase price shall be calculated in accordance
with the terms of such Disqualified Capital Stock as if such Disqualified
Capital Stock were purchased on any date on which Indebtedness shall be required
to be determined pursuant to this Agreement, and if such price is based upon, or
measured by, the fair market value of such Disqualified Capital Stock, such fair
market value shall be determined reasonably and in good faith by the board of
directors or other governing body of the issuer of such Disqualified Capital
Stock;

 

(g) capital leases and Synthetic Lease Obligations; and

 

(h) all Contingent Obligations of such Person.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any capital lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Liabilities” shall have the meaning given such term in
Section 14.2.

 

“Indemnified Party” shall have the meaning given such term in Section 14.2.

 

“Information” shall have the meaning given such term in Section 14.12.

 

“Intercompany Notes” shall mean, collectively, the intercompany notes made by
the Subsidiaries, in substantially the form of Exhibit E, as amended, modified
or supplemented from time to time.

 

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (a) Consolidated EBITDA for the period of the four prior fiscal quarter
periods ending on such date, to (b) Consolidated Interest Expense for such
period.

 

“Interest Period” shall have the meaning given to such term in Section 5.3.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1936, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

17



--------------------------------------------------------------------------------

“Issuing Lender” shall mean Bank of America in its capacity as issuer of the
Letters of Credit pursuant to Section 4.1, and its successors in such capacity.

 

“Lender” shall mean each financial institution signatory hereto and each other
Person that becomes a “Lender” hereunder pursuant to Section 14.7, and their
respective successors and permitted assigns.

 

“Lending Office” shall mean, with respect to any Lender, the office of such
Lender designated as its “Lending Office” on its signature page hereto or in an
Assignment and Assumption, or such other office as may be otherwise designated
in writing from time to time by such Lender to the Borrower and the
Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.

 

“Letter of Credit Exposure” shall mean, with respect to any Revolving Lender at
any time, such Revolving Lender’s ratable share (based on the proportion that
its Revolving Credit Commitment bears to the Total Revolving Credit Commitments
at such time) of the sum of (i) the aggregate Stated Amount of all Letters of
Credit outstanding at such time and (ii) the aggregate amount of all
Reimbursement Obligations outstanding at such time.

 

“Letter of Credit Notice” shall have the meaning given to such term in
Section 4.2.

 

“Letter of Credit Sublimit” shall mean $20,000,000.00

 

“Letters of Credit” shall have the meaning given to such term in Section 4.1.

 

“Leverage Ratio” shall mean, as of any date of determination, the ratio of
(i) Consolidated Funded Debt as of such date to (ii) Consolidated EBITDA for the
four fiscal quarter period most recently ended.

 

“LIBOR Loan” shall mean, at any time, any Loan (including a Segment) that bears
interest at such time at the Adjusted LIBOR Rate.

 

“LIBOR Rate” means for any Interest Period with respect to any LIBOR Loan, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

 

LIBOR Rate    =    

   LIBOR Base Rate           1.00 – LIBOR Reserve Percentage     

 

Where,

 

“LIBOR Base Rate” means, for such Interest Period:

 

(a) the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “LIBOR Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Loan being made, continued or

 

18



--------------------------------------------------------------------------------

converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“LIBOR Reserve Percentage” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The LIBOR Rate for each outstanding LIBOR Loan
shall be adjusted automatically as of the effective date of any change in the
LIBOR Reserve Percentage.

 

“LIBOR Segment” means a Segment bearing interest or to bear interest at the
Adjusted LIBOR Rate.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), preference, priority, charge or other
encumbrance of any nature, whether voluntary or involuntary, including, without
limitation, the interest of any vendor or lessor under any conditional sale
agreement, title retention agreement, capital lease or any other lease or
arrangement having substantially the same effect as any of the foregoing.

 

“Licenses” shall mean any and all licenses (including provisional licenses),
certificates of need, accreditations, permits, franchises, rights to conduct
business, approvals (by a Governmental Authority or otherwise), consents,
qualifications, operating authority and any other authorizations.

 

“Limitation” shall mean a revocation, suspension, termination, impairment,
probation, limitation, non-renewal, forfeiture, declaration of ineligibility,
loss of status as a participating provider in a Third Party Payor Arrangement,
and the loss of any other rights.

 

“Loans” shall mean the Term Loan B, a Revolving Loan or a Swing Line Loan,
including any Segment.

 

“Managed Practice” shall mean any radiation therapy professional association,
professional corporation, partnership or similar Person that, pursuant to a
Service Agreement, provides radiation therapy services at a center, clinic or
other facility operated by the Borrower or any of its Subsidiaries, or at a
hospital or hospital department with which the Borrower or any of its
Subsidiaries has a Service Agreement.

 

“Margin Stock” shall have the meaning given to such term in Regulation U.

 

“Material Adverse Change” shall mean a material adverse change in the condition
(financial or otherwise), operations, prospects, business, properties,
liabilities (actual or contingent) or assets of the Borrower and its
Subsidiaries, taken as a whole.

 

“Material Adverse Effect” shall mean a material adverse effect upon (i) the
condition (financial or otherwise), operations, prospects, business, properties,
liabilities (actual or contingent) or assets of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Borrower or any
Subsidiary to perform its obligations under this Agreement or any of the other
Credit Documents to which it is a party or (iii) the legality, validity or
enforceability of this Agreement

 

19



--------------------------------------------------------------------------------

or any of the other Credit Documents or the rights and remedies of the
Administrative Agent and the Lenders hereunder and thereunder.

 

“Material Contract” shall have the meaning given to such term in Section 8.18.

 

“Maturity Date” shall mean, with respect to the Revolving Credit Facility,
March 15, 2010.

 

“Medicaid Certification” shall mean, with respect to a health care operation,
certification by CMS or a state agency or entity under contract with CMS that
such health care operation is in compliance with all the conditions of
participation set forth in the Medicaid Regulations, except where the failure to
so comply would not have a Material Adverse Effect.

 

“Medicaid Provider Agreement” shall mean an agreement entered into between a
state agency or other such entity administering the Medicaid program and a
health care operation under which the health care operation agrees to provide
services for Medicaid beneficiaries in accordance with the terms of the
agreement and Medicaid Regulations.

 

“Medicaid Regulations” shall mean collectively, (i) all federal statutes
(whether set forth in Title XIX of the Social Security Act, 42 USC §§ 1396 et
seq. or elsewhere) affecting the medical assistance program established by Title
XIX of the Social Security Act, and any statutes succeeding thereto; (ii) all
applicable provisions of all federal rules, regulations, manuals and orders of
all Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (i) above and all federal administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (i) above; (iii) all state statutes and plans for medical
assistance enacted in connection with the statutes and provisions described in
clauses (i) and (ii) above; and (iv) all applicable provisions of all rules,
regulations, manuals and orders of all Governmental Authorities promulgated
pursuant to or in connection with the statutes described in clause (iii) above
and all state administrative, reimbursement and other guidelines of all
Governmental Authorities having the force of law promulgated pursuant to or in
connection with the statutes described in clause (iii) above, in each case as
may be amended, supplemented or otherwise modified from time to time.

 

“Medicare Certification” shall mean, with respect to any health care operation,
certification by CMS or a state agency or entity under contract with CMS that
such health care operation is in compliance with all the conditions of
participation set forth in the Medicare Regulations, except where the failure to
so comply would not have a Material Adverse Effect.

 

“Medicare Provider Agreement” shall mean an agreement entered into between a
state agency or other such entity administering the Medicare program and a
health care operation under which the health care operation agrees to provide
services for Medicare beneficiaries in accordance with the terms of the
agreement and Medicare Regulations.

 

“Medicare Regulations” shall mean, collectively, all federal statutes (whether
set forth in Title XVIII of the Social Security Act, 42 USC §§ 1396 et seq., or
elsewhere) affecting the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act and any statutes
succeeding thereto; together with all applicable provisions of all rules,
regulations, manuals and orders and administrative, reimbursement and other
guidelines having the force of law of all Governmental Authorities (including
without limitation, HHS, CMS, the Office of the Inspector General for HHS, or
any Person succeeding to the functions of any of the foregoing) promulgated
pursuant to or in connection with any of the foregoing having the force of law,
in each case as may be amended, supplemented or otherwise modified from time to
time.

 

20



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” shall mean, collectively, (i) those mortgages, deeds of trust,
leasehold mortgages, leasehold deeds of trust, deeds to secure debt, leasehold
deeds to secure debt and comparable real estate Lien documents listed on
Schedule 7.1, including all amendments thereto to show, among other things, Bank
of America, as Administrative Agent, (ii) the mortgage modifications executed
and delivered pursuant to Section 7.1(a)(vi) and (iii) those mortgages executed
and delivered after the Effective Date in accordance with Section 9.10, as any
such mortgage may be amended, modified or supplemented from time to time.

 

“Mortgaged Property” shall mean, collectively, the real property, improvements,
fixtures and other items of real and personal property related thereto and the
products and proceeds thereof owned by the Borrower and its Subsidiaries at the
Effective Date or acquired thereafter and referenced in the Mortgages, including
any of such property owned or acquired by any Subsidiary that is or is required
to become a Guarantor after the Effective Date pursuant to Section 9.10.

 

“Mortgaged Property Support Documents” shall mean, for each Mortgaged Property,
(i) the Title Policy pertaining thereto, (ii) such surveys, flood hazard
certifications and environmental assessments thereof as the Administrative Agent
may require prepared by recognized experts in their respective fields selected
by the Borrower and reasonably satisfactory to the Administrative Agent,
(iii) as to the Mortgaged Properties located in a flood hazard area, such flood
hazard insurance as the Administrative Agent may require, (iv) appraisals
conducted by nationally recognized appraisal experts selected by the
Administrative Agent in its reasonable discretion and reasonably acceptable to
the Borrower, (v) with respect to facilities leased or subleased from third
parties, such lessor’s estoppel, waiver and consent certificates as the
Administrative Agent may reasonably require and the Borrower can deliver using
its best efforts and subordination, nondisturbance and attornment agreements as
the Administrative Agent may reasonably require, (vi) such owner’s or lessee’s
affidavits as the Administrative Agent may reasonably require, (vii) such
opinions of local counsel with respect to the Mortgages, as applicable, as the
Administrative Agent may reasonably require, and (viii) such other documentation
as the Administrative Agent may reasonably require, in each case as shall be in
form and substance reasonably acceptable to the Administrative Agent.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) fiscal years.

 

“Net Cash Proceeds” shall mean in the case of any Equity Issuance, Debt Issuance
or Asset Disposition, the aggregate cash payments received by the Borrower and
its Subsidiaries less reasonable and customary fees and expenses (including,
without limitation, underwriting discounts and commissions and out-of-pocket and
reasonable attorneys’ and accountants’ fees) incurred by the Borrower and its
Subsidiaries in connection therewith.

 

“Notes” shall mean the Revolving Notes, the Swing Line Notes and the Term Loan B
Notes of the Borrower in substantially the form of Exhibits A-1, A-2 and A-3,
respectively, together with any amendments, modifications and supplements
thereto, substitutions therefor and restatements thereof.

 

“Notice of Borrowing” shall have the meaning given to such term in
Section 3.2(b).

 

21



--------------------------------------------------------------------------------

“Notice of Conversion/Continuation” shall have the meaning given to such term in
Section 5.4(b).

 

“Obligations” shall mean all principal of and interest (including, to the
greatest extent permitted by law, post-petition interest) on the Loans, all
Reimbursement Obligations and all fees, expenses, indemnities and other
obligations owing, due or payable at any time by the Borrower to the
Administrative Agent, any Lender, the Issuing Lender or any other Person
entitled thereto, under this Agreement, any of the other Credit Documents or any
Related Credit Arrangements.

 

“Participant” shall have the meaning given to such term in Section 14.7(d).

 

“Participation” means, (i) with respect to any Revolving Lender (other than the
Issuing Lender) and a Letter of Credit, the extension of credit represented by
the participation of such Lender hereunder in the liability of the Issuing
Lender in respect of a Letter of Credit issued by the Issuing Lender in
accordance with the terms hereof and the rights of the Issuing Lender in respect
of Reimbursement Obligations, and (ii) with respect to any Revolving Lender
(other than Bank of America) and a Swing Line Loan, the extension of credit
represented by the participation of such Lender hereunder in the rights of Bank
of America in respect of a Swing Line Loan made by Bank of America in accordance
with the terms hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.

 

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and which (i) is
maintained for employees of the Borrower or any of its ERISA Affiliates or is
assumed by the Borrower or any of its ERISA Affiliates in connection with any
Acquisition or (ii) has at any time been maintained for the employees of the
Borrower or any current or former ERISA Affiliate.

 

“Permitted Acquisition” shall mean (a) any Acquisition with respect to which all
of the following conditions are satisfied: (i) each business acquired shall be
within the permitted lines of business described in Section 11.8, (ii) any
Capital Stock given as consideration in connection therewith shall be Capital
Stock of the Borrower, (iii) in the case of an Acquisition, involving the
acquisition of control of Capital Stock of any Person, immediately after giving
effect to such Acquisition such Person (or the surviving Person, if the
Acquisition is effected through a merger or consolidation) shall be the Borrower
or a Wholly Owned Subsidiary, (iv) the board of directors or other managing
authority (and, to the extent required, the shareholders or other stakeholders)
of each business or Person acquired shall consent to the transaction, and
(v) all of the conditions and requirements of Sections 9.9 and 9.10 applicable
to such Acquisition are satisfied; or (b) any other Acquisition to which the
Required Lenders shall have given their prior written consent (which consent
shall not be unreasonably withheld and may be given subject to such additional
terms and conditions as the Required Lenders may reasonably establish) and with
respect to which all of the conditions and requirements set forth in this
definition and in Section 9.9 and in or pursuant to any such consent, have been
satisfied or waived by the Required Lenders (or the Administrative Agent on
their behalf).

 

“Permitted Excluded Subsidiary Loan” shall mean a loan from the Borrower to any
Excluded Subsidiary, not to exceed $500,000 per Excluded Subsidiary, and not to
exceed $3,000,000 principal outstanding for all Excluded Subsidiaries, (A) which
is secured by the Excluded Subsidiary granting to the Borrower a Lien on its
tangible and intangible assets, including, if the Borrower elects, real
property, and which Lien (i) constitutes a first priority perfected security

 

22



--------------------------------------------------------------------------------

interest on such assets, and (ii) has been pledged to the Administrative Agent
for the benefit of the Lenders, and (B) for which documentation evidencing
(i) and (ii) above shall have been delivered to the Administrative Agent in form
and substance acceptable to the Administrative Agent in its reasonable
discretion.

 

“Permitted Liens” shall have the meaning given to such term in Section 11.3.

 

“Person” shall mean any natural person, corporation, association, joint venture,
partnership, limited liability company, company, association, trust,
governmental authority or other entity.

 

“Platform” shall have the meaning given to such term in Section 9.2.

 

“Pledged Interests” shall mean the Subsidiary Securities required to be pledged
as Collateral pursuant to Article VI or the terms of any Security Agreement.

 

“Principal Office” means the principal office of Bank of America, presently
located at 101 North Tryon Street, 15th Floor, NC1 001-15-04, Charlotte, North
Carolina 28255, Attention: Agency Services, or such other office and address as
the Administrative Agent may from time to time designate.

 

“Prior Credit Documents” shall have the meaning given such term in
Section 1.1(b).

 

“Prior Notes” shall mean, collectively, the promissory notes issued prior to the
Effective Date under the Third Amended Credit Agreement evidencing the revolving
credit facility thereunder.

 

“Projections” shall have the meaning given to such term in Section 8.11(c).

 

“Related Credit Arrangement” means, collectively, any Related Hedge Agreement
and any Related Treasury Management Arrangement.

 

“Related Hedge Agreement” shall mean, any Hedge Agreement between the Borrower
and any Lender or any Affiliate of any Lender with respect to the obligations of
the Borrower in respect of the Loans.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Related Treasury Management Agreement” means all arrangements for the delivery
of treasury management services to or for the benefit of any Loan Party which
are entered into or maintained with the Lender or an Affiliate of the Lender.

 

“Register” shall have the meaning given to such term in Section 14.7(c).

 

“Regulations D, U and X” shall mean Regulations D, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.

 

“Reimbursement Approvals” shall mean, with respect to all Third Party Payor
Arrangements, any and all certifications, provider numbers, provider agreements,
participation agreements, accreditations and any other similar agreements with
or approvals by Governmental Authorities or other Persons.

 

“Reimbursement Obligation” shall have the meaning given to such term in
Section 4.4.

 

“Required Lenders”, as at any date, shall mean the Lenders on such date having
Credit Exposures greater than 50% of the aggregate Credit Exposures of all the
Lenders on such date

 

23



--------------------------------------------------------------------------------

“Required Revolving Lenders”, as at any date, shall mean the Revolving Lenders
on such date having Credit Exposures with respect to the Revolving Credit
Facility greater than 50% of the aggregate Credit Exposures with respect to the
Revolving Credit Facility of all the Revolving Lenders on such date.

 

“Required Term Loan B Lenders”, as at any date, shall mean the Term Loan B
Lenders on such date having Credit Exposures with respect to the Term Loan B
Credit Facility greater than 50% of the aggregate Credit Exposures with respect
to the Term Loan B Credit Facility of all the Term Loan B Lenders on such date.

 

“Requirement of Law” shall mean, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or government documents of such Person and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.

 

“Reserve Requirement” shall mean, with respect to any Interest Period, the
reserve percentage (expressed as a decimal) in effect from time to time during
such Interest Period, as provided by the Federal Reserve Board, applied for
determining the maximum reserve requirements (including, without limitation,
basic, supplemental, marginal and emergency reserves) applicable to Bank of
America under Regulation D with respect to “Eurocurrency liabilities” within the
meaning of Regulation D, or under any similar or successor regulation with
respect to Eurocurrency liabilities or Eurocurrency funding.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other equity
interest of the Borrower or any Subsidiary Securities of its Subsidiaries (other
than those payable or distributable solely to the Borrower or a Subsidiary of
the Borrower) now or hereafter outstanding, except a dividend payable solely in
shares of a class of stock or other equity interests to the holders of that
class; (b) any redemption, conversion, exchange, retirement or similar payment,
purchase or other acquisition for value, direct or indirect, or any shares of
any class of stock or other equity interest of the Borrower or any Subsidiary
Securities of its Subsidiaries (other than those payable or distributable solely
to the Borrower) now or hereafter outstanding; and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of stock or other equity interest of
the Borrower or any Subsidiary Securities of its Subsidiaries now or hereafter
outstanding.

 

“Revolving Credit Commitment” means, with respect to each Revolving Lender, the
obligation of such Lender to make Revolving Loans to the Borrower up to an
aggregate principal amount at any one time outstanding equal to such Lender’s
Applicable Commitment Percentage of the Total Revolving Credit Commitment.

 

“Revolving Credit Facility” means the facility described in Section 3.1 hereof
providing for Revolving Loans to the Borrower by the Revolving Lenders in the
aggregate principal amount of the Total Revolving Credit Commitment.

 

“Revolving Credit Outstandings” means, as of any date of determination, the
aggregate principal amount of all Revolving Loans then outstanding.

 

24



--------------------------------------------------------------------------------

“Revolving Lender” means each lender that has a Revolving Credit Commitment or,
following termination of the Revolving Credit Commitments, has Revolving Credit
Outstandings.

 

“Revolving Loan” means any Borrowing under the Revolving Credit Facility in
accordance with Section 3.2.

 

“Revolving Notes” means, collectively, the promissory notes of the Borrower
evidencing Revolving Loans executed and delivered to the Revolving Lenders as
provided in Section 3.4 substantially in the form of Exhibit A-1, with
appropriate insertions as to amounts, dates and names of the Revolving Lenders,
including any amendments and restatements thereof.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Amended Credit Agreement” shall have the meaning assigned to such term
in the Recitals to this Agreement.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Security Agreement” shall mean the Amended and Restated Pledge and Security
Agreement made by the Borrower and the Subsidiary Guarantors in favor of the
Administrative Agent simultaneously with the Second Amended Credit Agreement, as
amended, modified or supplemented from time to time, including pursuant to that
certain Reaffirmation and Amendment of Subsidiary Guaranty and Pledge and
Security Agreement in substantially the form of Exhibit F, and including any
joinders thereto executed pursuant to Section 9.10.

 

“Security Documents” shall mean the Security Agreement, the Mortgages and all
other pledge or security agreements, mortgages, deeds of trust, assignments or
other similar agreements or instruments executed and delivered by the Borrower
or any of its Subsidiaries pursuant to Section 9.10 or Section 9.11 or otherwise
in connection with the transactions contemplated hereby, in each case as
amended, modified or supplemented from time to time.

 

“Segment” means a portion of the Term Loan B (or all thereof) with respect to
which a particular interest rate is (or is proposed to be) applicable.

 

“Service Agreement” shall mean any agreement or arrangement between the Borrower
or any of its Subsidiaries and one or more Managed Practices, hospitals or
hospital departments pursuant to which the Borrower or such Subsidiary agrees to
provide or arrange for comprehensive management, administrative and other
non-medical support services to such Managed Practice or Practices in exchange
for payment to the Borrower or such Subsidiary of a service, management or
similar fee.

 

“Stated Amount” shall mean, with respect to any Letter of Credit at any time,
the aggregate amount available to be drawn thereunder at such time (regardless
of whether any conditions for drawing could then be met). For purposes of
computing the aggregate amount available to be

 

25



--------------------------------------------------------------------------------

drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 

“Subordinated Indebtedness” shall have the meaning given to such term in
Section 11.2.

 

“Subsidiary” shall mean, with respect to any Person, any corporation or other
Person of which more than fifty percent (50%) of the outstanding Capital Stock
having ordinary voting power to elect a majority of the board of directors,
board of managers or other governing body of such Person, is at the time,
directly or indirectly, owned or controlled by such Person and one or more of
its other Subsidiaries or a combination thereof (irrespective of whether, at the
time, securities of any other class or classes of any such corporation or other
Person shall or might have voting power by reason of the happening of any
contingency). When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of the Borrower, except
that unless otherwise indicated, the term “Subsidiary” shall not include any
Excluded Subsidiary.

 

“Subsidiary Guarantor” shall mean any Subsidiary of the Borrower that is a
guarantor under the Subsidiary Guaranty and has granted to the Administrative
Agent a Lien upon and security interest in its personal property assets pursuant
to the Security Agreement; provided that no Excluded Subsidiary shall be a
Subsidiary Guarantor.

 

“Subsidiary Guaranty” shall mean a Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, as amended,
restated, reaffirmed or supplemented from time to time, including pursuant to
that certain Reaffirmation and Amendment of Subsidiary Guaranty and Security
Agreement in substantially the form of Exhibit F, as amended, modified or
supplemented from time to time, and including any joinder thereto executed
pursuant to Section 9.10.

 

“Subsidiary Securities” shall mean the Capital Stock of any Subsidiary, whether
or not constituting a “security” under Article 8 of the Uniform Commercial Code
as in effect in any jurisdiction.

 

“Swing Line” shall mean the revolving line of credit established by Bank of
America in favor of the Borrower pursuant to Section 3.8.

 

“Swing Line Lender” means Bank of America, in its capacity as Lender of Swing
Line Loans pursuant to Section 3.8.

 

“Swing Line Loans” means loans made by Bank of America to the Borrower pursuant
to Section 3.8.

 

“Swing Line Note” means the promissory note of the Borrower evidencing the Swing
Line executed and delivered to Bank of America as provided in Section 3.4(d)
substantially in the form of Exhibit A-2.

 

“Swing Line Outstandings” means, as of any date of determination, the aggregate
principal amount of all Swing Line Loans then outstanding.

 

“Swing Line Sublimit” means $10,000,000.00

 

“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or

 

26



--------------------------------------------------------------------------------

possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Target” shall have the meaning given to such term in Section 9.9(b)(i).

 

“Term Loan A Prepayment” means the prepayment of all outstanding indebtedness
under the Term Loan A Facility (as defined in the Third Amended Credit
Agreement) existing as of the Effective Date immediately prior to giving effect
to this Agreement.

 

“Term Loan B” means the loan made pursuant to the Term Loan B Facility in
accordance with Section 2.2.

 

“Term Loan B Commitment” means, with respect to each Term Loan B Lender, the
obligation of such Lender to make the Term Loan B to the Borrower in a principal
amount equal to such Lender’s Applicable Commitment Percentage of the Total Term
Loan B Commitment as set forth in Section 1.1(c).

 

“Term Loan B Facility” means the facility described in Section 2.2 providing for
an advance of the Term Loan B to the Borrower by the Term Loan B Lenders in the
original principal amount of $100,000,000.

 

“Term Loan B Lender” means each Lender that has a Term Loan B Commitment or,
following termination of the Term Loan B Commitments, has Term Loan B
Outstandings.

 

“Term Loan B Maturity Date” means, with respect to the Term Loan B Facility,
December 16, 2012.

 

“Term Loan B Note” means a promissory note made by the Borrower in favor of a
Term Loan B Lender evidencing the portion of the Term Loan B made by such Term
Loan B Lender, substantially in the form of Exhibit A-3.

 

“Term Loan B Outstandings” means, as of any date of determination, the aggregate
principal amount of the Term Loan B then outstanding and all interest accrued
thereon.

 

“Term Loan B Termination Date” means the Term Loan B Maturity Date or such
earlier date of termination of the Term Loan B Commitments pursuant to
Section 12.2.

 

“Termination Date” shall mean the Maturity Date or such earlier date of
termination of the Revolving Credit Commitments pursuant to Section 3.5 or
Section 12.2.

 

“Termination Event” shall mean: (i) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder (unless the notice
requirement has been waived by applicable regulation); or (ii) the withdrawal of
the Borrower or any ERISA Affiliate from a Pension Plan during a plan year in
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA
or was deemed such under Section 4062(e) of ERISA; or (iii) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA; or (iv) the institution of proceedings to terminate a Pension Plan by the
PBGC; or (v) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan; or (vi) the partial or complete withdrawal of
the Borrower or any ERISA Affiliate from a Multiemployer Plan; or (vii) the
imposition of a Lien pursuant to Section 412 of the Code or Section 302 of
ERISA; or (viii) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan

 

27



--------------------------------------------------------------------------------

under Section 4241 or Section 4245 of ERISA, respectively; or (ix) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by the PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA; or (x) any event or
condition with respect to any Employee Benefit Plan which is regulated by any
Foreign Benefit Law that results in the termination of such Employee Benefit
Plan or the revocation of such Employee Benefit Plan’s authority to operate
under the applicable Foreign Benefit Law.

 

“Third Amended Credit Agreement” shall have the meaning assigned to such term in
the recitals of this Agreement.

 

“Third Party Payor Arrangements” shall mean any and all arrangements with
Medicare, Medicaid, CHAMPUS and any other Governmental Authority or quasi-public
agency, Blue Cross, Blue Shield, any managed care plans and organizations
including, without limitation, health maintenance organizations and preferred
provider organizations, private commercial insurance companies and any similar
third party arrangements, plans or programs for payment or reimbursement in
connection with health care services, products or supplies.

 

“Title Policy” shall mean, with respect to the Mortgaged Property, the mortgagee
title insurance policy (together with such endorsements as the Administrative
Agent may reasonably require) issued to the Administrative Agent in respect of
such Mortgaged Property by an insurer selected by the Borrower and reasonably
acceptable to the Administrative Agent, insuring the Lien of the Administrative
Agent on the Mortgaged Property to be duly perfected and of first priority,
subject only to exceptions as shall be acceptable to the Administrative Agent.

 

“Total Revolving Credit Commitment” shall mean a principal amount equal to
$140,000,000, as reduced or increased from time to time in accordance with
Section 3.5 or 3.6.

 

“Total Term Loan B Commitment” means an original principal amount equal to
$100,000,000, as increased from time to time in accordance with Section 2.5.

 

“Type” shall mean any type of Loan (i.e., a Base Rate Loan or a LIBOR Loan).

 

“Unutilized Commitment” shall mean, with respect to any Revolving Lender at any
time, such Revolving Lender’s Revolving Credit Commitment at such time less the
sum of (i) the aggregate principal amount of all Revolving Credit Outstandings
made by such Revolving Lender at such time and (ii) such Revolving Lender’s
Letter of Credit Exposure at such time plus (iii) such Revolving Lender’s
ratable share (based on its Applicable Commitment Percentage of the Total
Revolving Credit Commitment) of Swing Line Outstandings constituting its
Participation therein.

 

“Wholly Owned” shall mean, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary is owned, directly or
indirectly, by such Person.

 

1.3 Accounting Terms. Except as specifically provided otherwise in this
Agreement, all accounting terms used herein that are not specifically defined
shall have the meanings customarily given them in accordance with GAAP.
Notwithstanding anything to the contrary in this Agreement, for purposes of
calculation of the financial covenants set forth in Article X, all accounting
determinations and computations hereunder shall be made in accordance with GAAP
as in effect as of the date of this Agreement applied on a basis consistent with
the application used in preparing the most recent financial statements of the
Borrower referred to in Section 8.11(a) (including the use of the equity method
of accounting for investments in joint ventures

 

28



--------------------------------------------------------------------------------

and partnerships not constituting Subsidiaries). If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Credit Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

1.4 Other Terms; Construction. Unless otherwise specified or unless the context
otherwise requires, all references herein to sections, annexes, schedules and
exhibits are references to sections, annexes, schedules and exhibits in and to
this Agreement, and all terms defined in this Agreement shall have the defined
meanings when used in any other Credit Document or any certificate or other
document made or delivered pursuant hereto. All references herein to the Lenders
or any of them shall be deemed to include the Issuing Lender unless specifically
provided otherwise or unless the context otherwise requires.

 

1.5 Accounting for Derivatives. In making any computation or determining any
amount pursuant to Article 10 by reference to any item appearing on the balance
sheet or other financial statement of the Borrower and its Subsidiaries, all
adjustments to such computation or amount resulting from the application of FASB
133 shall be disregarded.

 

1.6 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any application
documents required by the Issuing Lender or other agreements or instrument
entered into by the Issuing Lender and the Borrower in connection with the
issuance of any Letter of Credit related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

1.7 Covenant Adjustments.

 

(a) Covenant Acquisition Adjustments. Except as otherwise expressly provided
herein, for purposes of calculating the Leverage Ratio and the Fixed Charge
Coverage Ratio for any period (or a portion of a period) that includes the date
of the consummation of any Permitted Acquisition, references to “the Borrower
and its Subsidiaries” shall include each acquired Person, or lines of business,
as applicable, the EBITDA of such acquired Person or line of business (such
EBITDA to be formulated on the basis of the definition of Consolidated EBITDA
set forth herein, subject to such customary adjustments by the Borrower as to
which the Required Lenders do not object) and the interest expense of such
acquired Person or line of business, as if the Acquisition had been consummated
on the first day of any such period of measurement.

 

29



--------------------------------------------------------------------------------

(b) Covenant Disposition Adjustments. Except as otherwise expressly provided
herein, for purposes of calculating the Leverage Ratio and the Fixed Charge
Coverage Ratio for any period (or a portion of a period) that includes the date
of any Disposition of a Subsidiary or line of business, as applicable,
Consolidated EBITDA and Consolidated Interest Expense shall be determined on a
historical pro forma basis to exclude the results of operations of and interest
expense attributable to such Subsidiary or line of business, as applicable so
disposed.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE TERM LOAN B

 

2.1 Intentionally deleted.

 

2.2 Term Loan B.

 

(a) Funding. Subject to the terms and conditions of this Agreement, each Term
Loan B Lender severally agrees to make an advance of its Term Loan B Commitment
to the Borrower on the Effective Date, and from the Effective Date to the Term
Loan B Maturity Date, Convert and Continue Segments from time to time in
accordance with the terms hereof. The principal amount of each Segment of the
Term Loan B outstanding hereunder from time to time shall bear interest and the
Term Loan B shall be repayable as herein provided. No amount of the Term Loan B
repaid or prepaid by the Borrower may be reborrowed hereunder, and no subsequent
advance under the Term Loan B Facility shall be allowed after the initial
advance of the Term Loan B on the Effective Date. Segments of the Term Loan B
may be Base Rate Segments or LIBOR Segments at the Borrower’s election, as
provided herein.

 

(b) Borrowing. Not later than 11:00 A.M. Charlotte time, on the Effective Date,
each Term Loan B Lender shall, pursuant to the terms and subject to the
conditions of this Agreement, make the amount of its Term Loan B Commitment
available by wire transfer to the Administrative Agent. Such wire transfer shall
be directed to the Administrative Agent at the Administrative Agent’s office and
shall be in the form of same day funds in Dollars. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, including without limitation the satisfaction of all applicable
conditions in Section 7.1, be made available to the Borrower by delivery of the
proceeds thereof as shall be directed by the Authorized Officer of the Borrower
and reasonably acceptable to the Administrative Agent. The initial Borrowing of
the Term Loan B may be a LIBOR Segment, a Base Rate Segment, or both; provided
that (i) notwithstanding anything to the contrary in Section 5.4 or otherwise,
any LIBOR Segment that is a portion of the initial Borrowing of the Term Loan B,
may, at the election of the Borrower, have an Interest Period beginning on the
date such LIBOR Segment is initially advanced, and ending on the last Business
Day of December, 2005, and (ii) if the Borrower desires that any portion of the
initial Borrowing of the Term Loan B is advanced as a LIBOR Segment, the
Administrative Agent shall make such Borrowing as a LIBOR Segment only if, not
later than three Business Days prior to the date that is then anticipated to be
the Effective Date, the Administrative Agent has received from the Borrower a
Notice of Borrowing with respect thereto, together with the Borrower’s written
acknowledgement in form and substance satisfactory to the Administrative Agent
that the provisions of Section 5.11 hereof shall apply to any failure by the
Borrower to borrow on the

 

30



--------------------------------------------------------------------------------

date set forth in such Notice of Borrowing any or all of the amounts specified
in such Notice of Borrowing.

 

(c) Payment of Principal. The principal amount of the Term Loan B shall be
repaid in twenty-seven (27) consecutive quarterly installments and on the Term
Loan B Maturity Date on the dates and in the amounts set forth below:

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

March 31, 2006

   $ 250,000.00

June 30, 2006

   $ 250,000.00

September 30, 2006

   $ 250,000.00

December 31, 2006

   $ 250,000.00

March 31, 2007

   $ 250,000.00

June 30, 2007

   $ 250,000.00

September 30, 2007

   $ 250,000.00

December 31, 2007

   $ 250,000.00

March 31, 2008

   $ 250,000.00

June 30, 2008

   $ 250,000.00

September 30, 2008

   $ 250,000.00

December 31, 2008

   $ 250,000.00

March 31, 2009

   $ 250,000.00

June 30, 2009

   $ 250,000.00

September 30, 2009

   $ 250,000.00

December 31, 2009

   $ 250,000.00

March 31, 2010

   $ 250,000.00

June 30, 2010

   $ 250,000.00

September 30, 2010

   $ 250,000.00

December 31, 2010

   $ 250,000.00

March 31, 2011

   $ 250,000.00

June 30, 2011

   $ 250,000.00

September 30, 2011

   $ 250,000.00

December 31, 2011

   $ 250,000.00

March 31, 2012

   $ 250,000.00

June 30, 2012

   $ 250,000.00

September 30, 2012

   $ 250,000.00

Term Loan B Maturity Date

    
 
  All remaining
principal
outstanding

 

; provided that in the event the Borrower at any time increases the aggregate
amount of the Term Loan B pursuant to Section 2.5, the amounts set forth above
shall be adjusted pro rata for the aggregate amount of each such increase.

 

2.3 Prepayments.

 

(a) Voluntary Prepayments. The Borrower may prepay the Term Loan B, in whole or
in part from time to time on any Business Day, without penalty or premium, upon
at least three (3) Business Days’ telephonic notice from an Authorized Officer
(effective upon receipt) to the

 

31



--------------------------------------------------------------------------------

Administrative Agent prior to 10:30 A.M., which notice shall be irrevocable. The
Authorized Officer shall provide the Administrative Agent written confirmation
of each such telephonic notice but failure to provide such confirmation shall
not affect the validity of such telephonic notice. Any prepayment, whether of a
Base Rate Segment or a LIBOR Segment, shall be made at a prepayment price equal
to (i) the amount of principal to be prepaid, plus (ii) all accrued and unpaid
interest on the amount so prepaid, to the date of prepayment, plus any amounts
due pursuant to Section 3.6(e). All prepayments under this Section 2.3(a) shall
be made in the minimum principal amount of $500,000, or, if greater, an integral
multiple of $100,000 in excess thereof (or in the entire remaining principal
balance of the Term Loan B), and all such prepayments of principal shall be
applied to installments of principal in inverse order of their maturities.

 

All payments of the Term Loan B shall be applied first to pay all Base Rate
Segments before any LIBOR Segment is paid. The provisions of Section 3.6(e)
shall apply to each payment or prepayment of a LIBOR Loan made pursuant to this
Section 2.3(a) on a day other than the last day of the Interest Period
applicable thereto.

 

(b) Mandatory Prepayments. In addition to the required payments of principal of
the Term Loan B set forth in Section 2.2(c), and any optional payments of
principal of the Term Loan B effected under Section 2.3(a) above, the Borrower
shall make the following required prepayments of the Term Loan B, as provided
below, each such payment to be made to the Administrative Agent for the benefit
of the Lenders within the time period and in the amounts specified below:

 

(i) The Borrower will prepay the Term Loan B Facility in an amount equal to 100%
of the Net Cash Proceeds from any Asset Disposition (less any taxes to the
extent such taxes are paid) at the times and in the amounts described in the
following sentence, and will deliver to the Administrative Agent, concurrently
with such prepayment, a certificate, signed by a Financial Officer in form and
substance reasonably satisfactory to the Administrative Agent and setting forth
the calculation of such Net Cash Proceeds. With respect to any Segment maturing
during the ninety-day period following such Asset Disposition, the prepayment
shall be payable, in part, upon the maturity of each such Segment, in the order
of the maturity thereof, until paid in full; provided, however, that in the
event that at the end of such ninety day period the aggregate amount of such
prepayment (the “Prepaid Amount”) is less than 100% of the Net Cash Proceeds
from such Asset Disposition (the “Required Amount”), the difference between the
Required Amount and the Prepaid Amount shall be immediately due and payable;
provided, further, however, that at the election of the Administrative Agent or
the Required Term Loan B Lenders, upon the occurrence of a Default or Event of
Default which has not been cured within the applicable cure period, the entire
prepayment amount shall be immediately due and payable without regard to the
preceding provisions. Notwithstanding the foregoing, if the aggregate of all
Asset Dispositions made during any calendar year do not exceed $1,000,000, no
prepayment shall be required with respect to such Asset Disposition.

 

(ii) The Borrower will prepay the Term Loan B Facility in an amount equal to 50%
of the Net Cash Proceeds from any Equity Issuance and 100% of the Net Cash
Proceeds from any Debt Issuance described in Section 11.2(v) at the times and in
the

 

32



--------------------------------------------------------------------------------

amounts described in the following sentence and will deliver to the
Administrative Agent, concurrently with such prepayment, a certificate, signed
by a Financial Officer in form and substance reasonably satisfactory to the
Administrative Agent and setting forth the calculation of such Net Cash
Proceeds. With respect to any Segment maturing during the ninety-day period
following such Equity Issuance or Debt Issuance, the prepayment shall be
payable, in part, upon the maturity of each such Segment, in the order of the
maturity thereof, until paid in full; provided, however, that in the event that
at the end of such ninety day period the aggregate amount of such prepayment
(the “Prepaid Amount”) is less than 100% of the Net Cash Proceeds from such
Equity Issuance or Debt Issuance (the “Required Amount”), the difference between
the Required Amount and the Prepaid Amount shall be immediately due and payable;
provided, further, however, that at the election of the Administrative Agent or
the Required Term Loan B Lenders, upon the occurrence of a Default or Event of
Default which has not been cured within the applicable cure period, the entire
prepayment amount shall be immediately due and payable without regard to the
preceding provisions. Notwithstanding the foregoing, if the aggregate of all
Equity Issuances made during any calendar year do not exceed $5,000,000, no
prepayment shall be required with respect to such Equity Issuances.

 

(iii) Not later than one hundred eighty (180) days (or such longer period as the
Required Term Loan B Lenders may determine) after its receipt of any proceeds of
insurance, condemnation award or other compensation in respect of any Casualty
Event (and in any event upon its determination not to repair or replace any
property subject to such Casualty Event), the Borrower will prepay the Term Loan
B Facility in an amount equal to 100% of the Net Cash Proceeds from such
Casualty Event (less any amounts theretofore applied to the repair or
replacement of property subject to such Casualty Event) and will deliver to the
Administrative Agent, concurrently with such prepayment, a certificate signed by
a Financial Officer, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the calculation of such Net Cash Proceeds;
provided, however, (i) nothing in this paragraph shall be deemed to limit or
otherwise affect any right of the Administrative Agent herein or in any of the
other Credit Documents to receive and hold such proceeds as loss payee and to
disburse the same to the Borrower upon the terms hereof or thereof, or any
obligation of the Borrower and each of its Subsidiaries herein or in any of the
other Credit Documents to remit any such proceeds to the Administrative Agent
upon its receipt thereof, and (ii) any and all such proceeds received or held by
the Administrative Agent or the Borrower or any of its Subsidiaries during the
continuance of an Event of Default (regardless of any proposed or actual use
thereof for repair or replacement) shall be applied to prepay the Term Loan B
Facility.

 

(iv) Intentionally deleted.

 

(v) Each year, beginning with the fiscal year ending December 31, 2006, the
Borrower shall prepay the outstanding principal amount of the Term Loan B
Facility in an amount equal to 50% of Excess Cash Flow for the preceding fiscal
year, at the times and in the amounts described in the following sentence and
will deliver to the Administrative Agent, concurrently with the delivery of its
Compliance Certificate with respect to such preceding fiscal year, a
certificate, signed by a Financial Officer in form and substance reasonably
satisfactory to the Administrative Agent, setting forth the

 

33



--------------------------------------------------------------------------------

calculation of such Excess Cash Flow. With respect to any Segment maturing
during the ninety-day period following date of delivery of the calculation of
Excess Cash Flow, the prepayment shall be payable, in part, upon the maturity of
each such Segment, in the order of the maturity thereof, until paid in full;
provided, however, that in the event that at the end of such ninety day period
the aggregate amount of such prepayment (the “Prepaid Amount”) is less than 50%
of Excess Cash Flow (the “Required Amount”), the difference between the Required
Amount and the Prepaid Amount shall be immediately due and payable; provided,
further, however, that at the election of the Administrative Agent or the
Required Term Loan B Lenders, upon the occurrence of a Default or Event of
Default which has not been cured within the applicable cure period, the entire
prepayment amount shall be immediately due and payable without regard to the
preceding provisions; provided, further, however, that in the event that the
Compliance Certificate referred to in the preceding sentence shall reflect a
Leverage Ratio of less than 2.75 to 1.00 for such preceding fiscal year, no
prepayment from Excess Cash Flow shall be required under this section.

 

The Administrative Agent shall give each Lender, within one (1) Business Day,
telefacsimile notice of each notice of prepayment received by it and described
in clauses (i), (ii), (iii) and (iv) of this Section 2.3(b). All mandatory
prepayments made pursuant to this Section 2.3(b) shall be applied to
installments of principal in inverse order of their maturities (as adjusted to
give effect to any prior payments or prepayments of principal). Without limiting
the foregoing, in the event that at any time a mandatory prepayment of the Term
Loan B Facility would otherwise be required under this Section 2.3 but the Term
Loan B shall be or has been fully paid prior to the application of all funds
otherwise required to be so utilized, such amount not utilized to prepay the
Term Loan B Facility shall be applied to the prepayment of Revolving Loans and
the reduction of the Total Revolving Credit Commitment as provided in
Section 3.6.

 

All payments of the Term Loan B shall be applied first to pay all Base Rate
Segments before any LIBOR Segment is paid. The provisions of Section 3.6(e)
shall apply to each payment or prepayment of a LIBOR Loan made pursuant to this
Section 2.3(b) on a day other than the last day of the Interest Period
applicable thereto.

 

2.4 Notes. (a) The amount of the Term Loan B made by each Lender shall be
evidenced by a Term Loan B Note appropriately completed in substantially the
form of Exhibit A-3.

 

(b) Each Term Loan B Note issued to a Term Loan B Lender shall (i) be executed
by the Borrower, (ii) be payable to the order of such Term Loan B Lender,
(iii) be dated as of the Effective Date (or, in the case of a Term Loan B Note
issued after the Effective Date, dated the effective date of the applicable
Assignment and Assumption), (iv) be in a stated principal amount equal to the
Term Loan B Outstanding allocable to such Lender, (v) bear interest in
accordance with the provisions of Section 5.1, as the same may be applicable
from time to time to the Term Loan B made by such Term Loan B Lender, and
(vi) be entitled to all of the benefits of this Agreement and the other Credit
Documents and subject to the provisions hereof and thereof.

 

(c) Each Lender will record on its internal records the amount and Type of each
Loan made by it and each payment received by it in respect thereof and will, in
the event of any transfer of any of its Notes, either endorse on the reverse
side thereof or on a schedule attached thereto (or any continuation thereof) the
outstanding principal amount and Type of the Loans

 

34



--------------------------------------------------------------------------------

evidenced thereby as of the date of transfer or provide such information on a
schedule to the Assignment and Assumption relating to such transfer; provided,
however, that the failure of any Lender to make any such recordation or provide
any such information, or any error therein, shall not affect the Borrower’s
obligations under this Agreement or the Notes.

 

2.5 Increase in Term Loan B.

 

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Term Loan B Lenders), the
Borrower may from time to time request an increase in the aggregate principal
amount of the Term Loan B by an amount (for all such requests) not exceeding
$50,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $10,000,000, and (ii) the Borrower may make a maximum of three
such requests. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Term Loan B Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Term Loan B
Lenders).

 

(b) Lender Elections to Increase. Each Term Loan B Lender shall notify the
Administrative Agent within such time period whether or not it agrees to provide
a portion of the requested increase of the Term Loan B and the amount of such
requested increase it is willing to provide. Any Term Loan B Lender not
responding within such time period shall be deemed to have declined to provide a
portion of the requested increase of the Term Loan B.

 

(c) Notification by Administrative Agent; Additional Term Loan B Lenders. The
Administrative Agent shall notify the Borrower and each Term Loan B Lender of
the Term Loan B Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Term Loan B
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.

 

(d) Effective Date and Allocations. If the aggregate amount of the Term Loan B
is increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Term Loan B Lenders of the final allocation of such
increase and the Increase Effective Date. Upon satisfaction of the conditions
precedent set forth in Section 2.5(e) below and subject to the other terms and
conditions for borrowing set forth in this Agreement, the entire amount of a
requested increase in the Term Loan B will be advanced by the Term Loan B
Lenders providing such increase no later than 11:00 A.M. Charlotte time on the
Increase Effective Date to the Administrative Agent, for further delivery to the
Borrower, substantially in the manner described in Section 2.2 but substituting
the Increase Effective Date for the Effective Date therein.

 

(e) Conditions to Effectiveness of Increase. As a condition precedent to each
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower and each Subsidiary Guarantor dated as of the
Increase Effective Date (in sufficient copies for each Term Loan B Lender)
signed by such Person (i) certifying and attaching the resolutions adopted

 

35



--------------------------------------------------------------------------------

by such Person approving or consenting to such increase, and (ii) in the case of
the Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article VIII and the other
Credit Documents are true and correct on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.5, the representations and
warranties contained in subsections (a) of Section 8.11 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 9.1, and (B) no Default exists. The Borrower shall
prepay any Segments of the Term Loan B outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 5.11 to the
extent necessary to keep the outstanding Segments of the Term Loan B ratable
with any revised Applicable Commitment Percentages arising from any nonratable
increase in the Term Loan B under this Section).

 

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 5.8 and 14.6 to the contrary.

 

ARTICLE III

 

AMOUNT AND TERMS OF THE REVOLVING LOANS

 

3.1 Revolving Credit Commitments. Each Revolving Lender severally agrees,
subject to and on the terms and conditions of this Agreement, to make Revolving
Loans to the Borrower, from time to time on any Business Day during the period
from and including the Effective Date to but not including the Termination Date,
in an aggregate principal amount at any time outstanding not greater than the
excess, if any, of its Revolving Credit Commitment at such time over its Letter
of Credit Exposure at such time, provided that no Borrowing of Revolving Loans
shall be made if, immediately after giving effect thereto, the sum of (x) the
aggregate principal amount of Revolving Credit Outstandings at such time,
(y) the Swing Line Outstandings at such time, and (z) the aggregate Letter of
Credit Exposure of all Revolving Lenders at such time would exceed the aggregate
Revolving Credit Commitments of all Lenders at such time. Subject to and on the
terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans.

 

3.2 Borrowings. (a) The Revolving Loans shall, at the option of the Borrower and
subject to the terms and conditions of this Agreement, be either Base Rate Loans
or LIBOR Loans, provided that all Revolving Loans comprising the same Borrowing
shall, unless otherwise specifically provided herein, be of the same Type.

 

(b) In order to make a Borrowing (other than Borrowings involving continuations
or Conversions of outstanding Revolving Loans which shall be made pursuant to
Section 5.4), an Authorized Officer will give the Administrative Agent
telephonic notice not later than 11:00 a.m., Charlotte time, three (3) Business
Days prior to each Borrowing to be comprised of LIBOR Loans and on the Business
Day of each Borrowing to be comprised of Base Rate Loans, which notice shall be
irrevocable. The Authorized Officer shall provide the Administrative Agent
written confirmation of each such telephonic notice but failure to provide such
confirmation shall not affect the validity of such telephonic notice; provided,
however, that requests for the Borrowing of any Revolving Loans to be made on
the Effective Date may, at the discretion of

 

36



--------------------------------------------------------------------------------

the Administrative Agent, be given later than the times specified hereinabove.
Each such written notice (each, a “Notice of Borrowing”) shall be given in the
form of Exhibit B-1(a) and each Notice of Borrowing shall specify (1) the
aggregate principal amount and initial Type of the Revolving Loans to be made
pursuant to such Borrowing, (2) in the case of a Borrowing of LIBOR Loans, the
initial Interest Period to be applicable thereto, and (3) the requested date of
such Borrowing (the “Borrowing Date”), which shall be a Business Day. Upon its
receipt of a Notice of Borrowing, the Administrative Agent will promptly notify
each Revolving Lender of the proposed Borrowing. Notwithstanding anything to the
contrary contained herein:

 

(i) the aggregate principal amount of each Borrowing comprised of Base Rate
Loans other than a Borrowing (x) solely to repay a then outstanding Swing Line
Loan in accordance with Section 3.8(d), which may be in the amount of such Swing
Line Loan or (y) solely to satisfy any Reimbursement Obligation under
Section 4.4, which may be in the amount of such Reimbursement Obligation, shall
not be less than $500,000 or, if greater, an integral multiple of $100,000 in
excess thereof (or, if less, in the amount of the aggregate Unutilized
Commitments), and the aggregate principal amount of each Borrowing comprised of
LIBOR Loans shall not be less than $1,000,000 or, if greater, an integral
multiple of $100,000 in excess thereof;

 

(ii) if the Borrower shall have failed to designate the Type of Revolving Loans
comprising a Borrowing, the Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and

 

(iii) if the Borrower shall have failed to select the duration of the Interest
Period to be applicable to any Borrowing of LIBOR Loans, then the Borrower shall
be deemed to have selected an Interest Period with a duration of one month.

 

(c) Not later than 1:00 p.m., Charlotte time, on the requested Borrowing Date,
each Revolving Lender will make available to the Administrative Agent at its
office referred to in Section 14.5 (or at such other location as the
Administrative Agent may designate) an amount, in Dollars and in immediately
available funds equal to the amount of the Revolving Loan to be made by such
Revolving Lender. To the extent the Revolving Lenders have made such amounts
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Borrower in accordance with Section 3.3(a) and in like funds as received by the
Administrative Agent.

 

3.3 Disbursements; Funding Reliance; Domicile of Loans. (a) The Borrower hereby
authorizes the Administrative Agent to disburse the proceeds of each Borrowing
in accordance with the terms of any written instructions from any of the
Authorized Officers, provided that the Administrative Agent shall not be
obligated under any circumstances to forward amounts to any account not listed
in an Account Designation Letter. The Borrower may at any time deliver to the
Administrative Agent an Account Designation Letter listing any additional
accounts or deleting any accounts listed in a previous Account Designation
Letter.

 

(b) Each Revolving Lender may, at its option, make and maintain any Revolving
Loan at, to or for the account of any of its Lending Offices, provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan to or for the account of such Revolving Lender in accordance with the
terms of this Agreement.

 

37



--------------------------------------------------------------------------------

3.4 Notes. (a) The Revolving Loans made by each Revolving Lender shall be
evidenced by a Revolving Note appropriately completed in substantially the form
of Exhibit A-1. Revolving Notes shall be issued in substitution of and
replacement for the Prior Notes.

 

(b) Each Revolving Note issued to a Lender shall (i) be executed by the
Borrower, (ii) be payable to the order of such Revolving Lender, (iii) be dated
as of the Effective Date (or, in the case of a Revolving Note issued after the
Effective Date, dated the effective date of the applicable Assignment and
Assumption), (iv) be in a stated principal amount equal to such Revolving
Lender’s Revolving Credit Commitment, (v) bear interest in accordance with the
provisions of Section 5.1, as the same may be applicable from time to time to
the Revolving Loans made by such Revolving Lender, and (vi) be entitled to all
of the benefits of this Agreement and the other Credit Documents and subject to
the provisions hereof and thereof.

 

(c) Each Revolving Lender will record on its internal records the amount and
Type of each Revolving Loan made by it and each payment received by it in
respect thereof and will, in the event of any transfer of any of its Revolving
Notes, either endorse on the reverse side thereof or on a schedule attached
thereto (or any continuation thereof) the outstanding principal amount and Type
of the Revolving Loans evidenced thereby as of the date of transfer or provide
such information on a schedule to the Assignment and Assumption relating to such
transfer; provided, however, that the failure of any Revolving Lender to make
any such recordation or provide any such information, or any error therein,
shall not affect the Borrower’s obligations under this Agreement or the
Revolving Notes.

 

(d) The Swing Line Outstandings shall be evidenced by a separate Swing Line Note
in the form of Exhibit A-2 payable to the order of the Bank of America in the
amount of the Swing Line, which Swing Line Note shall be dated the Effective
Date and shall be duly completed, executed and delivered by the Borrower. The
Swing Line Note shall be issued in substitution of and replacement for the Swing
Line Note issued under the Third Amended Credit Agreement.

 

3.5 Termination and Reduction of Revolving Credit Commitments. (a) The Revolving
Credit Commitments shall be automatically and permanently terminated on the
Termination Date.

 

(b) At any time and from time to time after the date hereof, upon not less than
five (5) Business Days’ prior written notice to the Administrative Agent, the
Borrower may terminate in whole or reduce in part the aggregate Unutilized
Commitments, provided that any such partial reduction shall be in an aggregate
amount of not less than $1,000,000 or, if greater, an integral multiple thereof.
The amount of any termination or reduction made under this subsection (b) may
not thereafter be reinstated.

 

(c) Each reduction of the Revolving Credit Commitments pursuant to this
Section 3.5 shall be applied ratably among the Revolving Lenders according to
their respective Revolving Credit Commitments.

 

3.6 Mandatory Payments and Prepayments. (a) Except to the extent due or paid
sooner pursuant to the provisions of this Agreement, the aggregate outstanding
principal of the

 

38



--------------------------------------------------------------------------------

Revolving Loans and the Swing Line Loans shall be due and payable in full on the
Maturity Date.

 

(b) In the event that, at any time, the sum of (x) the Revolving Credit
Outstandings, (y) the aggregate principal amount of all Swing Line Outstandings
at such time, and (z) the aggregate Letter of Credit Exposure of all Revolving
Lenders at such time shall exceed the aggregate Revolving Credit Commitments of
all Revolving Lenders at such time (after giving effect to any concurrent
termination or reduction thereof), the Borrower will immediately prepay the
outstanding principal amount of the Revolving Loans and Swing Line Loans in the
amount of such excess; provided that, to the extent such excess amount is
greater than the aggregate principal amount of Revolving Loans and Swing Line
Loans outstanding immediately prior to the application of such prepayment, the
amount so prepaid shall be retained by the Administrative Agent and held in the
Cash Collateral Account as cover for Letter of Credit Exposure, as more
particularly described in Section 4.8, and thereupon such cash shall be deemed
to reduce the aggregate Letter of Credit Exposure by an equivalent amount.

 

(c) In the event the Term Loan B has been fully repaid, the Borrower will prepay
the outstanding principal amount of the Revolving Credit Loans and the Swing
Line Loans in the amounts and under the provisions set forth in Section 2.3(b)
except that references therein to the Required Term Loan B Lenders shall be
deemed to mean the Required Revolving Lenders.

 

(d) Each prepayment of the Revolving Loans and the Swing Line Loans made
pursuant to subsection (c) above shall be applied (i) first, to reduce the
outstanding principal amount of the Revolving Loans and the Swing Line Loans,
and (ii) second, to the extent of any excess remaining after application as
provided in clause (i) above, to pay any outstanding Reimbursement Obligations,
and thereafter to cash collateralize Letter of Credit Exposure pursuant to
Section 4.8, and shall be applied first to prepay all Base Rate Loans before any
LIBOR Loans are prepaid. Each payment or prepayment pursuant to the provisions
of this Section shall be applied ratably among the Lenders holding the Revolving
Loans being prepaid, in proportion to the principal amount held by each.

 

(e) Each payment or prepayment of a LIBOR Loan (including any LIBOR Segment)
made pursuant to the provisions of this Section 3.6 on a day other than the last
day of the Interest Period applicable thereto shall be made together with all
amounts required under Section 5.11 to be paid as a consequence thereof;
provided, however, at the request of the Borrower, any amount of any such
prepayment of a LIBOR Loan shall be deposited in a separate Prepayment Account
(as defined below), provided, further, that the deposit of the amount of such
prepayment in a Prepayment Account does not excuse, diminish or discharge the
Borrower’s obligations to pay in full at the end of the applicable Interest
Period or at any other time interest is payable with respect to such LIBOR Loan
to be prepaid, all interest payable. The Administrative Agent shall apply any
cash deposited in the Prepayment Account to prepay LIBOR Loans on the last day
of the applicable Interest Period (or, at the direction of the Borrower, on any
earlier date) until all outstanding Revolving Loans have been prepaid or until
all the allocable cash on deposit in the Prepayment Account has been exhausted.
For purposes of this Agreement, the term “Prepayment Account” shall mean an
account established by the Borrower with the Administrative Agent and over which
the Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal for application in accordance with this
paragraph. The Administrative Agent will, at the request of the Borrower, invest
amounts on

 

39



--------------------------------------------------------------------------------

deposit in the Prepayment Account in Cash Equivalents that mature prior to the
last day of the applicable Interest Period of the LIBOR Loans to be prepaid;
provided, however, that (i) the Administrative Agent shall not be required to
make any investment that, in its sole judgment, would require or cause the
Administrative Agent to be in or would result in any violation of any law,
statute, rule or regulation, (ii) such Cash Equivalents shall be subjected to a
first priority perfected security interest in favor of the Administrative Agent
perfected by control or possession, as applicable under the Uniform Commercial
Code and (iii) if an Event of Default shall have occurred and be continuing, the
selection of such investments shall be in the sole discretion of the
Administrative Agent. The Borrower shall indemnify the Administrative Agent for
any losses relating to the investments so that the amount available to prepay
LIBOR Loans on the last day of the applicable Interest Periods is not less than
the amount that would have been available had no investments been made pursuant
thereto. Other than any interest or profits earned on such investments, the
Prepayment Accounts shall not bear interest. Interest or profits, if any, on the
investments in any Prepayment Account shall accumulate in such Prepayment
Account. If the maturity of the Loans has been accelerated pursuant to
Section 12.2, the Administrative Agent may, in its sole discretion, apply all
amounts on deposit in the Prepayment Account to satisfy any of the Obligations.
The Borrower hereby pledges and assigns to the Administrative Agent, for its
benefit and the benefit of the Lenders, each Prepayment Account established
hereunder to secure the Obligations. To the extent the prepayment would or does
reduce the outstanding principal amount of the Revolving Loans and the Swing
Line Loans, such reduction shall be effective on the date the amount of the
prepayment is deposited in the Prepayment Account.

 

3.7 Voluntary Prepayments. (a) Upon certain events, from time to time, the
Borrower shall have the right to prepay the Revolving Loans and the Swing Line
Loans, in whole or in part, without premium or penalty (except as provided in
clause (iii) below), upon at least three (3) Business Days’ telephonic notice
from an Authorized Officer (effective upon receipt) to the Administrative Agent
prior to 10:30 A.M., which notice shall be irrevocable. The Authorized Officer
shall provide the Administrative Agent written confirmation of each such
telephonic notice but failure to provide such confirmation shall not affect the
validity of such telephonic notice, provided that (i) each partial prepayment
shall be in an aggregate principal amount of not less than $500,000, or if
greater, an integral multiple of $100,000 in excess thereof, (ii) no partial
prepayment of LIBOR Loans made pursuant to any single Borrowing shall reduce the
aggregate outstanding principal amount of the remaining LIBOR Loans under such
Borrowing to less than $1,000,000 or to any greater amount not an integral
multiple of $1,000,000 in excess thereof, and (iii) unless made together with
all amounts required under Section 5.11 to be paid as a consequence of such
prepayment, a prepayment of a LIBOR Loan may be made only on the last day of the
Interest Period applicable thereto. Each such notice shall specify the proposed
date of such prepayment and the aggregate principal amount and Type of the Loans
to be prepaid (and, in the case of LIBOR Loans, the Interest Period of the
Borrowing pursuant to which made), and shall be irrevocable and shall bind the
Borrower to make such prepayment on the terms specified therein. Revolving Loans
or Swing Line Loans prepaid pursuant to this subsection (a) may be reborrowed,
subject to the terms and conditions of this Agreement.

 

(b) Each prepayment of the Revolving Loans or Swing Line Loans made pursuant to
subsection (a) above shall be applied ratably among the Lenders holding the
Revolving Loans

 

40



--------------------------------------------------------------------------------

being prepaid and Bank of America, as Lender of the Swing Line, in proportion to
the principal amount held by each.

 

3.8 Swing Line. (a) Notwithstanding any other provision of this Agreement to the
contrary, in order to administer the Revolving Loans in an efficient manner and
to minimize the transfer of funds between the Administrative Agent and the
Revolving Lenders, Bank of America shall make available Swing Line Loans to the
Borrower prior to the Maturity Date. Bank of America shall not be obligated to
make any Swing Line Loan pursuant hereto (i) if to the actual knowledge of Bank
of America the Borrower is not in compliance with all the conditions to the
making of Revolving Loans set forth in this Agreement, (ii) if after giving
effect to such Swing Line Loan, the Swing Line Outstandings exceed the Swing
Line Sublimit, or (iii) if after giving effect to such Swing Line Loan, the sum
of the Swing Line Outstandings, Revolving Credit Outstandings at such time and
the aggregate Letter of Credit Exposure of all Revolving Lenders at such time
would exceed the aggregate Revolving Credit Commitments of all Revolving Lenders
at such time. The Borrower may, subject to the conditions set forth in the
preceding sentence, borrow, repay and reborrow under this Section 3.8. Unless
notified to the contrary by Bank of America, borrowings under the Swing Line
shall be made in the minimum amount of $100,000, or if greater, an integral
multiple of $100,000 in excess thereof, upon written request by telefacsimile
transmission, effective upon receipt, by an Authorized Officer of the Borrower
made to Bank of America not later than 12:30 P.M. on the Business Day of the
requested borrowing. Each such Borrowing Notice shall specify the amount of the
borrowing and the date of borrowing, and shall be in the form of Exhibit B-1(b),
with appropriate insertions. Unless notified to the contrary by Bank of America,
each repayment of a Swing Line Loan shall be in an amount which is an integral
multiple of $100,000 or the aggregate amount of all Swing Line Outstandings.

 

(b) The interest payable on Swing Line Loans is solely for the account of Bank
of America. Swing Line Loans shall bear interest solely at the Adjusted Base
Rate, or to the extent provided in Section 5.1(b), the Default Rate. All accrued
and unpaid interest on Swing Line Loans shall be payable on the dates and in the
manner provided in Section 5.1(c) with respect to interest on Base Rate Loans.
The principal amount of each Swing Line Loan is payable in full on demand or
such other earlier date as provided for herein.

 

(c) Upon the making of a Swing Line Loan, each Revolving Lender shall be deemed
to have purchased from Bank of America a Participation therein in an amount
equal to the percentage of that Lender’s Revolving Credit Commitment of such
Swing Line Loan. Upon demand made by Bank of America, each Lender shall,
according to the percentage of its Applicable Commitment Percentage of such
Swing Line Loan, promptly provide to Bank of America its purchase price therefor
in an amount equal to its Participation therein. Any advance made by a Revolving
Lender pursuant to demand of Bank of America of the purchase price of its
Participation shall when made be deemed to be the funding by each Revolving
Lender of the purchase price of its Participation in such Swing Line Loan. The
obligation of each Revolving Lender to so provide its purchase price to Bank of
America shall be absolute and unconditional and shall not be affected by the
occurrence of an Event of Default or any other occurrence or event.
Simultaneously with the making of each such payment by a Revolving Lender to
Bank of America to fund such Revolving Lender’s purchase price of a
Participation in such Swing Line Loan, such Revolving Lender shall,
automatically and without any further action on the part of Bank of America or
such Revolving Lender, acquire a Participation in an amount equal to such

 

41



--------------------------------------------------------------------------------

payment (excluding the portion thereof constituting interest accrued prior to
the date the Revolving Lender made its payment) in the related rights of Bank of
America with respect to obligations of the Borrower as to such Swing Line Loan.

 

(d) The Borrower, at its option and subject to the terms hereof, may request a
Borrowing pursuant to Section 3.2 in an amount sufficient to repay Swing Line
Outstandings on any date, and the Administrative Agent shall provide from the
proceeds of such Borrowing to Bank of America the amount necessary to repay such
Swing Line Outstandings (which Bank of America shall then apply to such
repayment) and credit any balance of the Borrowing in immediately available
funds in the manner directed by the Borrower pursuant to Section 3.2(b). The
proceeds of such Borrowings shall be paid to Bank of America for application to
the Swing Line Outstandings and the Revolving Lenders shall then be deemed to
have made Revolving Loans in the amount of such Borrowings. The Swing Line shall
continue in effect until the Termination Date, at which time all Swing Line
Outstandings and accrued interest thereon shall be due and payable in full. In
the event any Revolving Lender has funded the purchase price of its
Participation in any Swing Line Loan as provided above, then at the time payment
(in fully collected, immediately available funds) of any principal amount of, or
interest on, such Swing Line Loan, in whole or in part, is received by Bank of
America or the Administrative Agent, Bank of America or the Administrative Agent
(as applicable) shall promptly pay to such Revolving Lender an appropriate pro
rata amount of such payment from the Borrower.

 

ARTICLE IV

 

LETTERS OF CREDIT

 

4.1 Issuance. Subject to and upon the terms and conditions herein set forth, so
long as no Default or Event of Default has occurred and is continuing, the
Issuing Lender will, in reliance on the agreements of the other Lenders set
forth in this Article IV at any time and from time to time on and after the
Effective Date and prior to the earlier of (i) the seventh day prior to the
Maturity Date and (ii) the Termination Date, and upon request by the Borrower in
accordance with the provisions of Section 4.2, issue for the account of the
Borrower one or more irrevocable standby letters of credit denominated in
Dollars and in a form customarily used or otherwise approved by the Issuing
Lender (together with all amendments, modifications and supplements thereto,
substitutions therefor and renewals and restatements thereof, collectively, the
“Letters of Credit”). The Stated Amount of each Letter of Credit shall not be
less than $100,000 unless otherwise agreed to by the Issuing Lender.
Notwithstanding the foregoing:

 

(a) No Letter of Credit shall be issued the Stated Amount upon issuance of which
(i) when added to the aggregate Letter of Credit Exposure of the Lenders at such
time, would exceed the Letter of Credit Sublimit or (ii) when added to the sum
of (y) the aggregate Letter of Credit Exposure of all Lenders at such time and
(z) the aggregate principal amount of all Revolving Credit Outstandings and
Swing Line Outstandings, would exceed the Total Revolving Credit Commitment at
such time;

 

(b) No Letter of Credit shall be issued that by its terms expires later than the
seventh day prior to the Maturity Date or, in any event, more than one (1) year
after its date of issuance; provided, however, that a Letter of Credit may, if
requested by the Borrower, provide by its terms, and on terms acceptable to the
Issuing Lender, for renewal for successive periods of one

 

42



--------------------------------------------------------------------------------

year or less (but not beyond the seventh day prior to the Maturity Date), unless
and until the Issuing Lender shall have delivered a notice of nonrenewal to the
beneficiary of such Letter of Credit; and

 

(c) The Issuing Lender shall be under no obligation to issue any Letter of
Credit if, at the time of such proposed issuance, (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
Requirement of Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
such Letter of Credit any restriction or reserve or capital requirement (for
which the Issuing Lender is not otherwise compensated) not in effect on the
Effective Date, or any unreimbursed loss, cost or expense that was not
applicable, in effect or known to the Issuing Lender as of the Effective Date
and that the Issuing Lender in good faith deems material to it, or (ii) the
Issuing Lender shall have actual knowledge, or shall have received notice from
any Lender prior to the issuance of such Letter of Credit that one or more of
the conditions specified in Sections 7.1 (if applicable) or 7.2 are not then
satisfied (or have not been waived in writing as required herein) or that the
issuance of such Letter of Credit would violate the provisions of subsection
(a) above, or (iii) the issuance of such Letter of Credit would violate the
policies of the Issuing Lender.

 

4.2 Notices. Whenever the Borrower desires the issuance of a Letter of Credit,
the Borrower will give the Issuing Lender written notice with a copy to the
Administrative Agent not later than 11:00 a.m., Charlotte time, three
(3) Business Days (or such shorter period as is acceptable to the Issuing Lender
in any given case) prior to the requested date of issuance thereof. Each such
notice (each, a “Letter of Credit Notice”) shall be irrevocable, shall be given
in the form of Exhibit B-3 and shall specify (i) the requested date of issuance,
which shall be a Business Day, (ii) the requested Stated Amount and expiry date
of the Letter of Credit, and (iii) the name and address of the requested
beneficiary or beneficiaries of the Letter of Credit. The Borrower will also
complete any application procedures and documents required by the Issuing Lender
in connection with the issuance of any Letter of Credit. Upon its issuance of
any Letter of Credit, the Issuing Lender will promptly notify the Administrative
Agent of such issuance, and the Administrative Agent will give prompt notice
thereof to each Revolving Lender.

 

4.3 Participations. Immediately upon the issuance of any Letter of Credit, each
Lender shall be deemed to have purchased from the Issuing Lender a Participation
therein in an amount equal such Revolving Lender’s Applicable Commitment
Percentage of the Total Revolving Credit Commitment in such Letter of Credit,
each drawing made thereunder and the obligations of the Borrower under this
Agreement with respect thereto and any Collateral or other security therefor or
guaranty pertaining thereto; provided, however, that the fee relating to Letters
of Credit described in Section 5.2(c) shall be payable directly to the Issuing
Lender as provided therein, and the Revolving Lenders shall have no right to
receive any portion thereof. Upon any change in the Revolving Credit Commitments
of any of the Revolving Lenders pursuant to Section 14.7(a), with respect to all
outstanding Letters of Credit and Reimbursement Obligations there shall be an
automatic adjustment to the Participations pursuant to this Section 4.3 to
reflect the new pro rata shares of the assigning Lender and the Assignee.

 

43



--------------------------------------------------------------------------------

4.4 Reimbursement. The Borrower hereby agrees to reimburse the Issuing Lender by
making payment to the Administrative Agent, for the account of the Issuing
Lender, in immediately available funds, for any payment made by the Issuing
Lender under any Letter of Credit (each such amount so paid until reimbursed,
together with interest thereon payable as provided herein below, a
“Reimbursement Obligation”) immediately after, and in any event within one
(1) Business Day after its receipt of notice of, such payment (provided that any
such Reimbursement Obligation shall be deemed timely satisfied (but nevertheless
subject to the payment of interest thereon as provided hereinbelow) if satisfied
pursuant to a Borrowing of Revolving Loans or a Swing Line Loan made on or prior
to the next Business Day following the date of the Borrower’s receipt of notice
of such payment), together with interest on the amount so paid by the Issuing
Lender, to the extent not reimbursed prior to 1:00 p.m., Charlotte time, on the
date of such payment or disbursement, for the period from the date of the
respective payment to the date the Reimbursement Obligation created thereby is
satisfied, at the Adjusted Base Rate applicable to Loans as in effect from time
to time during such period such interest also to be payable on demand. The
Issuing Lender will provide the Administrative Agent and the Borrower with
prompt notice of any payment or disbursement made under any Letter of Credit,
although the failure to give, or any delay in giving, any such notice shall not
release, diminish or otherwise affect the Borrower’s obligations under this
Section or any other provision of this Agreement. The Administrative Agent will
promptly pay to the Issuing Lender any such amounts received by it under this
Section.

 

4.5 Payment by Revolving Loans. In the event that the Issuing Lender makes any
payment under any Letter of Credit and the Borrower shall not have timely
satisfied in full its Reimbursement Obligation to the Issuing Lender pursuant to
Section 4.4, and to the extent that any amounts then held in the Cash Collateral
Account established pursuant to Section 4.8 shall be insufficient to satisfy
such Reimbursement Obligation in full, the Administrative Agent will promptly
notify each Lender of such failure. If the Administrative Agent gives such
notice prior to 11:00 a.m., Charlotte time, on any Business Day, each Revolving
Lender will make available to the Administrative Agent, for the account of the
Issuing Lender, its pro rata share (based on its Applicable Commitment
Percentage of the Total Revolving Credit Commitment) of the amount of such
payment on such Business Day in immediately available funds. If the
Administrative Agent gives such notice after 11:00 a.m., Charlotte time, on any
Business Day, each such Revolving Lender shall make its pro rata share of such
amount available to the Administrative Agent on the next succeeding Business
Day. If and to the extent any Revolving Lender shall not have so made its pro
rata share of the amount of such payment available to the Administrative Agent,
such Revolving Lender agrees to pay to the Administrative Agent, for the account
of the Issuing Lender, forthwith on demand such amount, together with interest
thereon at the Federal Funds Rate for each day from such date until the date
such amount is paid to the Administrative Agent. The failure of any Revolving
Lender to make available to the Administrative Agent its pro rata share of any
payment under any Letter of Credit shall not relieve any other Revolving Lender
of its obligation hereunder to make available to the Administrative Agent its
pro rata share of any payment under any Letter of Credit on the date required,
as specified above, but no Lender shall be responsible for the failure of any
other Lender to make available to the Administrative Agent such other Revolving
Lender’s pro rata share of any such payment. Each such payment by a Revolving
Lender under this Section of its pro rata share of an amount paid by the Issuing
Lender shall constitute (x) if the conditions to making and obtaining Revolving
Loans shall then be satisfied, a Revolving Loan by such Revolving Lender (the
Borrower being

 

44



--------------------------------------------------------------------------------

deemed to have given a timely Notice of Borrowing therefor) and shall be treated
as such for all purposes of this Agreement; provided that for purposes of
determining the aggregate Unutilized Commitments immediately prior to giving
effect to the application of the proceeds of such Revolving Loans, the
Reimbursement Obligation being satisfied thereby shall be deemed not to be
outstanding at such time, and (y) in all other circumstances, the funding by
each Revolving Lender of the purchase price of its Participation in such
Reimbursement Obligation. The obligation of each Revolving Lender to so provide
its purchase price to the Issuing Lender shall be absolute and unconditional and
shall not be affected by the occurrence of an Event of Default or any other
occurrence or event. Simultaneously with the making of each such payment by a
Lender to the Issuing Lender to fund such Revolving Lender’s purchase price of a
Participation in such Letter of Credit, such Revolving Lender shall,
automatically and without any further action on the part of the Issuing Lender
or such Revolving Lender, acquire a Participation in an amount equal to such
payment (excluding the portion thereof constituting interest accrued prior to
the date the Revolving Lender made its payment) in the related rights of the
Issuing Lender with respect to obligations of the Borrower as to such
Reimbursement Obligation.

 

4.6 Payment to Lenders. Whenever the Issuing Lender receives a payment in
respect of a Reimbursement Obligation as to which the Administrative Agent has
received, for the account of the Issuing Lender, any payments from the Revolving
Lenders pursuant to Section 4.5, the Administrative Agent will promptly pay to
each Revolving Lender that has paid its pro rata share thereof, in immediately
available funds, an amount equal to such Revolving Lender’s ratable share (based
on the proportionate amount funded by such Revolving Lender to the aggregate
amount funded by all Lenders) of such Reimbursement Obligation.

 

4.7 Obligations Absolute. The Reimbursement Obligations of the Borrower, and the
obligations of the Lenders under Section 4.5 to make payments to the
Administrative Agent, for the account of the Issuing Lender, with respect to
Letters of Credit shall be irrevocable, shall remain in effect until the Issuing
Lender shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit, and except to the
extent resulting from any gross negligence or willful misconduct on the part of
the Issuing Lender, shall be absolute and unconditional, shall not be subject to
counterclaim, setoff or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including without limitation, any of the
following circumstances:

 

(a) Any lack of validity or enforceability of this Agreement, any of the other
Credit Documents or any documents or instruments relating to any Letter of
Credit;

 

(b) Any change in the time, manner or place of payment of, or in any other term
of all or any of the Obligations in respect of any Letter of Credit or any other
amendment, modification or waiver of or any consent to departure from any Letter
of Credit or any documents or instruments relating thereto in each case whether
or not the Borrower has notice or knowledge thereof;

 

(c) The existence of any claim, setoff, defense or other right that the Borrower
may have at any time against a beneficiary named in a Letter of Credit, any
transferee of any Letter of Credit (or any Person for whom any such transferee
may be acting), the Administrative Agent, the Issuing Lender, any Revolving
Lender or other Person, whether in connection with this

 

45



--------------------------------------------------------------------------------

Agreement, any Letter of Credit, the transactions contemplated hereby or any
unrelated transactions (including any underlying transaction between the
Borrower and the beneficiary named in any such Letter of Credit);

 

(d) Any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect (provided
that such draft, certificate or other document appears on its face to comply
with the terms of such Letter of Credit), any errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, telecopier or
otherwise, or any errors in translation or in interpretation of technical terms;

 

(e) Any defense based upon the failure of any drawing under a Letter of Credit
to conform to the terms of the Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;

 

(f) The exchange, release, surrender or impairment of any Collateral or other
security for the Obligations;

 

(g) The occurrence of any Default or Event of Default; or

 

(h) Any other circumstance or event whatsoever, including, without limitation,
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower or a guarantor. Any action taken or omitted to
be taken by the Issuing Lender under or in connection with any Letter of Credit,
if taken or omitted in the absence of gross negligence or willful misconduct,
shall be binding upon the Borrower and each Revolving Lender and shall not
create or result in any liability of the Issuing Lender to the Borrower or any
Revolving Lender. It is expressly understood and agreed that for purposes of
determining whether a wrongful payment under a Letter of Credit resulted from
the Issuing Lender’s gross negligence or willful misconduct, (i) the Issuing
Lender’s acceptance of documents that appear on their face to comply with the
terms of such Letter of Credit, without responsibility for further
investigation, regardless of any notice or information to the contrary, (ii) the
Issuing Lender’s exclusive reliance on the documents presented to it under such
Letter of Credit as to any and all matters set forth therein, including the
amount of any draft presented under such Letter of Credit, whether or not the
amount due to the beneficiary thereunder equals the amount of such draft and
whether or not any document presented pursuant to such Letter of Credit proves
to be insufficient in any respect (so long, as such document appears on its face
to comply with the terns of such Letter of Credit) and whether or not any other
statement or any other document presented pursuant to such Letter of Credit
proves to be forged or invalid or any statement therein proves to be inaccurate
or untrue in any respect whatsoever, and (iii) any noncompliance in any
immaterial respect of the documents presented under such Letter of Credit with
the terms thereof shall, in each case, be deemed not to constitute gross
negligence or willful misconduct of the Issuing Lender.

 

4.8 Cash Collateral Account. At any time and from time to time, (i) after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent, at the direction or with the consent of the Required Revolving Lenders,
may require the Borrower to

 

46



--------------------------------------------------------------------------------

deliver to the Administrative Agent such additional amount of cash as is equal
to the aggregate Stated Amount of all Letters of Credit at any time outstanding
(whether or not any beneficiary under any Letter of Credit shall have drawn or
be entitled at such time to draw thereunder) and (ii) in the event of a
prepayment under Section 3.6(b), or to the extent any amount of a required
prepayment under Section 3.6(c), 3.6(d) or 3.6(e) remains after prepayment of
all outstanding Revolving Loans and Reimbursement Obligations, the
Administrative Agent will retain such amount as may then be required to be
retained, such amounts in each case under clauses (i) and (ii) above to be held
by the Administrative Agent in a cash collateral account (the “Cash Collateral
Account”). The Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Lender and the Revolving Lenders, a Lien upon and
security interest in the Cash Collateral Account and all amounts held therein
from time to time as security for Letter of Credit Exposure, and for application
to the Borrower’s Reimbursement Obligations as and when the same shall arise.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest on
the investment of such amounts in Cash Equivalents, which investments shall be
made at the direction of the Borrower (unless a Default or Event of Default
shall have occurred and be continuing, in which case the determination as to
investments shall be made at the option and in the discretion of the
Administrative Agent), amounts in the Cash Collateral Account shall not bear
interest. Interest and profits, if any, on such investments shall accumulate in
such account. In the event of a drawing, and subsequent payment by the Issuing
Lender, under any Letter of Credit at any time during which any amounts are held
in the Cash Collateral Account, the Administrative Agent will deliver to the
Issuing Lender an amount equal to the Reimbursement Obligation created as a
result of such payment (or, if the amounts so held are less than such
Reimbursement Obligation, all of such amounts) to reimburse the Issuing Lender
therefor. Any amounts remaining in the Cash Collateral Account after the
expiration of all Letters of Credit and reimbursement in full of the Issuing
Lender for all of its Obligations thereunder shall be held by the Administrative
Agent, for the benefit of the Borrower, to be applied against the Obligations in
such order and manner as the Administrative Agent may direct. If the Borrower is
required to provide cash collateral pursuant to Section 3.6(b), such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower on
demand, provided that after giving effect to such return (i) the sum of (y) the
aggregate principal amount of all Revolving Credit Outstandings at such time and
(z) the aggregate Letter of Credit Exposure of all Revolving Lenders at such
time would not exceed the Total Revolving Credit Commitment at such time and
(ii) no Default or Event of Default shall have occurred and be continuing at
such time. If the Borrower is required to provide cash collateral as a result of
an Event of Default, such amount (to the extent not applied, as aforesaid) shall
be returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.

 

4.9 Effectiveness. Notwithstanding any termination of the Revolving Credit
Commitments or repayment of the Loans or both, the obligations of the Borrower
under this Article shall remain in full force and effect until the Issuing
Lender and the Revolving Lenders shall have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of
Credit.

 

47



--------------------------------------------------------------------------------

ARTICLE V

 

INTEREST, FEES, USE OF PROCEEDS

 

5.1 Interest. (a) The Borrower will pay interest in respect of the unpaid
principal amount of each Segment of the Term Loan B, each Swing Line Loan and
each Revolving Loan, commencing on the first date of such Segment, Swing Line
Loan or Revolving Loan until such Segment, Swing Line Loan or Revolving Loan, as
the case may be, shall be repaid, (i) at the Adjusted Base Rate, as in effect
from time to time during such periods as such Segment of the Term Loan B, Swing
Line Loan or Revolving Loan is a Base Rate Loan, and (ii) at the Adjusted LIBOR
Rate, as in effect from time to time during such periods as such Segment of the
Term Loan B or Revolving Loan is a LIBOR Loan.

 

(b) Upon the occurrence and during the continuance of an Event of Default as the
result of failure by the Borrower to pay any principal of or interest on any
Term Loan B, any Revolving Loan, any Swing Line Loan, any fees or other amount
hereunder when due (whether at maturity, pursuant to acceleration or otherwise),
and (at the election of the Required Lenders) upon the occurrence and during the
continuance of any other Event of Default, all outstanding principal amounts of
the Term Loan B, Revolving Loans and Swing Line Loans and, to the greatest
extent permitted by law, all interest accrued on the Term Loan B, Revolving
Loans and Swing Line Loans and all other accrued and outstanding fees and other
amounts hereunder, shall bear interest at a rate per annum equal to the interest
rate applicable from time to time thereafter to such Term Loan B, Revolving
Loans or Swing Line Loans (whether the Adjusted Base Rate or the Adjusted LIBOR
Rate) plus 2% (or, in the case of fees and other amounts, at the Adjusted Base
Rate plus 2%)(the “Default Rate”), and, in each case, such default interest
shall be payable on demand. To the greatest extent permitted by law, interest
shall continue to accrue after the filing by or against the Borrower of any
petition seeking any relief in bankruptcy or under any law pertaining to
insolvency or debtor relief.

 

(c) Accrued (and theretofore unpaid) interest shall be payable as follows:

 

(i) in respect of each Base Rate Loan (including any Base Rate Loan or Segment
thereof paid or prepaid pursuant to the provisions of Sections 2.2, 2.3 and 3.6,
except as provided hereinbelow), in arrears on the last Business Day of each
calendar quarter, beginning with the first such day to occur after the Effective
Date; provided, that in the event the Loans are repaid or prepaid in full and
the Revolving Credit Commitments have been terminated, then accrued interest in
respect of all Base Rate Loans shall be payable together with such repayment or
prepayment on the date thereof;

 

(ii) in respect of each LIBOR Loan (including any LIBOR Loan or Segment thereof
paid or prepaid pursuant to the provisions of Sections 2.2, 2.3 and 3.6, except
as provided hereinbelow), in arrears (y) on the last Business Day of the
Interest Period applicable thereto (subject to the provisions of clause (iv) in
Section 5.3) and (z) in addition, in the case of a LIBOR Loan with an Interest
Period having a duration of six months, on the date three months after the first
day of such Interest Period; provided, that in the event all LIBOR Loans made
pursuant to a single Borrowing are repaid or prepaid in full, then accrued
interest in respect of such LIBOR Loans shall be payable together with such
repayment or prepayment on the date thereof; and

 

48



--------------------------------------------------------------------------------

(iii) in respect of the Term Loan B, the Revolving Loans or the Swing Line Loan,
at maturity (whether pursuant to acceleration or otherwise) and, after maturity,
on demand.

 

(d) Nothing contained in this Agreement or in any other Credit Document shall be
deemed to establish or require the payment of interest to any Lender at a rate
in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such, interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.

 

(e) The Administrative Agent shall promptly notify the Borrower and the Lenders
upon determining the interest rate for each Borrowing of LIBOR Loans after its
receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender. Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive and binding on all parties hereto.

 

5.2 Fees. The Borrower agrees to pay:

 

(a) To the Administrative Agent, for the account of each Revolving Lender, a
commitment fee (the “Commitment Fee”) for each calendar quarter (or portion
thereof) for the period from the date of this Agreement to the Termination Date,
at a per annum rate equal to the Applicable Margin Percentage for Commitment Fee
in effect from time to time during such quarter (or portion thereof), on such
Lender’s ratable share (based on the proportion that its Revolving Credit
Commitment bears to the Total Revolving Credit Commitment) of the average daily
aggregate Unutilized Commitments (provided, however, that for purposes of the
calculation of the fee payable under this Section 5.2(a) only, Swing Line
Outstandings shall constitute part of the Unutilized Commitments), such fees to
be payable in arrears (i) on the last Business Day of each calendar quarter,
beginning with the Effective Date, and (ii) on the Termination Date;

 

(b) To the Administrative Agent, for the account of each Revolving Lender, a
letter of credit fee for each calendar quarter (or portion thereof) in respect
of all Letters of Credit outstanding during such quarter, at a per annum rate
equal to the Applicable Margin Percentage in effect from time to time during
such quarter for Revolving Loans that are maintained as LIBOR Loans, on such
Lender’s ratable share (based on the proportion that its Revolving Credit

 

49



--------------------------------------------------------------------------------

Commitment bears to the Total Revolving Credit Commitment) of the daily average
aggregate Stated Amount of such Letters of Credit, payable in arrears (i) on the
last Business Day of each calendar quarter, beginning with the first such day to
occur after the Effective Date, and (ii) on the later of the Termination Date
and the date of termination of the last outstanding Letter of Credit;

 

(c) To the Issuing Lender, with respect to each Letter of Credit a facing fee
for each calendar quarter (or portion thereof) in respect of all Letters of
Credit outstanding during such quarter, at a per annum rate of 0.25% on the
daily aggregate Stated Amount of such Letters of Credit payable in arrears
(i) on the last Business Day of each calendar quarter, beginning with the first
such day to occur after the Effective Date, and (ii) on the later of the
Termination Date and the date of termination of the last outstanding Letter of
Credit;

 

(d) To the Issuing Lender, for its own account, such commissions, insurance
fees, transfer fees and other fees and charges incurred in connection with the
issuance and administration of each Letter of Credit as are customarily charged
from time to time by the Issuing Lender for the performance of such services in
connection with similar letters of credit, or as may be otherwise agreed to by
the Issuing Lender, but without duplication of amounts payable under subsection
(c) above; and

 

(e) To the Administrative Agent, for its own account, the annual administrative
fee described in the Fee Letter, on the terms, in the amount and at the times
set forth therein.

 

5.3 Interest Periods. Concurrently with the giving of a Notice of Borrowing or
Notice of Conversion/Continuation in respect of any Borrowing comprised of Base
Rate Loans to be converted into, or LIBOR Loans to be continued as, LIBOR Loans,
the Borrower shall have the right to elect, pursuant to such notice, the
interest period (each, an “Interest Period”) to be applicable to such LIBOR
Loans, which Interest Period shall, at the option of the Borrower, be a one,
two, three or six-month period; provided, however, that:

 

(i) with respect to Revolving Loans, all LIBOR Loans comprising a single
Borrowing shall at all times have the same Interest Period;

 

(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of the Borrowing of such LIBOR Loan (including the date of any continuation of,
or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

 

(iii) LIBOR Loans may not be outstanding under more than ten (10) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);

 

(iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;

 

50



--------------------------------------------------------------------------------

(v) no Interest Period may be selected that would end after a scheduled date for
repayment of principal of the Loans occurring on or after the first day of such
Interest Period unless, immediately after giving effect to such selection, the
aggregate principal amount of Loans subject to such repayment that are Base Rate
Loans or that have Interest Periods expiring on or before such principal
repayment date equals or exceeds the principal amount required to be paid on
such principal repayment date;

 

(vi) the Borrower may not select any Interest Period that begins prior to the
third Business Day after the Effective Date or that expires after the Maturity
Date; and

 

(vii) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period would
otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month.

 

5.4 Conversions and Continuations. (a) The Borrower shall have the right, on any
Business Day occurring on or after the Effective Date, to elect (i) to convert
all or a portion of the outstanding principal amount of any Base Rate Loans into
LIBOR Loans, or to convert all or any portion of LIBOR Loans the Interest
Periods for which end on the same day into Base Rate Loans, or (ii) upon the
expiration of any Interest Period, to continue all or a portion of the
outstanding principal amount of any LIBOR Loans the Interest Periods for which
end on the same day for an additional Interest Period, provided that (x) any
such conversion of LIBOR Loans into Base Rate Loans shall involve an aggregate
principal amount of not less than $500,000 or, if greater, an integral multiple
of $100,000 in excess thereof; any such conversion of Base Rate Loans into, or
continuation of, LIBOR Loans shall involve an aggregate principal amount of not
less than $1,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof; and no partial conversion of LIBOR Loans made pursuant to a
single Borrowing shall reduce the outstanding principal amount of such LIBOR
Loans to less than $1,000,000 or to any greater amount not an integral multiple
of $1,000,000 in excess thereof, (y) except as otherwise provided in
Section 5.9(d), LIBOR Loans may be converted into Base Rate Loans only on the
last day of the Interest Period applicable thereto (and, in any event, if a
LIBOR Loan is converted into a Base Rate Loan on any day other than the last day
of the Interest Period applicable thereto, the Borrower will pay, upon such
conversion, all amounts required under Section 5.11 to be paid as a consequence
thereof), and (z) no conversion of Base Rate Loans into LIBOR Loans or
continuation of LIBOR Loans shall be permitted during the continuance of a
Default or Event of Default.

 

(b) The Borrower shall make each such election by giving the Administrative
Agent written notice not later than 11:00 a.m., Charlotte time, three
(3) Business Days prior to the intended effective date of any conversion of Base
Rate Loans into, or continuation of LIBOR Loans and on the same Business Day for
any conversion of LIBOR Loans into Base Rate Loans. Each such notice (each, a
“Notice of Conversion/Continuation”) shall be irrevocable, shall be given in the
form of Exhibit B-2 and shall specify (w) the Term Loan B Segment or Revolving
Loans subject to such election, (x) the date of such conversion or continuation
(which shall be a Business Day), (y) in the case of a conversion into, or a
continuation of, LIBOR Loans, the Interest Period to be applicable thereto, and
(z) the aggregate amount and Type of the Loans being converted or continued.
Upon the receipt of a Notice of Conversion/Continuation, the Administrative
Agent will promptly notify each Lender of the proposed conversion or

 

51



--------------------------------------------------------------------------------

continuation. In the event that the Borrower shall fail to deliver a Notice of
Conversion/Continuation as provided herein with respect to any outstanding LIBOR
Loans, such LIBOR Loans shall automatically be converted to Base Rate Loans upon
the expiration of the then current Interest Period applicable thereto (unless
repaid pursuant to the terms hereof). In the event the Borrower shall have
failed to select in a Notice of Conversion/Continuation the duration of the
Interest Period to be applicable to any conversion into, or continuation of,
LIBOR Loans, then the Borrower shall be deemed to have selected an Interest
Period with a duration of one month.

 

5.5 Method of Payments; Computations. (a) All payments by the Borrower hereunder
shall be made without setoff, counterclaim, recoupment or other defense in
Dollars and in immediately available funds to the Administrative Agent for the
account of the Lenders or other parties entitled to such payment (except as
otherwise expressly provided herein as to payments required to be made directly
to the Issuing Lender, the Administrative Agent or the Lenders) at its office
referred to in Section 14.5, prior to 12:00 noon, Charlotte time, on the date
payment is due. Any payment made as required hereinabove, but after 12:00 noon,
Charlotte time, shall be deemed to have been made on the next succeeding
Business Day. If any payment falls due on a day that is not a Business Day, then
such due date shall be extended to the next succeeding Business Day, except that
in the case of LIBOR Loans to which the applicable provisions of clause (iv) in
Section 5.3 are applicable, such due date shall be the next preceding Business
Day) and such extension of time shall then be included in the computation of
payment of interest, fees or other applicable amounts.

 

(b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 12:00 noon, Charlotte time, or in
other than immediately available funds, the Administrative Agent will make
available to each such Lender its ratable share of such payment by wire transfer
of immediately available funds on the next succeeding Business Day (or in the
case of uncollected funds as soon as practicable after collected). If the
Administrative Agent shall not have made a required distribution to the
appropriate Lenders as required hereinabove after receiving a payment for the
account of such Lenders, the Administrative Agent will pay to each such Lender,
on demand, its ratable share of such payment with interest thereon at the
Federal Funds Rate for each day from the date such amount was required to be
disbursed by the Administrative Agent until the date repaid to such Lender. The
Administrative Agent will distribute to the Issuing Lender like amounts relating
to payments made to the Administrative Agent for the account of the Issuing
Lender in the same manner, and subject to the same terms and conditions, as set
forth hereinabove with respect to distributions of amounts to the Lenders.

 

(c) All computations of interest and fees hereunder (including computations of
the Reserve Requirement) shall be made on the basis of a year consisting of 360
days and the actual number of days (including the first day, but excluding the
last day) elapsed, except that calculation of the prime rate referred to in the
definition of “Base Rate” herein shall be made on

 

52



--------------------------------------------------------------------------------

the basis of a year of 365/366 days and the actual number of days (including the
first day, but excluding the last day) elapsed.

 

5.6 Recovery of Payments. (a) The Borrower agrees that to the extent the
Borrower makes a payment or payments to or for the account of the Administrative
Agent, any Lender or the Issuing Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy, insolvency or similar state or federal law, common law or
equitable cause, or the recipient of any such payment elects to repay the same
in good faith settlement of any pending or threatened avoidance claim, then, to
the extent of such payment or repayment, the Obligation intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been received.

 

(b) If any amounts distributed by the Administrative Agent to any Lender are
subsequently returned or repaid by the Administrative Agent to the Borrower or
its representative or successor in interest whether by court order or by
settlement approved by the Lender in question such Lender will, promptly upon
receipt of notice thereof from the Administrative Agent, pay the Administrative
Agent such amount. If any such amounts are recovered by the Administrative Agent
from the Borrower or its representative or successor in interest, the
Administrative Agent will redistribute such amounts to the Lenders on the same
basis as such amounts were originally distributed.

 

5.7 Use of Proceeds. The proceeds of the Revolving Loans shall be used for
working capital and general corporate purposes and in accordance with the terms
and provisions of this Agreement (including to finance Permitted Acquisitions in
accordance with the terms and provisions of this Agreement, including, without
limitation, the provisions set forth in Section 11.5). The proceeds of the Term
Loan B shall be used (i) first, to pay or reimburse reasonable transaction fees
and expenses in connection with the closing of the transaction contemplated
hereby, (ii) second, for the Term Loan A Prepayment, (iii) third, to repay
Revolving Loans existing as of the Effective Date immediately before giving
effect to this Agreement, and (iv) thereafter, for working capital and general
corporate purposes in accordance with the terms and provisions of this
Agreement.

 

5.8 Pro Rata Treatment. (a) All fundings, continuations and conversions of Loans
shall be made by the Lenders pro rata on the basis of their respective Term Loan
B Commitment and Revolving Credit Commitments (in the case of the initial
funding of Loans pursuant to Sections 2.2, 3.2 and 7.1) or on the basis of their
respective outstanding Loans (in the case of continuations and conversions of
Loans pursuant to Section 5.4, and additionally in all cases in the event the
Term Loan B Commitments and Revolving Credit Commitments have expired or have
been terminated), as the case may be from time to time. All payments on account
of principal of or interest on any Loans, fees or any other Obligations owing to
or for the account of any one or more Lenders shall be apportioned ratably among
such Lenders in proportion to the amounts of such principal, interest, fees or
other Obligations owed to them respectively.

 

(b) Each Lender agrees that if it shall receive any amount hereunder (whether by
voluntary payment, realization upon security, exercise of the right of setoff or
banker’s lien, counterclaim or cross action, or otherwise, other than pursuant
to Section 14.7) applicable to the payment of any of the Obligations (other than
any Hedge Agreement) that exceeds its ratable

 

53



--------------------------------------------------------------------------------

share (according to the proportion of (i) the amount of such Obligations (other
than any Hedge Agreement) due and payable to such Lender at such time to
(ii) the aggregate amount of such Obligations (other than any Hedge Agreement)
due and payable to all Lenders at such time) of payments on account of such
Obligations (other than any Hedge Agreement) then or therewith obtained by all
the Lenders to which such payments are required to have been made, such Lender
shall forthwith purchase from the other Lenders such participations in such
Obligations (other than any Hedge Agreement) as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each such other Lender shall be rescinded and each such other Lender shall repay
to the purchasing Lender the purchase price to the extent of such recovery,
together with an amount equal to such other Lender’s ratable share (according to
the proportion of (i) the amount of such other Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to the provisions of this subsection
may, to the fullest extent permitted by law, exercise any and all rights of
payment (including, without limitation, setoff, banker’s lien or counterclaim)
with respect to such participation as fully as if such participant were a direct
creditor of the Borrower in the amount of such participation. If under any
applicable bankruptcy, insolvency or similar law, any Lender receives a secured
claim in lieu of a setoff to which this subsection applies, such Lender shall,
to the extent practicable exercise its rights in respect of such secured claim
in a manner consistent with the rights of the Lenders entitled under this
subsection to share in the benefits of any recovery on such secured claim.

 

5.9 Increased Costs; Change in Circumstances; Illegality; etc. (a) If, at any
time after the date hereof and from time to time, the introduction of or any
change in any applicable law, rule or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender with any
guideline or request from any such Governmental Authority (whether or not having
the force of law), shall (i) subject such Lender to any tax or other charge, or
change the basis of taxation of payments to such Lender, in respect of any of
its LIBOR Loans or any other amounts payable hereunder or its obligation to
make, fund or maintain any LIBOR Loans (other than any change in the rate or
basis of tae on the overall net income of such Lender or its applicable Lending
Office), (ii) impose, modify or deem applicable any reserve, special deposit or
similar requirement (but excluding any reserves to the extent actually included
within the Reserve Requirement in the calculation of the LIBOR Rate) against
assets of, deposits with or for the account of, or credit extended by, such
Lender or its applicable Lending Office, or (iii) impose on such Lender or its
applicable Lending Office any other condition, and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any LIBOR Loans or issuing or participating in Letters of Credit or to reduce
the amount of any sum received or receivable by such Lender hereunder (including
in respect of Letters of Credit), the Borrower will, promptly upon demand
therefor by such Lender, pay to such Lender such additional amounts as- shall
compensate such Lender for such increase in costs or reduction in return.

 

(b) If, at any time after the date hereof and from time to time, any Lender
shall have reasonably determined that the introduction of or any change in any
applicable law, rule or regulation regarding capital adequacy or in the
interpretation or administration thereof by any

 

54



--------------------------------------------------------------------------------

Governmental Authority charged with the interpretation or administration
thereof, or compliance by such Lender with any guideline or request from any
such Governmental Authority (whether or not having the force of law) relating
thereto, has or would have the effect as a consequence of such Lender’s Term
Loan B Commitment, Revolving Credit Commitment, Loans or issuance of or
Participations in Letters of Credit hereunder, of reducing the rate of return on
the capital of such Lender or any Person controlling such Lender to a level
below that which such Lender or controlling Person could have achieved but for
such introduction, change or compliance (taking into account such Lender’s or
controlling Person’s policies with respect to capital adequacy), the Borrower
will, promptly upon demand therefor by such Lender therefor pay to such Lender
such additional amounts as will compensate such Lender or controlling Person for
such reduction in return.

 

(c) If, on or prior to the: first day of any Interest Period, (y) the
Administrative Agent shall have reasonably determined that adequate and
reasonable means does not exist for ascertaining the applicable LIBOR Rate for
such Interest Period or (z) the Administrative Agent shall have received written
notice from the Required Lenders of their reasonable determination that the rate
of interest referred to in the definition of “LIBOR Rate” upon the basis of
which the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period is to be
determined will not adequately and fairly reflect the cost to such Lenders of
making or maintaining LIBOR Loans during such Interest Period, the
Administrative Agent will forthwith so notify the Borrower and the Lenders. Upon
such notice (i) all then outstanding LIBOR Loans shall automatically, on the
expiration date of the respective Interest Periods applicable thereto (unless
then repaid in full), be converted into Base Rate Loans, (ii) the obligation of
the Lenders to, make, to convert Base Rate Loans into, or to continue LIBOR
Loans shall be suspended (including pursuant to the Borrowing to which such
Interest Period applies), and (iii) any Notice of Borrowing or Notice of
Conversion/Continuation given at any time thereafter with respect to LIBOR Loans
shall be deemed to be a request for Base Rate Loans, in each case until the
circumstances giving rise to such suspension no longer exist (and the Required
Lenders, if making such determination, shall have so notified the Administrative
Agent), and the Administrative Agent shall promptly notify the Borrower and the
Lenders of the same.

 

(d) Notwithstanding any other provision in this Agreement, if, at any time after
the date hereof and from time to time, any Lender shall have determined in good
faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it unlawful for such Lender to make or to continue to make or maintain
LIBOR Loans, such Lender will forthwith so notify the Administrative Agent and
the Borrower. Upon such notice, (i) each of such Lender’s then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Period applicable thereto (or, to the extent any such LIBOR Loan may not
lawfully be maintained as a LIBOR Loan until such expiration date, upon such
notice), be converted into a Base Rate Loan, (ii) the obligation of such Lender
to make, to convert Base Rate Loans into, or to continue, LIBOR Loans shall be
suspended (including pursuant to any Borrowing for which the Administrative
Agent has received a Notice of Borrowing but for which the Borrowing Date has
not arrived), and (iii) any Notice of Borrowing or Notice of
Conversion/Continuation given at any time thereafter with respect to LIBOR Loans
shall, as to

 

55



--------------------------------------------------------------------------------

such Lender, be deemed to be a request for a Base Rate Loan, in each case until
the circumstances giving rise to such suspension no longer exist and shall
promptly notify the Administrative Agent of the same, and the Administrative
Agent shall in turn notify the Borrower.

 

(e) Determinations by the Administrative Agent or any Lender for purposes of
this Section 5.9 of any increased costs, reduction in return, market
contingencies, illegality or any other matter shall, absent manifest error, be
conclusive, provided that such determinations are made in good faith. No failure
by the Administrative Agent or any Lender at any time to demand payment of any
amounts payable under, this Section 5.9 shall constitute a waiver of its right
to demand payment of any additional amounts arising at any subsequent time.
Nothing in this Section 5.9 shall require or be construed to require the
Borrower to pay any interest, fees, costs or other amounts in excess of that
permitted by applicable law.

 

5.10 Taxes. (a) Any and all payments by the Borrower hereunder or under any Note
shall be made, in accordance with the terms hereof and thereof, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, other than net income and franchise taxes imposed on the Administrative
Agent or any Lender by the United States or by the jurisdiction under the laws
of which the Administrative Agent or such Lender or the Borrower or Subsidiary
Guarantor, as the case may be, is organized or does business or in which its
principal office or (in the case of a Lender) its applicable Lending Office is
located, or any political subdivision or taxing authority thereof (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to the Administrative Agent or any Lender, (i) the
sum payable shall be increased as may be necessary so that after making all
required’ deductions (including deductions applicable to additional sums payable
under this Section), the Administrative Agent or such Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower will make such deductions, (iii) the
Borrower will pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law and (iv) the Borrower will
deliver to the Administrative Agent or such Lender, as the case may be, evidence
of such payment.

 

(b) The Borrower will indemnify the Administrative Agent and each Lender for the
full amount of Taxes (including, without limitation, any Taxes imposed by any
jurisdiction on amounts payable under this Section) paid by the Administrative
Agent or such Lender, as the case may be, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent or such Lender, as the case may be, makes written demand therefor.

 

(c) Each of the Administrative Agent and the Lenders agrees that if it
subsequently recovers, or receives a permanent net tax benefit with respect to,
any amount of Taxes (i) previously paid by it and as to which it has been
indemnified by or on behalf of the Borrower or (ii) previously deducted by the
Borrower (including, without limitation, any Taxes deducted from any additional
sums payable under clause (i) of subsection (a) above), the Administrative Agent
or such Lender, as the case may be, shall reimburse the Borrower to the extent
of the

 

56



--------------------------------------------------------------------------------

amount of any such recovery or permanent net tax benefit (but only to the extent
of indemnity payments made, or additional amounts paid, by or on behalf of the
Borrower under this Section with respect to the Taxes giving rise to such
recovery or tax benefit); provided, however, that the Borrower, upon the request
of the Administrative Agent or such Lender, agrees to repay to the
Administrative Agent or such Lender, as the case may be, the amount paid over to
the Borrower (together with any penalties, interest or other charges), in the
event the Administrative Agent or such Lender is required to repay such amount
to the relevant taxing authority or other Governmental Authority. The
determination by the Administrative Agent or any Lender of the amount of any
such, recovery or permanent net tax benefit shall, in the absence of manifest
error, be conclusive and binding.

 

(d) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Person and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Person by the Borrower
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Person by the Borrower pursuant to
this Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Person is entitled to an exemption from, or
reduction of, U.S. withholding tax. Thereafter and from time to time, each such
Person shall (i) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
the Borrower pursuant to this Agreement, (ii) promptly notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (iii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Person. If such
Person fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction.

 

(e) Upon the request of the Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Administrative Agent two duly signed completed copies of IRS Form
W-9. If such Lender fails to deliver such forms, then the Administrative Agent
may withhold from any interest payment to such Lender an amount equivalent to
the applicable back-up withholding tax imposed by the Code, without reduction.

 

If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts

 

57



--------------------------------------------------------------------------------

payable to the Administrative Agent under this Section 5.10, and costs and
expenses (including Attorney Costs) of the Administrative Agent. The obligation
of the Lenders under this Section shall survive the termination of the Aggregate
Commitments, repayment of all Obligations and the resignation of the
Administrative Agent.

 

5.11 Compensation. Upon demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

 

(a) any continuation, conversion, payment, assignment, termination or prepayment
of any Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise), including any such continuation,
conversion, payment, assignment, termination or prepayment resulting from the
syndication of the Term Loan B Facility within the 30 days following the
Effective Date; or

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 5.11, each Lender shall be deemed to have funded each LIBOR Loan
made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan was in fact so funded.

 

5.12 Deficiency Advances; Failure to Purchase Participations. No Lender shall be
responsible for any default of any other Lender in respect of such other
Lender’s obligation to make its portion of the Term Loan B or any Revolving Loan
hereunder or to fund its purchase of any Participation hereunder nor shall the
Revolving Credit Commitment, Term Loan B Commitment or Letter of Credit Exposure
of any Lender hereunder be increased as a result of such default of any other
Lender. Without limiting the generality of the foregoing or the provisions of
Section 5.13, in the event any Lender shall fail to advance funds to the
Borrower as herein provided, the Administrative Agent may in its discretion, but
shall not be obligated to, advance under the applicable Note in its favor as a
Lender all or any portion of such amount or amounts (each, a “deficiency
advance”) and shall thereafter be entitled to payments of principal of and
interest on such deficiency advance in the same manner and at the same interest
rate or rates to which such other Lender would have been entitled had it made
such advance under its Note; provided that, (i) such defaulting Lender shall not
be entitled to receive payments of principal, interest or fees with respect to
such deficiency advance until such deficiency advance (together with interest
thereon as provided in clause (ii)) shall be paid by such Lender and (ii) upon
payment to the Administrative Agent from such other Lender of the entire
outstanding amount of each such deficiency advance, together with accrued and
unpaid interest thereon, from the most recent date or dates interest was paid to
the Administrative Agent by a Borrower on

 

58



--------------------------------------------------------------------------------

each Loan comprising the deficiency advance at the Federal Funds Rate, then such
payment shall be credited against the applicable Note of the Administrative
Agent in full payment of such deficiency advance and such Borrower shall be
deemed to have borrowed the amount of such deficiency advance from such other
Lender as of the most recent date or dates, as the case may be, upon which any
payments of interest were made by the Borrower thereon. In the event any Lender
shall fail to fund its purchase of a Participation after notice from the Issuing
Lender or Bank of America as the Swing Line lender, as applicable, such Lender
shall pay to the Issuing Lender or Bank of America as the Swing Line lender, as
applicable, such amount on demand, together with interest at the Federal Funds
Rate on the amount so due from the date of such notice to the date such purchase
price is received by the Issuing Lender or Bank of America as the Swing Line
lender, as applicable.

 

5.13 Intraday Funding. (a) Unless the Borrower or any Revolving Lender has
notified the Administrative Agent prior to the date any payment is required to
be made by it to the Administrative Agent hereunder, that the Borrower or such
Revolving Lender, as the case may be, will not make such payment, the
Administrative Agent may assume that the Borrower or such Revolving Lender, as
the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If and to the extent that such payment was not in fact
made to the Administrative Agent in immediately available funds, then:

 

(i) if the Borrower failed to make such payment, each Revolving Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Revolving Lender in immediately
available funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Revolving Lender to the date such amount is repaid to the Administrative
Agent in immediately available funds, at the Federal Funds Rate from time to
time in effect; and

 

(ii) if any Revolving Lender failed to make such payment, such Revolving Lender
shall forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Revolving Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Until the Administrative Agent shall recover such
corresponding amount together with interest thereon, such corresponding amount
shall constitute a deficiency advance within the meaning of Section 5.12.
Nothing herein shall be deemed to relieve any Revolving Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights which
the Administrative Agent or the Borrower may have against any Revolving Lender
as a result of any default by such Revolving Lender hereunder.

 

59



--------------------------------------------------------------------------------

A notice of the Administrative Agent to the Borrower or any Revolving Lender
with respect to any amount owing under this subsection (a) shall be conclusive,
absent manifest error.

 

(b) Unless the Administrative Agent has received, prior to 1:00 p.m., Charlotte
time, on the relevant Borrowing Date, written notice from a Revolving Lender
that such Revolving Lender will not make available to the Administrative Agent
such Revolving Lender’s ratable portion of the relevant Borrowing, the
Administrative Agent may assume that such Revolving Lender has made such portion
available to the Administrative Agent in immediately available funds on such
Borrowing Date in accordance with the applicable provisions of Section 3.2, and
the Administrative Agent may, in reliance upon such assumption, but shall not be
obligated to, make a corresponding amount available to the Borrower on such
Borrowing Date. If and, to the extent that such Revolving Lender shall not have
made such portion available to the Administrative Agent and the Administrative
Agent shall have made such corresponding amount available to the Borrower, such
Lender, on the one hand, and the Borrower, on the other, severally agree to pay
to the Administrative Agent forthwith on demand such corresponding amount,
together with interest thereon for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent, (i) in the case of such Revolving Lender, at the Federal
Funds Rate, and (ii) in the case of the Borrower, at the rate of interest
applicable at such time to the Type of Revolving Loans comprising such
Borrowing, as determined under the provisions of Section 5.1. If such Revolving
Lender shall repay to the Administrative Agent such corresponding amount such
amount shall constitute such Lender’s Revolving Loan as part of such Borrowing
for purposes of this Agreement. The failure of any Revolving Lender to make any
Revolving Loan required to be made by it as part of any Borrowing shall not
relieve any other Revolving Lender of its obligation, if any, hereunder to make
its Revolving Loan as part of such Borrowing, but no Revolving Lender shall be
responsible for the failure of any other Revolving Lender to make the Revolving
Loan to be made by such other Revolving Lender as part of any Borrowing.

 

ARTICLE VI

 

SECURITY

 

6.1 Security. As security for the full and timely payment and performance of all
Obligations, the Borrower shall, and shall cause all its Subsidiaries to, on or
before the Effective Date, do or cause to be done all things necessary in the
opinion of the Administrative Agent and its counsel to grant to the
Administrative Agent or continue, in the case of a Lien in existence on the
Effective Date, for the benefit of the Administrative Agent and the Lenders a
duly perfected first priority security interest in all Collateral subject to no
prior Lien or other encumbrance or restriction transfer. Without limiting the
foregoing, the Borrower, on behalf of itself and each Subsidiary having rights
in any Subsidiary Securities, acknowledges that the Borrower and each such
Subsidiary (other than Excluded Subsidiaries) has delivered to the
Administrative Agent, (A) a Security Agreement which pledged to the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders, all of the Subsidiary Securities of each Subsidiary, (B) if such
Subsidiary Securities were in the form of certificated securities, such
certificated securities, together with undated stock powers or other appropriate
transfer documents endorsed in blank pertaining thereto, (C) if such Subsidiary
Securities did not constitute securities and the Subsidiary has not elected to
have such interests treated as securities under Article 8 of the Uniform
Commercial Code, a control agreement from the registrar of such Subsidiary
Securities

 

60



--------------------------------------------------------------------------------

and (D) Uniform Commercial Code financing statements reflecting the Lien in
favor of the Administrative Agent on such Subsidiary Securities, each in form
and substance acceptable to the Administrative Agent, and shall take such
further action and deliver or cause to be delivered such further documents as
required by the Security Documents or otherwise as the Administrative Agent may
request to effect the transactions contemplated by this Article VI. The Borrower
shall, and shall cause each Subsidiary, to pledge to the Administrative Agent
for the benefit of the Administrative Agent and the Lenders (and as appropriate
to reaffirm its prior pledge of) all of the Pledged Interests of any Subsidiary
acquired or created after the Effective Date and to deliver to the
Administrative Agent all of the documents and instruments in connection
therewith as are required pursuant to the terms of Section 9.10 and of the
Security Documents.

 

6.2 Further Assurances. At the request of the Administrative Agent, the Borrower
will or will cause all its Subsidiaries, as the case may be, to execute, by its
duly authorized officers, alone or with the Administrative Agent, any
certificate, instrument, financing statement, control agreement, statement or
document, or to procure any such certificate, instrument, statement or document,
or to take such other action (and pay all connected costs) which the
Administrative Agent reasonably deems necessary from time to time to create,
continue or preserve the liens and security interests in Collateral (and the
perfection and priority thereof) of the Administrative Agent contemplated hereby
and by the other Credit Documents and specifically including all Collateral
acquired by the Borrower or its Subsidiaries after the Effective Date. The
Administrative Agent is hereby irrevocably authorized to execute and file or
cause to be filed, without the signature of the Borrower or any Subsidiary
appearing thereon, all Uniform Commercial Code financing statements reflecting
the Borrower or any Subsidiary as “debtor” and the Administrative Agent as
“secured party”, and continuations thereof and amendments thereto, as the
Administrative Agent reasonably deems necessary or advisable to give effect to
the transactions contemplated hereby and by the other Credit Documents. The Lien
granted by the Security Agreement shall include all such amounts advanced by the
Administrative Agent in its reasonable discretion to protect the Collateral.

 

6.3 Information Regarding Collateral. The Borrower represents, warrants and
covenants that (i) the chief executive office of the Borrower and each other
Person providing Collateral pursuant to a Security Document (each, a “Grantor”)
at the Effective Date is located at the address or addresses specified on
Schedule 6.3, and (ii) Schedule 6.3 contains a true and complete list of (a) the
exact legal name, jurisdiction of formation, and address of each Grantor and of
each other Person that has effected any merger or consolidation with a Grantor
or contributed or transferred to a Grantor any property constituting Collateral
at any time since January 1, 2000 (excluding Persons making sales in the
ordinary course of their businesses to a Grantor of property constituting
inventory in the hands of such seller), (b) the exact legal name, jurisdiction
of formation, and each location of the chief executive office of each Grantor at
any time since January 1, 2000, (c) each location in which goods constituting
Collateral are located or have been located since January 1, 2000, and (d) each
trade name, trademark or other trade style used by any Grantor since January 1,
2000 and the purposes for which it was used. Borrower shall not change, and
shall not permit any other Grantor to change, its name, jurisdiction of
formation (whether by reincorporation, merger or otherwise), the location of its
chief executive office or any location specified in clause (c) of the
immediately preceding sentence, or use or permit any other Grantor to use, any
additional trade name, trademark or

 

61



--------------------------------------------------------------------------------

other trade style, except upon giving not less than thirty (30) days’ prior
written notice to the Administrative Agent and taking or causing to be taken all
such action at Borrower’s or such other Grantor’s expense as may be reasonably
requested by the Administrative Agent to perfect or maintain the perfection of
the Lien of the Administrative Agent in Collateral.

 

ARTICLE VII

 

CONDITIONS OF BORROWING

 

7.1 Conditions to Effectiveness. This Agreement shall become effective as of the
Effective Date upon the execution and delivery of a counterpart signature page
hereof by each of the parties hereto and receipt by the Administrative Agent and
the Borrower of each such executed signature page, and satisfaction or effective
waiver of each of the conditions precedent set forth below. The obligation of
each Lender to continue the Revolving Loans and each Term Loan B Lender to make
the Term Loan B, as applicable, at or after the Effective Date in accordance
with the terms herein, the obligation of the Issuing Lender to issue Letters of
Credit hereunder and the obligation of Bank of America to make any Swing Line
Loan, is subject to the satisfaction of the following conditions precedent:

 

(a) The Administrative Agent shall have received the following, each dated as of
the Effective Date and, except for the Notes and any certificates or instruments
required to be delivered under the Security Agreement, in sufficient copies for
each Lender:

 

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent and each of the Lenders;

 

(ii) a Revolving Note for each Lender, dated as of the Effective Date, in the
amount of such Lender’s Revolving Credit Commitment, each duly completed in
accordance with the relevant provisions of Section 3.4 and executed by the
Borrower;

 

(iii) the Swing Line Note for Bank of America, dated as of the Effective Date,
in the amount of the Swing Line, duly completed in accordance with the relevant
provisions of Section 3.4(d) and executed by the Borrower;

 

(iv) a Term Loan B Note for each Term Loan B Lender, dated as of the Effective
Date, in the amount of such Lender’s Term Loan B Commitment, each duly completed
in accordance with the relevant provisions of Section 2.4 and executed by the
Borrower;

 

(v) a Reaffirmation and Amendment of Subsidiary Guaranty and Pledge and Security
Agreement, duly completed and executed by the Borrower and each Subsidiary
Guarantor of the Borrower;

 

(vi) amendments or modifications to the existing Mortgages (which such Mortgages
are listed on Schedule 7.1), in form and substance reasonably satisfactory to
the Administrative Agent, dated as of the Effective Date and duly executed by
the Borrower, a Subsidiary Guarantor and the trustee thereunder, as applicable,
together in

 

62



--------------------------------------------------------------------------------

each case with the Mortgaged Property Support Documents and any additional title
policy endorsements required by the Administrative Agent in its reasonable
discretion;

 

(vii) the favorable opinion of Shumaker, Loop & Kendrick, LLP, counsel to the
Borrower and the Guarantors, in substantially the form of Exhibit G, addressed
to the Administrative Agent and the Lenders and addressing such matters as the
Administrative Agent or any Lender may reasonably request;

 

(viii) such amendments to existing UCC financing statements or initial UCC
financing statements as the Administrative Agent may deem necessary to create
and/or maintain its perfected security interest in the Collateral;

 

(ix) all fees and expenses (including fees and expenses of counsel) of the
Administrative Agent and the Lenders required hereunder or under any other
Credit Document to be paid on or prior to the date hereof, including but not
limited to all fees due and payable to Bank of America, N.A., as Administrative
Agent, pursuant to the letter agreement dated as of November 1, 2005, relating
to the Restatement;

 

(x) the Nine-Month Stub (as defined in Section 8.11(a)), the Projections, as
defined and described in Sections 8.11 (a) and (c), all of which shall be in
form and substance satisfactory to the Administrative Agent;

 

(xi) evidence in form and substance reasonably satisfactory to the
Administrative Agent that all of the requirements of Section 9.6 and those
provisions of the Security Agreement and the Mortgages relating to the
maintenance of insurance have been satisfied, including receipt of certificates
of insurance evidencing the insurance coverages described on Schedule 8.17 and
all other or additional coverages required under the Security Agreement and
naming the Administrative Agent as loss payee or additional insured, as its
interests may appear;

 

(xii) a certificate, in substantially the form of Exhibit H hereto, designating
any and all Excluded Subsidiaries;

 

(xiii) UCC search results showing only Permitted Liens;

 

(xiv) an initial Notice of Borrowing with respect to the Term Loan B, indicating
the use of the proceeds thereof to consummate the Term Loan A Prepayment; and

 

(xv) such other documents, certificates, opinions and instruments in connection
with the transactions contemplated hereby as it shall have reasonably requested.

 

(b) The Administrative Agent shall have received a certificate, signed by the
president, the Chief Executive Officer or the Chief Financial Officer, in form
and substance satisfactory to the Administrative Agent, certifying that (i) that
all representations and warranties of the Borrower contained in this Agreement
and the other Credit Documents are true and correct as of the Effective Date,
both immediately before and after giving effect to the consummation of the
transactions contemplated hereby, the making of the Loans hereunder and the,
application of the proceeds thereof, (ii) that no Default or Event of Default
has occurred and is continuing, both

 

63



--------------------------------------------------------------------------------

immediately before and after giving effect to the consummation of the
transactions contemplated hereby, the making of the Loans hereunder and the
application of the proceeds thereof, (iii) that both immediately before and
after giving effect to the consummation of the transactions contemplated hereby,
the making of the Loans hereunder and the application of the proceeds thereof,
no Material Adverse Change has occurred since December 31, 2004, and there
exists no event, condition or state of facts that could reasonably be expected
to result in a Material Adverse Change, and (iv) that all conditions to the
continual extensions of credit hereunder set forth in this Section 7.1 and in
Section 7.2 have been satisfied as required hereunder.

 

(c) The Administrative Agent shall have received a certificate of the secretary
or an assistant secretary of each of the Borrower and its Subsidiaries
(excluding all Excluded Subsidiaries), in form and substance satisfactory the
Administrative Agent, certifying (i) that attached thereto is a true and
complete copy of the articles or certificate of incorporation or articles or
certificate of organization and all amendments thereto of the Borrower or such
Subsidiary of its jurisdiction of organization, and that the same has not been
amended since the date of such certification, (ii) that attached thereto is a
true and complete copy of the bylaws, operating agreement, partnership agreement
or other comparable document of the Borrower or such Subsidiary, as the case may
be, as then in effect and as in effect at all times from the date on which the
resolutions referred to in clause (iii) below were adopted to and including the
date of such certificate, and (iii) that attached thereto is a true and complete
copy of resolutions adopted by the board of directors, managers, general
partners or other comparable governing body of the Borrower or such Subsidiary,
as the case may be, authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party, and as to the
incumbency and genuineness of the signature of each officer of the Borrower or
such Subsidiary, as the case may be, executing this Agreement or any of such
other Credit Documents, and attaching all such copies of the documents described
above.

 

(d) The Administrative Agent shall have received (i) a certificate as of a
recent date of the good standing of each of the Borrower and its Subsidiaries
(excluding all Excluded Subsidiaries) under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction, (ii) a certificate as of a recent date of the
qualification of each of the Borrower and its Subsidiaries (excluding all
Excluded Subsidiaries) to conduct business as a foreign corporation in each
jurisdiction where it is so qualified as of the Effective Date, from the
Secretary of State (or comparable Governmental Authority) of such jurisdiction,
and (iii) to the extent generally provided, a tax clearance, tax good standing
or similar certificate or letter as to each of the Borrower and its
Subsidiaries, from the Department of Revenue (or comparable Governmental
Authority) in each applicable jurisdiction under (i) and (ii) above.

 

(e) All legal matters, documentation, and corporate or other proceedings
incident to the transactions contemplated hereby shall be satisfactory in form
and substance to the Administrative Agent; all approvals, permits and consents
of any Governmental Authorities or other Persons required in connection with the
execution and delivery of this Agreement and the other Credit Documents and the
consummation of the transactions contemplated hereby and thereby shall have been
obtained, without the imposition of conditions that are not acceptable to the
Administrative Agent, and all related filings, if any, shall have been made, and
all such approvals, permits, consents and filings shall be in full force and
effect and the Administrative Agent shall have received such copies thereof as
it shall have requested; all applicable waiting

 

64



--------------------------------------------------------------------------------

periods shall have expired without any adverse action being taken by any
Governmental Authority having jurisdiction; and no action, proceeding,
investigation, regulation or legislation shall have been instituted, threatened
or proposed before, and no order, injunction or decree shall have been entered
by, any court or other Governmental Authority, in each case to enjoin, restrain
or prohibit, to obtain substantial damages in respect of, or that is otherwise
related to or arises out of, this Agreement, any of the other Credit Documents
or the consummation of the transactions contemplated hereby or thereby, or that,
in the opinion of the Administrative Agent could reasonably be expected to have
a Material Adverse Effect.

 

(f) Since December 31, 2004, both immediately before and after giving effect to
the consummation of the transactions contemplated by this Agreement, there shall
not have occurred any Material Adverse Change or any event, condition or state
of facts that could reasonably be expected to result in a Material Adverse
Change.

 

7.2 Conditions of All Borrowings. The obligation of each Lender to make or
continue any Loans hereunder, fund the Term Loan B and make subsequent Revolving
Loans, the obligation of Bank of America to make any Swing Line Loan and the
obligation of the Issuing Lender to issue any Letters of Credit hereunder, is
subject to the satisfaction of the following conditions precedent on the
relevant Borrowing Date or date of issuance:

 

(a) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 3.2(b), or (together with Bank of America)
Section 3.8(a), or (together with the Issuing Lender) a Letter of Credit Notice
in accordance with Section 4.2, as applicable;

 

(b) Each of the representations and warranties (taking into account any
materiality standards set forth therein) contained in Article VIII and in the
other Credit Documents shall be true and correct on and as of such Borrowing
Date (including the Effective Date, in the case of the funding of the Term Loan
B and any Borrowing made hereunder), date of such Swing Line Loan or date of
issuance with the same effect as if made on and as of such date, both
immediately before and after giving effect to the Loans or Swing Line Loans to
be made or Letter of Credit to be issued on such date (except to the extent any
such representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date);

 

(c) No Default or Event of Default shall have occurred and be continuing on such
date, both immediately before and after giving effect to the Loans or Swing Line
Loans to be made or Letter of Credit to be issued on such date;

 

Each giving of a Notice of Borrowing or a Letter of Credit Notice, and the
consummation of each Borrowing, advance of a Swing Line Loan or issuance of a
Letter of Credit, shall be deemed to constitute a representation by the Borrower
that the statements contained in subsections (b) and (c) above are true, both as
of the date of such notice or request and as of the relevant Borrowing Date or
date of issuance.

 

65



--------------------------------------------------------------------------------

ARTICLE VIII

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to extend the credit contemplated hereby, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:

 

8.1 Corporate Organization and Power. Each of the Borrower and its Subsidiaries
(including all Excluded Subsidiaries) (i) is a corporation, limited liability
company or limited partnership duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, (ii) has the full corporate, limited liability company or limited
partnership power and authority to execute, deliver and perform the Credit
Documents to which it is or will be a party, to own and hold its property and to
engage in its business as presently conducted and (iii) is duly qualified to do
business as a foreign corporation, limited liability company or limited
partnership and is in good standing in each jurisdiction where the nature of its
business or the ownership of its properties requires it to be so qualified,
except where the failure to be so qualified would not, individually or in the
aggregate be reasonably likely to have a Material Adverse Effect.

 

8.2 Authorization; Enforceability. Each of the Borrower and its Subsidiaries
(including all Excluded Subsidiaries) has taken, or on the Effective Date will
have taken all necessary corporate action to execute, deliver and perform each
of the Credit Documents to which it is or will be a party, and has or on the
Effective Date (or any later date of execution and delivery) will have validly
executed and delivered each of the Credit Documents to which it is or will be a
party. This Agreement constitutes, and each of the other Credit Documents upon
execution and delivery will constitute the legal, valid and binding obligation
of each of the Borrower and its Subsidiaries (including all Excluded
Subsidiaries) that is a party hereto or thereto, enforceable against it in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general equitable principles or by
principles of good faith and fair dealing.

 

8.3 No Violation. The execution, delivery and performance by each of the
Borrower and its Subsidiaries (including all Excluded Subsidiaries) of this
Agreement and each of the other Credit Documents to which it is or will be a
party, and compliance by it with the terms hereof and thereof, do not and will
not (i) violate any provision of its articles or certificate of incorporation or
organization, or bylaws or operating agreement or contravene any other
Requirement of Law applicable to it, (ii) conflict with, result in a breach of
or constitute (with notice, lapse of time or both) a default under any
indenture, agreement or other instrument to which it is a party, by which it or
any of its properties is bound or to which it is subject, or (iii) result in a
Limitation on any Licenses applicable to the business, operations or properties
of the Borrower or any of its Subsidiaries (including all Excluded Subsidiaries)
or adversely affect the ability of the Borrower or any of its Subsidiaries
(including all Excluded Subsidiaries) to participate in any Third Party Payor
Arrangement, or (iv) except for the Liens granted in favor of the Administrative
Agent pursuant to the Security Documents, result in or require the creation or
imposition of any Lien upon any of its properties or assets. No Subsidiary is a
party to any agreement or instrument or otherwise subject to any restriction or
encumbrance that restricts or

 

66



--------------------------------------------------------------------------------

limits its ability to make dividend payments or other distributions in respect
of its Capital Stock, to repay Indebtedness owed to the Borrower or any other
Subsidiary (including all Excluded Subsidiaries), to make loans or advances to
the Borrower or any other Subsidiary (including all Excluded Subsidiaries), or
to transfer any of its assets or properties to the Borrower or any other
Subsidiary, in each case other than such restrictions or encumbrances existing
under or by reason of the Credit Documents or applicable Requirements of Law.

 

8.4 Governmental and Third-Party Authorization; Permits. (a) No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority or other Person is or will be required as a
condition to or otherwise in connection with the due execution, delivery and
performance by each of the Borrower and its Subsidiaries (including all Excluded
Subsidiaries) of this Agreement or any of the other Credit Documents to which it
is or will be a party or the legality, validity or enforceability hereof or
thereof, other than (i) filings of Uniform Commercial Code financing statements
and other instruments and actions necessary to perfect the Liens created by the
Security Documents, (ii) consents, authorizations and filings that have been (or
on or prior to the Effective Date will have been) made or obtained and that are
(or on the Effective Date will be) in full force and effect, which consents,
authorizations and filings are listed on Schedule 8.4, and (iii) consents and
filings the failure to obtain or make which would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(b) Each of the Borrower and its Subsidiaries (including all Excluded
Subsidiaries) and each Managed Practice (i) has, and is in good standing with
respect to, all approvals, permits and other Licenses and (to the extent
applicable) all Reimbursement Approvals necessary to conduct its business as
presently conducted and to own or lease and operate its properties, (ii) has
obtained and maintains accreditation from all generally recognized accrediting
agencies for the Borrower and its Subsidiaries to the extent prudent and
customary in the industry in which the Borrower, any of its Subsidiaries or any
Managed Practice is engaged or to the extent required for rehabilitation
entities or skilled nursing facilities, and (iii) if required, has obtained and
maintains Medicaid Certification and Medicare Certification, (iv) if required,
has entered into and maintains in good standing its Medicare Provider Agreement
and its Medicaid Provider Agreement, except, in each case referred to in clauses
(i) through (iv), for those instances the failure to obtain or enter into which
would not be reasonably likely, individually or in the aggregate, to have a
Material Adverse Effect. There is no pending or, to the knowledge of the
Borrower, threatened Limitation of any such approval, permit or other License or
Reimbursement Approval of the Borrower or any Subsidiary (including all Excluded
Subsidiaries) or any Managed Practice, except for such Limitations as would not
be reasonably likely, individually or in the aggregate, to have a Material
Adverse Effect.

 

(c) Each professional employee, officer and director of the Borrower, the
Borrower’s Subsidiaries (including all Excluded Subsidiaries), and any Managed
Practices providing professional services to patients of the Borrower or any
such Subsidiary is duly Licensed (where License is required) by each state or
state agency or commission, or any other Governmental Authority having
jurisdiction over the provisions of such services by such employee, officer or
director, in which the Borrower or its Subsidiaries (including all Excluded
Subsidiaries) is located, required to enable such employee, officer or director
to provide the professional services necessary to enable the Borrower or such
Subsidiary to operate as currently operated and as presently contemplated to be
operated and in connection with each such employee related to the

 

67



--------------------------------------------------------------------------------

duties performed by such employee. All such required Licenses are in full force
and effect on the date hereof and have not been revoked or suspended or
otherwise limited except where such limitation would not be reasonably expected
to result in a Material Adverse Effect. Each physician retained or otherwise
engaged as an independent contractor by the Borrower or its Subsidiaries
(including all Excluded Subsidiaries) possesses a valid narcotics number issued
by the United States Drug Enforcement Administration and a valid state narcotics
registration.

 

8.5 Litigation. Except as set forth on Schedule 8.5, there are no actions,
investigations, suits or proceedings pending or, to the knowledge of the
Borrower, threatened, at law, in equity or in arbitration, before any court,
other Governmental Authority or other Person, (i) against or, to the Borrower’s
knowledge, affecting the Borrower, any of its Subsidiaries (including all
Excluded Subsidiaries) any Managed Practice or any of their respective
properties that would, if adversely determined, be reasonably likely to
(x) result in the revocation, termination, cancellation or suspension of
Medicaid Certification or Medicare Certification of such Person, (y) result in
the exclusion of such Person from participation in a Federal health care
program, or (z) have a Material Adverse Effect, or (ii) with respect to this
Agreement or any of the other Credit Documents.

 

8.6 Taxes. Except as set forth on Schedule 8.6, each of the Borrower and its
Subsidiaries (including all Excluded Subsidiaries) has timely filed all federal,
state and local tax returns and reports required to be filed by it and has paid
all taxes, assessments, fees and all other charges levied upon it or upon its
properties that are shown thereon as due and payable, other than those that are
being contested in good faith and by proper proceedings and for which adequate
reserves have been established in accordance with GAAP. Except as set forth on
Schedule 8.6, such returns accurately reflect in all material respects all
liability for taxes of the Borrower and its Subsidiaries (including all Excluded
Subsidiaries) for the periods covered thereby. Except as set forth on Schedule
8.6, as of the Effective Date, there is no ongoing audit or examination or, to
the knowledge of the Borrower, other investigation by any Governmental Authority
of the tax liability of the Borrower or any of its Subsidiaries (including all
Excluded Subsidiaries). Except as set forth on Schedule 8.6, there is no
unresolved claim by any Governmental Authority concerning the tax liability of
the Borrower or any of its Subsidiaries for any period for which tax returns
have been or were required to have been filed, other than claims for which
adequate reserves have been established in accordance with GAAP. Except as set
forth on Schedule 8.6, neither the Borrower nor any of its Subsidiaries
(including all Excluded Subsidiaries) has waived or extended or has been
requested to waive or extend the statute of limitations relating to the payment
of any taxes.

 

8.7 Subsidiaries. Schedule 8.7 sets forth a list, as of the Effective Date, of
all of the Subsidiaries (including all Excluded Subsidiaries) of the Borrower
and, as to each such Subsidiary, the percentage ownership (direct and indirect)
of the Borrower in each class of its Capital Stock and each direct owner
thereof. Except for the shares of Capital Stock expressly indicated on Schedule
8.7, there are no shares of Capital Stock, warrants, rights, options or other
equity securities, or other Capital Stock of any Subsidiary of the Borrower
(including all Excluded Subsidiaries) outstanding or reserved for any purpose.
All outstanding shares of Capital Stock of each Subsidiary (including all
Excluded Subsidiaries) of the Borrower are duly and validly issued, fully paid
and nonassessable. The Borrower and, as applicable, any Subsidiary, is the sole
legal, record and beneficial owner of, and has good and valid title to, all such
Capital Stock, free and clear of all Liens other than the Liens created pursuant
to the

 

68



--------------------------------------------------------------------------------

Security Agreement. As of the Effective Date, neither the Borrower nor any
Subsidiary (including all Excluded Subsidiaries) is engaged in any joint
venture, partnership or similar arrangement with any other Person except, as set
forth on Schedule 8.7.

 

8.8 Full Disclosure. All factual information heretofore or contemporaneously
furnished to the Administrative Agent or any Lender in writing by or on behalf
of the Borrower or any of its Subsidiaries (including all Excluded Subsidiaries)
in connection with this Agreement and the transactions contemplated hereby and
related to this Agreement or another Credit Document is, and all other such
factual information hereafter furnished to the Administrative Agent or any
Lender in writing by or on behalf of the Borrower or any of its Subsidiaries
(including all Excluded Subsidiaries) will be, true and accurate in all material
respects on the date as of which such information is dated or certified (or, if
such information has been amended or supplemented, on the date as of which any
such amendment or supplement is dated or certified) and not made incomplete by
omitting to state a material fact necessary to make the statements contained
therein, in light of the circumstances under which such information was
provided, not misleading.

 

8.9 Margin Stock. The proceeds of the Borrowings made hereunder will be used by
the Borrower only for the purposes expressly authorized herein. None of such
proceeds will be used, directly or indirectly, for the purpose of purchasing or
carrying any Margin Stock or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry Margin Stock or
for any other purpose which violates or which would be inconsistent with
Regulation U (12 CFR Part 221) or Regulation X (12 CFR Part 224) of the FRB.
Neither the Borrower nor any agent acting on its behalf has taken or will take
any action which might cause this Agreement or any of the other Credit Documents
or instruments delivered pursuant hereto to violate any regulation of the Board
or to violate the Securities Exchange Act of 1934, as amended, or the Securities
Act of 1933, as amended, or any state securities laws, in each case as in effect
on the date hereof.

 

8.10 No Material Adverse Change. There has been no Material Adverse Change since
December 31, 2004, and there exists no event, condition or state of facts that
could reasonably be expected to result in a Material Adverse Change.

 

8.11 Financial Matters; No Internal Control Event. (a) The Borrower has
heretofore furnished to the Administrative Agent copies of (i) the audited
consolidated balance sheets of the Borrower and its Subsidiaries (including any
Excluded Subsidiaries) as of December 31, 2002, 2003 and 2004, and the related
statements of income, cash flows and stockholders’ equity for the fiscal years
then ended, together with the opinion of Ernst & Young LLP thereon, (ii) the
company-prepared consolidated balance sheets of the Borrower and its
Subsidiaries (including Excluded Subsidiaries) for the nine-month period ended
September 30, 2005 (the “Nine-Month Stub”) and the related statements of income,
cash flow and stockholders’ equity. Such financial statements have been prepared
in accordance with GAAP and present fairly the financial condition of the
Borrower and its Subsidiaries (including any Excluded Subsidiaries) on a
consolidated basis as of the respective dates thereof and the consolidated
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended. Except as fully reflected in the most recent financial
statements referred to above and the notes thereto or as disclosed on Schedule
8.11, there are no material liabilities or obligations of the Borrower or any of
its

 

69



--------------------------------------------------------------------------------

Subsidiaries of any nature whatsoever (whether absolute, contingent or otherwise
and whether or not due).

 

(b) Intentionally deleted.

 

(c) The Borrower has prepared, and has heretofore furnished to the
Administrative Agent a copy of, annual projected balance sheets and statements
of income and cash flows of the Borrower for the three-year period beginning
with the year ended December 31, 2005, giving effect to the consummation of the
transactions contemplated by this Agreement, the initial extensions of credit
hereunder, and the payment of transaction fees and expenses related to the
foregoing (the “Projections”). In the opinion of management of the Borrower, the
assumptions used in the preparation of the Projections were fair, complete and
reasonable when made and continue to be fair, complete and reasonable as of the
date hereof. The Projections have been prepared in good faith by the executive
and financial personnel of the Borrower, are complete and represent a reasonable
estimate of the future performance and financial condition of the Borrower,
subject to the uncertainties and approximations inherent in any projections.

 

(d) Each of the Borrower and its Subsidiaries (including any Excluded
Subsidiaries), after giving effect to the consummation of the transactions
contemplated hereby and taking into account rights of contribution, (i) has
capital sufficient to carry on its businesses as conducted and as proposed to be
conducted, (ii) has assets with a fair saleable value, determined on a going
concern basis, (y) not less than the amount required to pay the probable
liability on its existing debts as they become absolute and matured and
(z) greater than the total amount of its liabilities (including identified
contingent liabilities, valued at the amount that can reasonably be expected to
become absolute and matured), and (iii) does not intend to, and does not believe
that it will incur debts or liabilities beyond its ability to pay such debts and
liabilities as they mature.

 

(e) To the Borrower’s best knowledge, and except as otherwise disclosed in the
Borrower’s filings with the SEC under the Exchange Act, as of the Effective
Date, no Internal Control Event exists or has occurred since December 31, 2004.

 

8.12 Ownership of Properties. Except as set forth on Schedule 8.12, each of the
Borrower and its Subsidiaries (including all Excluded Subsidiaries) (i) has good
and marketable title to all real property owned by it (including the Mortgaged
Property), (ii) holds interests as lessee under valid leases in full force and
effect with respect to all material leased real and personal property used in
connection with its business, (iii) possesses or has rights to use licenses,
patents, copyrights, trademarks, service marks, trade names and other assets
sufficient to enable it to continue to conduct its business substantially as
heretofore conducted and without any material conflict with the rights of
others, and (iv) has good title to all of its other properties and assets
reflected in the most recent financial statements referred to in Section 8.11(a)
(except as sold or otherwise disposed of since the date thereof in the ordinary
course of business), in each case under (i), (ii), (iii) and (iv) above free and
clear of all Liens other than Permitted Liens. Schedule 8.12 lists, as of the
Effective Date, all real property interests of the Borrower and its
Subsidiaries, indicating in each case the identity of the owner, the address of
the property, the nature of use of the premises, and whether such interest is a
leasehold or fee ownership interest.

 

70



--------------------------------------------------------------------------------

8.13 Employee Benefit Plans.

 

(a) The Borrower and each ERISA Affiliate is in compliance with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
and in compliance with all Foreign Benefit Laws with respect to all Employee
Benefit Plans except for any required amendments for which the remedial
amendment period as defined in Section 401(b) of the Code has not yet expired.
Each Employee Benefit Plan that is intended to be qualified under Section 401(a)
of the Code has been determined or the Borrower or its Subsidiaries is in the
process of obtaining a determination by the Internal Revenue Service to be so
qualified, each trust related to such plan has been determined to be exempt
under Section 501(a) of the Code, and each Employee Benefit Plan subject to any
Foreign Benefit Law has received the required approvals by any Governmental
Authority regulating such Employee Benefit Plan. No material liability has been
incurred by the Borrower or any ERISA Affiliate which remains unsatisfied for
any taxes or penalties with respect to any Employee Benefit Plan or any
Multiemployer Plan;

 

(b) Neither the Borrower nor any ERISA Affiliate has (i) engaged in a nonexempt
prohibited transaction described in Section 4975 of the Code or Section 406 of
ERISA affecting any of the Employee Benefit Plans or the trusts created
thereunder which could subject any such Employee Benefit Plan or trust to a
material tax or penalty on prohibited transactions imposed under Internal
Revenue Code Section 4975 or ERISA, (ii) incurred any accumulated funding
deficiency with respect to any Employee Benefit Plan, whether or not waived, or
any other liability to the PBGC which remains outstanding other than the payment
of premiums and there are no premium payments which are due and unpaid,
(iii) failed to make a required contribution or payment to a Multiemployer Plan,
(iv) failed to make a required installment or other required payment under
Section 412 of the Code, Section 302 of ERISA or the terms of such Employee
Benefit Plan, or (v) failed to make a required contribution or payment, or
otherwise failed to operate in compliance with any Foreign Benefit Law
regulating any Employee Benefit Plan;

 

(c) No Termination Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan, and neither the Borrower nor
any ERISA Affiliate has incurred any unpaid withdrawal liability with respect to
any Multiemployer Plan;

 

(d) The present value of all vested accrued benefits under each Employee Benefit
Plan which is subject to Title IV of ERISA, or the funding of which is regulated
by any Foreign Benefit Law did not, as of the most recent valuation date for
each such plan, exceed the then current value of the assets of such Employee
Benefit Plan allocable to such benefits;

 

(e) To the best of the Borrower’s knowledge, each Employee Benefit Plan which is
subject to Title IV of ERISA or the funding of which is regulated by any Foreign
Benefit Law, maintained by the Borrower or any ERISA Affiliate, has been
administered in accordance with its terms in all material respects and is in
compliance in all material respects with all applicable requirements of ERISA,
applicable Foreign Benefit Law and other applicable laws, regulations and rules;

 

(f) The consummation of the Loans and the issuance of the Letters of Credit
provided for herein will not involve any prohibited transaction under ERISA
which is not subject to a statutory or administrative exemption; and

 

71



--------------------------------------------------------------------------------

(g) No material proceeding, claim, lawsuit and/or investigation exists or, to
the best knowledge of the Borrower after due inquiry, is threatened concerning
or involving any Employee Benefit Plan.

 

8.14 Environmental Matters. (a) Except as set forth on Schedule 8.14(a), no
Hazardous Substances are, or have been generated, used, located, released,
treated, disposed of or stored by the Borrower or any of its Subsidiaries
(including all Excluded Subsidiaries) or, to the knowledge of the Borrower, by
any other Person (including any predecessor in interest), in, on or under any
portion of any real property leased or owned by the Borrower or any of its
Subsidiaries (including all Excluded Subsidiaries), except in material
compliance with all applicable Environmental Laws, and no portion of any such
real property or, to the knowledge of the Borrower, any other real property at
any time leased, owned or operated by the Borrower or any of its Subsidiaries,
requires remedial action under any Environmental Law; and, to the knowledge of
the Borrower, no portion of any real property, leased or owned, by the Borrower
or any of its Subsidiaries (including all Excluded Subsidiaries) has been or is
presently the subject of remedial action.

 

(b) Except as set forth on Schedule 8.14(b), no portion of any real property
leased or owned by the Borrower or any of its Subsidiaries (including all
Excluded Subsidiaries) has been used by the Borrower or any of its Subsidiaries
(including any Excluded Subsidiary) or, to the knowledge of the Borrower, by any
other Person, as or for a mine, a landfill, a dump or other disposal facility, a
gasoline service station, or (other than for petroleum substances stored in the
ordinary course of business) a petroleum products storage facility; to the
knowledge of the Borrower, no portion of such real property or any other real
property at any time leased, owned or operated by the Borrower or any of its
Subsidiaries (including any Excluded Subsidiary) has, pursuant to any
Environmental Law, been placed on the “National Priorities List” or “CERCLIS
List” (or any similar federal, state or local list) of sites subject to possible
environmental problems; and, to the knowledge of the Borrower, there are not and
have never been any underground storage tanks situated on any real property,
leased or owned by the Borrower or any of its Subsidiaries.

 

(c) All activities and operations of the Borrower and its Subsidiaries
(including all Excluded Subsidiaries) are in compliance with the requirements of
all applicable Environmental Laws, except to the extent the failure so to
comply, individually or in the aggregate, would not be reasonably likely to have
a Material Adverse Effect. Each of the Borrower and its Subsidiaries (including
all Excluded Subsidiaries) has obtained all licenses and permits under
Environmental Laws necessary to its respective operations: all such licenses and
permits are being maintained in good standing and each of the Borrower and its
Subsidiaries (including all Excluded Subsidiaries) is in compliance with all
terms and conditions of such licenses and permits, except for such failure to
obtain or maintain a license or permit or such noncompliance that would not be
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries (including any Excluded
Subsidiary) is involved in any suit, action or proceeding, or has received any
notice or complaint from any Governmental Authority or other Person, with
respect to any actual or alleged Environmental Claims that, if adversely
determined, would be reasonably likely, individually or in the aggregate, to
have a Material Adverse Effect, and, to the knowledge of the Borrower, there are
no threatened actions, suits, proceedings or investigations with respect to any
such Environmental Claims, nor any basis therefor.

 

72



--------------------------------------------------------------------------------

8.15 Compliance With Laws. Each of the Borrower and its Subsidiaries (including
all Excluded Subsidiaries) has timely filed all material reports, documents and
other materials required to be filed by it under all applicable Requirements of
Law with any Governmental Authority, has retained all material records and
documents required to be retained by it under all applicable Requirements of
Law, and is otherwise in compliance with all applicable Requirements of Law in
respect of the conduct of its business and the ownership and operation of its
properties (including, without limitation, all applicable Medicare Regulations
and Medicaid Regulations), except for such Requirements of Law the failure to
comply with which, individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect.

 

8.16 Regulated Industries. Neither the Borrower nor any of its Subsidiaries
(including any Excluded Subsidiary) is (i) an “investment company,” a company
“controlled” by an “investment company,” or an “investment advisor,” within the
meaning of the Investment Company Act of 1940, as amended, or (ii) a “holding
company,” a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

 

8.17 Insurance. Schedule 8.17 sets forth a true and complete summary of all
insurance policies or arrangements carried or maintained by the Borrower and its
Subsidiaries (including all Excluded Subsidiaries) as of the Effective Date,
indicating in each case the insurer, policy number, expiration, amount and type
of coverage and deductibles. The assets, properties and business of the Borrower
and its Subsidiaries (including all Excluded Subsidiaries) are insured against
such hazards and liabilities, under such coverages and in such amounts, as are
customarily maintained by prudent companies similarly situated and under
policies issued by insurers of recognized responsibility. Any Subsidiary or
Affiliate of the Borrower conducting business as an insurer is duly licensed by
the appropriate Governmental Authority in its state of incorporation and meets
and maintains the appropriate capital requirements to maintain such licensure.

 

8.18 Material Contracts. Schedule 8.18 lists, as of the Effective Date, each
“material contract” (within the meaning of Item 601(b)(10) of Regulation S K
under the Exchange Act) to which the Borrower or any of its Subsidiaries
(including any Excluded Subsidiary) is a party, by which any of them or their
respective properties is bound or to which any of them is subject (collectively,
“Material Contracts”), and also indicates the parties, subject matter and term
thereof. As of the Effective Date, (i) each Material Contract is in full force
and effect and is enforceable by the Borrower or the Subsidiary that is a party
thereto in accordance with its terms, and (ii) neither the Borrower nor any of
its Subsidiaries (including any Excluded Subsidiary) (nor, to the knowledge of
the Borrower, any other party thereto) is in breach of or default under any
Material Contract in any material respect or has given notice of termination or
cancellation of any Material Contract.

 

8.19 Security Documents. (a) The provisions of each of the Security Documents
(whether executed and delivered prior to or on the Effective Date or thereafter)
are and will be effective to create in favor of the Administrative Agent, for
its benefit and the benefit of the Lenders, a valid and enforceable security
interest in and Lien upon all right, title and interest of each of the Borrower
and its Subsidiaries (including, to the extent applicable, each Excluded

 

73



--------------------------------------------------------------------------------

Subsidiary) that is a party thereto in and to the Collateral purported to be
pledged by it thereunder and described therein, and upon (i) the filing of
appropriately completed Uniform Commercial Code financing statements and
continuations thereof in the jurisdictions specified therein, (ii) if
applicable, the filing of appropriately completed short-form assignments in the
U.S. Patent and Trademark Office and the U.S. Copyright Office, and (iii) the
possession by the Administrative Agent of any certificates evidencing the
securities pledged thereby, such security interest and Lien shall constitute a
fully perfected and first priority security interest in and Lien upon such
right, title and interest of the Borrower or such Subsidiary, as applicable, in
and to such Collateral, to the extent that such security interest and Lien can
be perfected by such filings, actions and possession, subject only to Permitted
Liens.

 

(b) Each Mortgage is effective to create in favor of the Administrative Agent,
for its benefit and the benefit of the Lenders, a legal, valid and enforceable
Lien on all of the right, title and interest of Borrower and its Subsidiaries,
as applicable, in and to the Mortgaged Property subject to each Mortgage and the
proceeds thereof, and when each Mortgage is filed in the applicable filing
office specified on Schedule 8.19(b), the Mortgages shall constitute a fully
perfected Lien on, and security interest in, all right, title and interests of
Borrower and its Subsidiaries, as applicable, in all real property owned by the
Borrower and its Subsidiaries, the buildings and improvements located on such
real property and all proceeds thereof, in each case prior and superior in right
to any other Person, subject only to Permitted Liens.

 

8.20 Labor Relations. As of the Effective Date, and following the Effective Date
to the extent that such would result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries is engaged in any unfair labor practice
within the meaning of the National Labor Relations Act of 1947, as amended.
There is (i) no unfair labor practice complaint before the National Labor
Relations Board, or grievance or arbitration proceeding arising out of or under
any collective bargaining agreement, pending or, to the knowledge of the
Borrower, threatened, against the Borrower or any of its Subsidiaries, (ii) no
strike, lock-out, slowdown, stoppage, walkout or other labor dispute pending or,
to the knowledge of the Borrower, threatened, against the Borrower or any of its
Subsidiaries, and (iii) to the knowledge of the Borrower, no petition for
certification or union election or union organizing activities taking place with
respect to the Borrower or any of its Subsidiaries.

 

8.21 Intentionally deleted.

 

8.22 Service Agreements. No Service Agreement to which the Borrower or any of
its Subsidiaries (including all Excluded Subsidiaries) is a party, nor any of
the transactions contemplated thereunder, violates any applicable Requirement of
Law (i) relating to the eligibility of a Managed Practice to enter into or
participate in any Third Party Payor Arrangement or otherwise applicable to such
Managed Practice as a result of such participation, (ii) relating to any License
or Reimbursement Approval of a Managed Practice required in connection with any
Third Party Payor Arrangement in which it participates, or (iii) relating to the
practice of medicine or the sharing of fees in connection therewith, except in
each case under (i), (ii) and (iii) above for such violations as would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.

 

8.23 Reimbursement. The accounts receivable of the Borrower and each Subsidiary
(including any Excluded Subsidiary) have been properly adjusted in all material
respects to

 

74



--------------------------------------------------------------------------------

reflect the reimbursement policies under all applicable Requirements of Law
(including, without limitation, all applicable Medicare Regulations and Medicaid
Regulations) and other Third Party Payor Arrangements to which the Borrower or
such Subsidiary or any Managed Practice is subject, and do not exceed in any
material respect amounts the Borrower, such Subsidiary or Managed Practice is
entitled to receive under any capitation arrangement, fee schedule, discount
formula, cost-based reimbursement or other adjustment or limitation to usual
charges. All billings by the Borrower, each Subsidiary (including any Excluded
Subsidiary) and each Managed Practice pursuant to Third Party Payor Arrangements
have been made in compliance with all applicable Requirements of Law, except
where the failure to comply would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect; and there has been no
intentional or material overbilling or overcollection pursuant to any Third
Party Payor Arrangements, other than as created by routine adjustments and
disallowances made in the ordinary course of business by the payors with respect
to such billings.

 

8.24 Fraud and Abuse. None of the Borrower, any Subsidiary (including any
Excluded Subsidiary), any Managed Practice, or any physician shareholder or
employee of any Managed Practice, has engaged in any activities that are
prohibited under 42 U.S.C. §§ 1320a-7b, or the regulations promulgated
thereunder, or related Requirements of Law, or that are prohibited by rules of
professional conduct, or which are prohibited under any statute and which
constitutes a Federal health care offense, or the regulations promulgated
pursuant to such statutes, including, without limitation, the following:
(i) knowingly and willfully making or causing to be made a false statement or
misrepresentation of a material fact in any application for any benefit or
payment; (ii) knowingly and willfully making or causing to be made any false
statement or misrepresentation of a material fact for use in determining rights
to any benefit or payment; (iii) failure to disclose knowledge by a claimant of
the occurrence of any event affecting the initial or continued right to any
benefit or payment on its own behalf or on behalf of another with intent to
secure such benefit or payment fraudulently; and (iv) knowingly and willfully
soliciting or receiving any remuneration (including any kickback, bribe or
rebate), directly or indirectly, overtly or covertly, in cash or in kind or
offering to pay or receive such remuneration (y) in return for referring an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by Medicare,
Medicaid or any other government or private third party payor, or (z) in return
for purchasing, leasing, or ordering or arranging for or recommending
purchasing, leasing or ordering any good facility, service, or item for which
payment may be made in whole or in part by Medicare, Medicaid or any other
government or private third party payor.

 

8.25 Maintenance of Mortgaged Property. As of the Effective Date, there has been
no material change in the market conditions applicable to or physical aspect of
any Mortgaged Property that would threaten the Administrative Agent’s real
estate Collateral protection, ordinary wear and tear excepted.

 

8.26 Assets of Borrower. The Borrower (a) does not own, beneficially or of
record, any assets other than (i) equity interests in its Subsidiaries and
Excluded Subsidiaries, and (ii) such other assets as are de minimis with respect
to the consolidating balance sheet of the Borrower on a stand-alone basis, and
(b) does not conduct business, operations or generate any revenue except
(i) such revenue received as distributions on Capital Stock of its Subsidiaries
and Excluded Subsidiaries and (ii) such other revenue as is de minimis with
respect to the consolidating income statement of the Borrower on a stand-alone
basis.

 

75



--------------------------------------------------------------------------------

ARTICLE IX

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, until the termination of the Revolving
Credit Commitments, the termination or expiration of all Letters of Credit and
the payment in full of all principal and interest with respect to the Loans and
all Reimbursement Obligations together with all other amounts then due and owing
hereunder:

 

9.1 Financial Statements. The Borrower will deliver to the Administrative Agent:

 

(a) As soon as available and in any event the earlier of the date such financial
statements are required to be delivered to the SEC (without giving effect to any
extension permitted by the SEC) or within forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year, beginning with the
fiscal quarter ending March 31, 2006, unaudited consolidated balance sheets of
the Borrower and its Subsidiaries (including all Excluded Subsidiaries) as of
the end of such fiscal quarter and unaudited consolidated statements of income,
retained earnings, and cash flows for the Borrower and its Subsidiaries
(including all Excluded Subsidiaries) for the fiscal quarter then ended and for
that portion of the fiscal year then ended, in each case setting forth
comparative consolidated figures as of the end of and for the corresponding
period in the preceding fiscal year together with comparative budgeted figures
for such fiscal year to date, all in reasonable detail and prepared in
accordance with GAAP (subject to the absence of notes required by GAAP and
subject to the absence of normal year-end adjustments) applied on a basis
consistent with that of the preceding quarter or containing disclosure of the
effect on the financial condition or results of operations of any change in the
application of accounting principles and practices during such quarter; and

 

(b) not later than the earlier of the date when required to be delivered to the
SEC (without giving effect to any extension permitted by the SEC) or ninety
(90) days after the end of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries (including all Excluded
Subsidiaries) as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by (i) a report and opinion of Ernst & Young, LLP
or other independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with audit standards of the Public Company
Accounting Oversight Board and applicable Securities Laws and shall not be
subject to any “going concern” or exception or any qualification or exception as
to the scope of such audit or with respect to the absence of any material
misstatement and (ii) (A) management’s assessment of the effectiveness of the
Borrower’s internal controls over financial reporting as of the end of such
fiscal year of the Borrower as required in accordance with Item 308 of SEC
Regulation S-K expressing a conclusion which contains no statement that there is
a material weakness in such internal controls, except for such material
weaknesses as to which the Required Lenders do not reasonably object, and
(B) with respect to such fiscal year of the Borrower, an attestation report (or
reports) of such accounting firm on management’s assessment of, and the opinion
of such accounting firm independently assessing, the effectiveness of the
Borrower’s internal controls over financial reporting in accordance with
Item 308 of SEC Regulation S-K,

 

76



--------------------------------------------------------------------------------

PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley and expressing
a conclusion which contains no statement that there is a material weakness in
such internal controls, except for such material weaknesses as to which the
Required Lenders do not reasonably object. Notwithstanding anything in this
subsection (b) to the contrary, in the event that the Borrower delivers its
audited financial statements to the Administrative Agent within ninety (90) days
after the end of any fiscal year, it shall not be required to deliver any draft
financial statements with respect to such fiscal year as otherwise required by
this subsection (b).

 

9.2 Other Business and Financial Information. The Borrower will deliver to each
Lender:

 

(a) Not later than forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower and ninety (90) days after
the end of each fiscal year of the Borrower (except in the case of the
Compliance Certificate and related Covenant Compliance Worksheet, which shall be
delivered concurrently with the delivery by the Borrower of its financial
statements to the SEC), a Compliance Certificate with respect to the period
covered by the financial statements then being delivered, executed by a
Financial Officer, together with (i) Covenant Compliance Worksheet reflecting
the computation of the financial covenants set forth in Article X and Article XI
as of the last day of the period covered by such financial statements, (ii) an
accounts receivable aging schedule for the consolidated company and individual
locations, and (iii) SEC reports and filings, management letters from auditors
and other operating and financial information reasonably requested by the
Administrative Agent;

 

(b) Not later than ninety (90) days after the end of each fiscal year of the
Borrower, in the aggregate and by individual location or other grouping
acceptable to the Borrower and the Required Lenders, (i) unaudited income
information (including revenues and Consolidated EBITDA) for such fiscal year
then ended, (ii) a schedule of actual maintenance Capital Expenditures
(including repairs and maintenance) for such fiscal year then ended, and
(iii) the maintenance Capital Expenditure budget for the fiscal year following
the fiscal year then ended;

 

(c) Intentionally deleted;

 

(d) Promptly upon receipt thereof, copies of any “management letter” submitted
to the Borrower or any of its Subsidiaries by its certified public accountants
in connection with each annual, interim or special audit, and promptly upon
completion thereof, any response reports from the Borrower or any such
Subsidiary in respect thereof;

 

(e) Concurrently with the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements of the Borrower or
any of its Subsidiaries that the Borrower shall send or make available generally
to its shareholders, (ii) all regular, periodic and special reports,
registration statements and prospectuses (other than on Form S-8) that the
Borrower or any of its Subsidiaries (including any Excluded Subsidiaries) shall
render to or file with the SEC, the National Association of Securities Dealers,
Inc. or any national securities exchange, and (iii) all press releases and other
statements made available generally by the Borrower or any of its Subsidiaries
to the public concerning material developments in the business of the Borrower
or any of its Subsidiaries;

 

77



--------------------------------------------------------------------------------

(f) Promptly upon (and in any, event within five (5) Business Days after) any
Authorized Officer obtaining knowledge thereof, written notice of any of the
following:

 

(i) the occurrence of any Default or Event of Default, together with a written
statement of a Authorized Officer of the Borrower specifying the nature of such
Default or Event of Default, the period of existence thereof and the action that
the Borrower has taken and proposes to take with respect thereto;

 

(ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Borrower, any of its
Subsidiaries (including all Excluded Subsidiaries) or any Managed Practice,
including any such investigation or proceeding by any Governmental Authority
(other than routine periodic inquiries, investigations or reviews), that would,
if adversely determined, be reasonably likely, individually or in the aggregate,
to have a Material Adverse Effect, and any material development in any
litigation or other proceeding previously reported pursuant to Section 8.5 or
this subsection 9.2(f);

 

(iii) the receipt by the Borrower or any of its Subsidiaries (including all
Excluded Subsidiaries) from any Governmental Authority or other Person of
(y) any notice asserting any failure by the Borrower, any of its Subsidiaries or
any Managed Practice to be in compliance with applicable Requirements of Law or
that threatens the taking of any action against such Person or sets forth
circumstances that, if taken or adversely determined, would be reasonably likely
to have a Material Adverse Effect, or (z) any notice of any actual or threatened
Limitation with respect to any License or Reimbursement Approval of the
Borrower, any of its Subsidiaries or any Managed Practice, where such action
would be reasonably likely to have a Material Adverse Effect;

 

(iv) the occurrence of any ERISA Event, together with (x) a written statement of
a Authorized Officer of the Borrower specifying the details of such ERISA Event
and the action that the Borrower has taken and proposes to take with respect
thereto, (y) a copy of any notice with respect to such ERISA Event that may be
required to be filed with the PBGC and (z) a copy of any notice delivered by the
PBGC to the Borrower or such ERISA Affiliate with respect to such ERISA Event;

 

(v) the occurrence of any material default under, or any proposed or threatened
termination or cancellation of, any Material Contract or other material contract
or agreement to which the Borrower, any of its Subsidiaries (including all
Excluded Subsidiaries) or any Managed Practice is a party, the termination or
cancellation of which would be reasonably likely to have a Material Adverse
Effect;

 

(vi) the occurrence of any of the following: (x) the assertion of any
Environmental Claim against or affecting the Borrower, any of its Subsidiaries
(including all Excluded Subsidiaries) or any of their respective real property
leased or owned; (y) the receipt by the Borrower or any of its Subsidiaries
(including any Excluded Subsidiary) of notice of any alleged violation of or
noncompliance with any Environmental Laws; or (z) the taking of any remedial
action by the Borrower, any of its Subsidiaries or any other Person in response
to the actual or alleged generation storage,

 

78



--------------------------------------------------------------------------------

release, disposal or discharge of any Hazardous Substances on, to, upon or from
any real property leased or owned by the Borrower or any of its Subsidiaries;
but in each case under clauses (x), (y) and (z) above, only to the extent the
same would be reasonably likely to have a Material Adverse Effect;

 

(vii) any other matter or event that has, or would be reasonably likely to have,
a Material Adverse Effect, together with a written statement of a Authorized
Officer of the Borrower setting forth the nature and period of existence thereof
and the action that the Borrower has taken and proposes to take with respect
thereto; and

 

(viii) any accounting firm’s determination (in connection with its preparation
of any report under Section 9.1(b)) or the Borrower’s determination at any time
of the occurrence or existence of any Internal Control Event;

 

(g) Contemporaneously with delivery of the Financial Statements required under
Section 9.1(b), beginning with the fiscal year ended December 31, 2005,
consolidated projections for the Borrower and its Subsidiaries (including all
Excluded Subsidiaries) for the succeeding three (3) fiscal years (prepared on a
quarterly basis), together with a certificate of a Financial Officer of the
Borrower to the effect that such projections have been prepared in good faith
and are reasonable estimates of the financial position and results of operations
of the Borrower and its Subsidiaries for the period covered thereby; and, as
soon as available from time to time thereafter, any modifications or revisions
to or restatements of such projections; and

 

(h) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of the
Borrower or any of its Subsidiaries (including all Excluded Subsidiaries)
(including any Plan and any information required to be filed under ERISA) as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 9.1(a) or (b) or
Section 9.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 14.5; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 9.2(a) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility

 

79



--------------------------------------------------------------------------------

to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or BAS
will make available to the Lenders and the Issuing Lender materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the Issuing Lender and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 14.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and BAS shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.

 

9.3 Corporate Existence; Franchises; Maintenance of Properties. The Borrower
will, and will cause each of its Subsidiaries (including all Excluded
Subsidiaries) to, (i) maintain and preserve in full force and effect its
corporate existence, except as expressly permitted otherwise by Section 11.1,
(ii) obtain, maintain and preserve in full force and effect all other rights,
franchises, licenses, permits, certifications, approvals, authorizations and
other Licenses, and all Reimbursement Approvals, required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, except to the extent the failure to do so would
not be reasonably likely to have a Material Adverse Effect, and (iii) keep all
material properties in good working order and condition (normal wear and tear
excepted) and from time to time make all necessary repairs to and renewals and
replacements of such properties, except to the extent that any of such
properties are obsolete or are being replaced; provided that it is acknowledged
that Radiation Therapy Payroll Services, Inc. is currently inactive.

 

9.4 Compliance with Laws and Material Contracts. The Borrower will, and will
cause each of its Subsidiaries (including all Excluded Subsidiaries) to, comply
in all respects with all Requirements of Law applicable in respect of the
conduct of its business and the ownership and operation of its properties
(including, without limitation, all applicable Medicare Regulations, Medicaid
Regulations, and Environmental Laws and ERISA) and all Material Contracts,
except to the extent the failure so to comply would not be reasonably likely to
have a Material Adverse Effect.

 

9.5 Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries (including all Excluded Subsidiaries) to, (i) pay all liabilities
and obligations as and when due (subject to any applicable subordination
provisions), except to the extent failure to do

 

80



--------------------------------------------------------------------------------

so would not be reasonably likely to have a Material Adverse Effect, and
(ii) pay and discharge all taxes, assessments and governmental charges or levies
imposed upon it, upon its income or profits or upon any of its properties, prior
to the date on which penalties would attach thereto, and all lawful claims that,
if unpaid, might become a Lien upon any of the properties of the Borrower or any
of its Subsidiaries; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings and as to
which the Borrower or such Subsidiary is maintaining adequate reserves with
respect thereto in accordance with GAAP.

 

9.6 Insurance. The Borrower will, and will cause each of its Subsidiaries
(including all Excluded Subsidiaries) to, maintain with financially sound and
reputable insurance companies insurance with respect to its assets, properties
and business, against such hazards and liabilities, of such types and in such
amounts, as is customarily maintained by companies in the same or similar
businesses similarly situated, and maintain such other or additional insurance
on such terms and subject to such conditions as may be required under any
Security Document.

 

9.7 Maintenance of Books and Records; Inspection. The Borrower will, and will
cause each of its Subsidiaries (including all Excluded Subsidiaries) to,
(i) maintain adequate books, accounts and records, in which full, true and
correct entries shall be made of all financial transactions in relation to its
business and properties, and prepare all financial statements required under
this Agreement, in each case in accordance with GAAP and in compliance with the
requirements of any Governmental Authority having jurisdiction over it, and
(ii) permit employees or agents of the Administrative Agent or any Lender to
inspect its properties and examine or audit its books, records, working papers
and accounts and make copies and memoranda of them, and to discuss its affairs,
finances and accounts with its officers and employees and, upon notice to the
Borrower, the independent public accountants of the Borrower and its
Subsidiaries (including all Excluded Subsidiaries) (and by this provision the
Borrower authorizes such accountants to discuss the finances and affairs of the
Borrower and its Subsidiaries (including all Excluded Subsidiaries)), all at
such times and from time to time, upon reasonable notice and during business
hours, as may be reasonably requested.

 

9.8 Managed Practices. The Borrower will cause each Managed Practice to
(i) comply in all respects with all Requirements of Law applicable in respect of
the conduct of its business and the ownership and operation of its properties
(including, without limitation, all applicable Medicare Regulations and Medicaid
Regulations), and (ii) obtain, maintain and preserve in full force and effect
all other rights, franchises, permits, certifications, approvals, authorizations
and other Licenses (including with respect to physician employees), and all
Reimbursement Approvals, required by Governmental Authorities and necessary to
the ownership, occupation or use of its properties or the conduct of its
business, except in each case under (i) and (ii) above to the extent the failure
to do so would not be reasonably likely to have a Material Adverse Effect.

 

9.9 Permitted Acquisitions. (a) Subject to the provisions of subsection
(b) below and the requirements contained in the definition of Permitted
Acquisition and subject to the other terms and conditions of this Agreement, the
Borrower may from time to time on or after the Effective Date make Permitted
Acquisitions, provided that, with respect to each Permitted Acquisition:

 

(i) no Default or Event of Default shall have occurred and be continuing at the
time of the consummation of such Permitted Acquisition or would exist
immediately after giving effect thereto; and

 

81



--------------------------------------------------------------------------------

(ii) the Required Lenders shall have given their consent to such Acquisition
which consent shall (A) not be unreasonably withheld and (B) be given within ten
(10) Business Days from the Administrative Agent’s receipt of the information,
in form and substance satisfactory to the Administrative Agent in its reasonable
discretion, referred to in clauses (b) and (c) of this Section 9.9; provided
that no such consent will be required if the Acquisition Amount with respect to
such Acquisition, (y) shall not exceed $12,000,000, and (z) together with the
aggregate of the Acquisition Amounts for all other Permitted Acquisitions
consummated during the same fiscal year and the aggregate amount of any
“earnout” payments made in such fiscal year with respect to any Permitted
Acquisition, irrespective of when such Permitted Acquisition was consummated),
shall not exceed (1) in the case of fiscal year 2005, $50,000,000, or (2) in the
case of fiscal year 2006 and each fiscal year thereafter, 100% of Consolidated
EBITDA for the preceding fiscal year.

 

(b) Not less than ten (10) Business Days prior to the consummation of any
Permitted Acquisition with respect to which the Required Lenders’ consent is
required under Section 9.9(a)(ii), the Borrower shall have delivered to the
Administrative Agent the following:

 

(i) a reasonably detailed description of the material terms of such Permitted
Acquisition (including, without limitation the Acquisition Amount and the method
and structure of payment) and of each Person or business that is the subject of
such Permitted Acquisition (each, a “Target”);

 

(ii) historical financial statements of the Target (or, if there are two or more
Targets that are the subject of such Permitted Acquisition and that are part of
the same consolidated group, consolidated historical financial statements for
all such Targets for the two (2) most recent fiscal years available and, if
available, for any interim periods since the most recent fiscal year-end;

 

(iii) consolidated projected income statement of the Target and its subsidiaries
for the two-year period following consummation of such Permitted Acquisition, in
reasonable detail, together with any appropriate statement of assumptions and
pro forma adjustments; and

 

(iv) a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Financial Officer setting forth the
Acquisition Amount and further to the effect that, to the best of such
individual’s knowledge (x) the consummation of such Permitted Acquisition will
not result in a violation of any provision of this Section and after giving
effect to such Permitted Acquisition and any Borrowings made in connection
therewith, the Borrower will be in compliance with the financial covenants
contained in Article X such compliance determined with regard to calculations
made on a pro forma basis in accordance with GAAP as if each Target had been
consolidated with the Borrower for those periods applicable to such covenants
(such calculations to be attached to the certificate), (y) the Borrower believes
in good faith that

 

82



--------------------------------------------------------------------------------

it will continue to comply with such financial covenants for a period of one
year following the date of the consummation of such Permitted Acquisition, and
(z) after giving effect to such Permitted Acquisition and any Borrowings in
connection therewith, the Borrower believes in good faith that it will have
sufficient availability under the Revolving Credit Commitments to meet its
ongoing working capital requirements, together with a Compliance Certificate
giving effect to the Permitted Acquisition on a pro-forma basis.

 

(c) Prior to the consummation of any Permitted Acquisition with respect to which
the Required Lenders’ consent is not required under Section 9.9(a)(ii), the
Borrower shall have delivered to the Administrative Agent and each Lender the
following:

 

(i) a reasonably detailed description of the material terms of such Permitted
Acquisition (including, without limitation the Acquisition Amount and the method
and structure of payment) and of the Target; and

 

(ii) a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Financial Officer setting forth the
Acquisition Amount and further to the effect that, to the best of such
individual’s knowledge, (x) the consummation of such Permitted Acquisition will
not result in a violation of any provision of this Section and after giving
effect to such Permitted Acquisition and any Borrowings made in connection
therewith, the Borrower will be in compliance with the financial covenants
contained in Article X, such compliance determined with regard to calculations
made on a pro forma basis in accordance with GAAP as if each Target had been
consolidated with the Borrower for those periods applicable to such covenants
(such calculations to be attached to the certificate), (y) the Borrower believes
in good faith that it will continue to comply with such financial covenants for
a period of one year following the date of the consummation of such Permitted
Acquisition, and (z) after giving effect to such Permitted Acquisition and any
Borrowings in connection therewith, the Borrower believes in good faith that it
will have sufficient availability under the Revolving Credit Commitments to meet
its ongoing working capital requirements.

 

(d) As soon as reasonably practicable after the consummation of any Permitted
Acquisition, the Borrower will deliver to the Administrative Agent and each
Lender a copy of the fully executed acquisition agreement (including schedules
and exhibits thereto) and other material documents and closing papers delivered
in connection therewith and any other documentation reasonably requested by the
Administrative Agent or the Lenders.

 

(e) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that (except as shall have been
approved in writing by the Required Lenders) all conditions thereto set forth in
this Section and in the description furnished under clause (i) of subsection
(b) or (c) above, as applicable, have been satisfied, that the same is permitted
in accordance with the terms of this Agreement and that the matters certified to
by the Financial Officer in the certificate referred to in clause (iv) of
subsection (b) or (c) above, as applicable, are, to the best of such
individual’s knowledge, true and correct in all material respects as of the date
such certificate is given, which representation and warranty shall be deemed to
be a representation and warranty as of the date thereof for all purposes
hereunder, including, without limitation, for purposes of Sections 7.2 and 12.1.

 

83



--------------------------------------------------------------------------------

9.10 Creation or Acquisition of Subsidiaries. Subject to the provisions of
Section 11.5, the Borrower may from time to time create or acquire new
Subsidiaries (including Excluded Subsidiaries) in connection with Permitted
Acquisitions or otherwise, and the Subsidiaries of the Borrower may create or
acquire new Subsidiaries, provided that:

 

(a) Concurrently with (and in any event within ten (10) Business Days
thereafter) the creation or direct or indirect acquisition by the Borrower
thereof, each such new Subsidiary that is not designated as an Excluded
Subsidiary will execute and deliver to the Administrative Agent (i) a joinder to
the Subsidiary Guaranty, pursuant to which such new Subsidiary shall become a
party thereto and shall guarantee the payment in full of the Obligations of the
Borrower under this Agreement and the other Credit Documents, (ii) a joinder to
the Security Agreement, pursuant to which such new Subsidiary shall become a
party thereto and shall, grant to the Administrative Agent a first priority Lien
upon and security interest in its accounts receivable, inventory, equipment,
general intangibles and other personal property as Collateral for its
obligations under the Subsidiary Guaranty, subject only to Permitted Liens and
(iii) a Mortgage with respect to any real property owned by such Subsidiary (or
a landlord lien waiver with respect to any real property leased by such
Subsidiary), together with all Mortgaged Property Support Documents; provided,
however, that in the event any real property owned by such Subsidiary has an
appraised or book value of $750,000 or less, a Mortgage shall only be required
upon the request of the Administrative Agent or the Required Lenders;

 

(b) Concurrently with (and in any event within ten (10) Business Days
thereafter) the creation or acquisition of any new Subsidiary (including any
Excluded Subsidiary) all or a portion of the Capital Stock of which is directly
owned by the Borrower, the Borrower will execute and deliver to the
Administrative Agent an amendment or supplement to the Security Agreement
pursuant to which all of the Capital Stock of such new Subsidiary owned by the
Borrower shall be pledged to the Administrative Agent, together with the
certificates evidencing such Capital Stock and undated stock powers duly
executed in blank; and concurrently with (and in any event within ten
(10) Business Days thereafter) the creation or acquisition of any new Subsidiary
all or a portion of the Capital Stock of which is directly owned by another
Subsidiary (the “Parent Subsidiary”), the Parent Subsidiary will execute and
deliver to the Administrative Agent an appropriate joinder, amendment or
supplement to the Security Agreement pursuant to which all of the Capital Stock
of such new Subsidiary owned by such Parent Subsidiary shall be pledged to the
Administrative Agent, together with the certificates evidencing such Capital
Stock and undated stock powers duly executed in blank; and

 

(c) As promptly as reasonably possible, the Borrower and its Subsidiaries
(including all Excluded Subsidiaries) will deliver any such other documents,
certificates and opinions, and opinions of local counsel in the jurisdiction of
organization of each such new Subsidiary (including an Excluded Subsidiary), in
form and substance reasonably satisfactory to the Administrative Agent, as the
Administrative Agent may reasonably request in connection therewith and will
take such other action as the Administrative Agent may reasonably request to
create in favor of the Administrative Agent a perfected security interest in the
Collateral being pledged pursuant to the documents described above.

 

9.11 Additional Security. The Borrower will, and will cause each of its
Subsidiaries to grant to the Administrative Agent from time to time security
interests, mortgages and other Liens in and upon such assets and properties of
the Borrower or such Subsidiary as are not covered by

 

84



--------------------------------------------------------------------------------

the Security Documents executed and delivered before or on the Effective Date or
pursuant to Section 9.10 (including, without limitation, Liens on assets
acquired by the Borrower or a Subsidiary in connection with any Permitted
Acquisition) provided, however, that in the event any real property owned by the
Borrower or such Subsidiary has an appraised or book value of $750,000 or less,
a Mortgage shall only be required upon the request of the Administrative Agent
or the Required Lenders. Such security interests, mortgages and Liens shall be
granted pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and shall constitute valid and perfected security
interests and Liens subject to no Liens other than Permitted Liens. Without
limitation of the foregoing, in connection with the grant of any mortgage or
deed of trust with respect to any interest in real property, the Borrower will,
and will cause each applicable Subsidiary to, at the Borrower’s expense,
prepare, obtain and deliver to the Administrative Agent all Mortgaged Property
Support Documents.

 

9.12 Designated Excluded Subsidiaries. So long as no Event of Default shall have
occurred and be continuing, Borrower may from time to time redesignate any
Excluded Subsidiary as a non-Excluded Subsidiary and upon such redesignation
shall comply with the provisions of Section 9.10 within the time periods
provided for therein with respect to the execution and delivery of a Subsidiary
Guaranty and Security Agreement. If an Event of Default has occurred and is
continuing, the Administrative Agent may so redesignate any or all of the
Excluded Subsidiaries and shall give notice to the Borrower of any such
selection in accordance with Section 14.5, and thereafter, such redesignated
Subsidiaries shall comply with the requirements of Section 9.10.

 

9.13 Employee Benefit Plans.

 

(a) With reasonable promptness, and in any event within thirty (30) days
thereof, give notice to the Administrative Agent of (a) the establishment of any
new Pension Plan (which notice shall include a copy of such plan), (b) the
commencement of contributions to any Employee Benefit Plan to which the Borrower
or any of its ERISA Affiliates was not previously contributing, (c) any material
increase in the benefits of any existing Employee Benefit Plan, (d) each funding
waiver request filed with respect to any Pension Plan and all communications
received or sent by the Borrower or any ERISA Affiliate with respect to such
request and (e) the failure of the Borrower or any ERISA Affiliate to make a
required installment or payment under Section 302 of ERISA or Section 412 of the
Code (in the case of Employee Benefit Plans regulated by the Code or ERISA) or
under any Foreign Benefit Law (in the case of Employee Benefit Plans regulated
by any Foreign Benefit Law) by the due date;

 

(b) Promptly and in any event within fifteen (15) days of becoming aware of the
occurrence or forthcoming occurrence of any (a) Termination Event or
(b) nonexempt “prohibited transaction,” as such term is defined in Section 406
of ERISA or Section 4975 of the Code, in connection with any Employee Benefit
Plan or any trust created thereunder, deliver to the Administrative Agent a
notice specifying the nature thereof, what action the Borrower or any ERISA
Affiliate has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and

 

(c) With reasonable promptness but in any event within fifteen (15) days for
purposes of clauses (i), (ii) and (iii), deliver to the Administrative Agent
copies of (i) any unfavorable

 

85



--------------------------------------------------------------------------------

determination letter from the Internal Revenue Service regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code,
(ii) all notices received by the Borrower or any ERISA Affiliate of the PBGC’s
or any Governmental Authority’s intent to terminate any Pension Plan or to have
a trustee appointed to administer any Pension Plan, (iii) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower or any ERISA Affiliate with the Internal Revenue Service with respect
to each Employee Benefit Plan and (iv) all notices received by the Borrower or
any ERISA Affiliate from a Multiemployer Plan sponsor concerning the imposition
or amount of withdrawal liability pursuant to Section 4202 of ERISA. The
Borrower will notify the Administrative Agent in writing within five
(5) Business Days of the Borrower or any ERISA Affiliate obtaining knowledge or
reason to know that the Borrower or any ERISA Affiliate has filed or intends to
file a notice of intent to terminate any Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA.

 

9.14 Further Assurances. The Borrower will, and will cause each of its
Subsidiaries (including all Excluded Subsidiaries) to, make, execute, endorse,
acknowledge and deliver any amendments, modifications or supplements hereto and
restatements hereof and any other agreements, instruments or documents, and take
any and all such other actions, as may from time to time be reasonably requested
by the Administrative Agent or the Required Lenders to perfect and maintain the
validity and priority of the Liens granted pursuant to the Security Documents
and to effect, confirm or further assure or protect and preserve the interests,
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and the other Credit Documents.

 

9.15 Conditions Subsequent. The Borrower shall diligently pursue and cause to be
delivered to the Administrative Agent those items listed on Schedule 9.15 within
the respective time periods set forth therein.

 

ARTICLE X

 

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that, until the termination of the Revolving
Credit Commitments, the termination or expiration of all Letters of Credit and
the payment in full of all principal and interest with respect to the Loans and
all Reimbursement Obligations together with all other amounts then due and owing
hereunder:

 

10.1 Leverage Ratio. The Borrower will not permit the Leverage Ratio as of the
last day of any fiscal quarter ending during the applicable period set forth
below, for the four consecutive fiscal quarter period ending on such date, to be
greater than that ratio set forth opposite each such period:

 

Period

--------------------------------------------------------------------------------

  

Leverage Ratio

Must Not Be Greater Than

--------------------------------------------------------------------------------

Effective Date through and including September 30, 2006

   3.50 to 1.00

October 1, 2006 through and including December 31, 2007

   3.25 to 1.00

January 1, 2008 and thereafter

   3.00 to 1.00

 

86



--------------------------------------------------------------------------------

10.2 Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed Charge
Coverage Ratio, as determined for and at the end of each period of four
consecutive fiscal quarters to be less than 1.50 to 1.00.

 

10.3 Interest Coverage Ratio. The Borrower shall not permit the Interest
Coverage Ratio, as determined for and at the end of each period of four
consecutive fiscal quarters to be less than 3.75 to 1.00.

 

ARTICLE XI

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, until the termination of the Revolving
Credit Commitments, the termination or expiration of all Letters of Credit and
the payment in full of all principal and interest with respect to the Loans and
all Reimbursement Obligations together with all other amounts then due and owing
hereunder:

 

11.1 Merger; Consolidation. The Borrower will not, and will not permit or cause
any of its Subsidiaries (including any Excluded Subsidiary) to, liquidate, wind
up or dissolve, or enter into any consolidation, merger or other combination, or
agree to do any of the foregoing; provided, however, that, subject to the
limitations of Section 11.22:

 

(i) the Borrower may merge, consolidate or combine with another Person so long
as (x) the Borrower is the surviving entity, (y) unless such other Person is a
Wholly Owned Subsidiary immediately prior to giving effect thereto, such merger
or consolidation shall constitute a Permitted Acquisition and the applicable
conditions and requirements of Sections 9.9 and 9.10 shall be satisfied, and
(z) immediately after giving effect thereto, no Default or Event of Default
would exist; and

 

(ii) any Subsidiary (including any Excluded Subsidiary) may merge, consolidate
(including dissolution, as long as the assets of the dissolved Subsidiary are
transferred to the Borrower or a Wholly Owned Subsidiary that is a Subsidiary
Guarantor prior to or concurrently with such dissolution) or combine with
another Person so long as (x) the surviving entity is the Borrower or a Wholly
Owned Subsidiary that is a Subsidiary Guarantor, (y) unless such other Person is
a Wholly Owned Subsidiary immediately prior to giving effect thereto such merger
or consolidation shall constitute a Permitted Acquisition and the applicable
conditions and requirements of Sections 9.9 and 9.10 shall be satisfied; and
(z) immediately after giving effect thereto, no Default or Event of Default
would exist,

 

11.2 Indebtedness. The Borrower will not, and will not permit or cause any of
its Subsidiaries (including any Excluded Subsidiary) to create, incur, assume or
suffer to exist any Indebtedness other than:

 

(i) Indebtedness incurred under this Agreement, the Notes and the Subsidiary
Guaranty;

 

87



--------------------------------------------------------------------------------

(ii) Indebtedness described in Schedule 11.2;

 

(iii) accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, provided that the same shall be paid when due except
(i) to the extent being contested in good faith and by appropriate proceedings
and (ii) as provided elsewhere in this Agreement;

 

(iv) loans and advances by the Borrower or any Subsidiary to any other
Subsidiary; provided that any such loan or advance is by an Intercompany Note,
pledged to the Administrative Agent pursuant to the Security Agreement;

 

(v) purchase money Indebtedness of the Borrower and its Subsidiaries (including
any Excluded Subsidiary) incurred solely to finance the payment of all or part
of the purchase price of any equipment, real property or other fixed assets and
Indebtedness in respect of capital lease obligations, and any renewals,
refinancings or replacements thereof, in an aggregate principal amount
(including any such purchase money Indebtedness and capital leases existing on
the Effective Date) outstanding at any time not exceeding $40,000,000;

 

(vi) Indebtedness arising from any Hedge Agreement;

 

(vii) Indebtedness with respect to Permitted Excluded Subsidiary Loans;

 

(viii) (A) Indebtedness of the Borrower or any Subsidiary owing to the seller(s)
in connection with one or more Permitted Acquisitions, provided that such
Indebtedness is unsecured and, subordinated in right and time of payment upon
the occurrence of an Event of Default hereunder, and shall have such other terms
(including but not limited to a 180 day standstill provision), conditions and
provisions reasonably satisfactory in form and substance to the Administrative
Agent, (B) Contingent Obligations permitted under Section 11.16(v), and
(C) purchase money Indebtedness of the Borrower and its Subsidiaries (including
any Excluded Subsidiary) incurred solely to finance the purchase price of a
Permitted Acquisition that is expressly subordinated and made junior in right
and time of payment to the Obligations and that is evidenced by one or more
written agreements or instruments having terms, conditions and provisions
(including, without limitation, provisions relating to principal amount,
maturity, covenants, defaults, interest, and subordination) satisfactory in form
and substance to the Required Lenders in their sole discretion, and, with
respect to clauses (A), (B) and (C) any renewals, refinancings or replacements
thereof; provided that all such Indebtedness under this clause (viii) shall not
exceed an aggregate principal amount (including any such Indebtedness existing
on the Effective Date) of $15,000,000 outstanding at any time; and

 

(ix) (A) unsecured Indebtedness of the Borrower that is evidenced by one or more
written agreements or instruments having terms, conditions and provisions

 

88



--------------------------------------------------------------------------------

(including, without limitation, provisions relating to principal amount,
maturity, covenants, defaults and interest) satisfactory in form and substance
to the Required Lenders in their sole discretion, and any renewals, refinancings
or replacements thereof (collectively, the “Subordinated Indebtedness”)
(B) Contingent Obligations permitted under Section 11.16(i), (ii), (iii),
(iv) and (vi), and (C) any other Indebtedness not otherwise covered under
clauses (i) through (vii) above or clauses (A) and (B) hereof, provided that all
such Indebtedness under this clause (ix) shall not exceed an aggregate principal
amount (including such Indebtedness and Contingent Obligations existing on the
Effective Date) of $15,000,000 outstanding at any time.

 

11.3 Liens. The Borrower will not, and will not permit or cause any of its
Subsidiaries (including any Excluded Subsidiary) to, directly or indirectly,
make, create, incur, assume or suffer to exist, any Lien upon or with respect to
any part of Borrower’s, any Subsidiaries’ or any Excluded Subsidiaries’ property
or assets, whether now owned or hereafter acquired, or file or permit the filing
of, or permit to remain in effect, any financing statement or other similar
notice of any Lien with respect to any such property, asset, income or profits
under the Uniform Commercial Code of any state or under any similar recording or
notice statute, or agree to do any of the foregoing, other than the following
(collectively, “Permitted Liens”):

 

(i) Liens created under the Security Documents;

 

(ii) Liens imposed by law, such as Liens of carriers, warehousemen, mechanics,
materialmen and landlords, and other similar Liens incurred in the ordinary
course of business for sums not constituting borrowed money that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP (if so required);

 

(iii) Liens (other than any Lien imposed by ERISA, the creation or incurrence of
which would result in an Event of Default under Section 12.1(j)) incurred in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure the performance of letters of credit, bids, tenders, statutory
obligations, surety and appeal bonds, leases, government contracts and other
similar obligations (other than obligations for borrowed money) entered into in
the ordinary course of business;

 

(iv) Liens for taxes, assessments or other governmental charges or statutory
obligations that are not delinquent or remain payable without any penalty or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP (if so
required);

 

(v) Liens securing the Indebtedness permitted under clauses (v) and (vi)(C) and
(vi)(B) of Section 11.2, provided that with respect to any such purchase money
Indebtedness, any such Lien (a) shall attach to such property concurrently with
or within ten (10) days after the acquisition thereof by the Borrower or such
Subsidiary, (b) shall not exceed the lesser of (y) the fair market value of such
property or (z) the cost thereof to the Borrower or such Subsidiary and
(c) shall not encumber any other property of the Borrower or any of its
Subsidiaries;

 

89



--------------------------------------------------------------------------------

(vi) any attachment or judgment Lien not constituting an Event of Default under
Section 12.1(h) that is being contested in good faith by appropriate proceedings
and for which adequate reserves have been established in accordance with GAAP
(if so required);

 

(vii) Liens arising from the filing, for notice purposes only, of financing
statements in respect of true leases;

 

(viii) with respect to any real property owned by the Borrower or any of its
Subsidiaries, all easements, rights of way, licenses and similar encumbrances on
title that do not materially impair the use of such property for its intended
purposes and those exceptions disclosed on the Title Policy delivered by the
Borrower and accepted by the Administrative Agent under Section 7.1(a)(vi);

 

(ix) Liens securing the Indebtedness permitted under clause (vi)(C) of
Section 11.2;

 

(x) Liens set forth on Schedule 11.3; and

 

(xi) Liens in favor of the Borrower securing any Permitted Excluded Subsidiary
Loan.

 

11.4 Disposition of Assets. The Borrower will not, and will not permit or cause
any of its Subsidiaries (including any Excluded Subsidiary) to, sell, assign,
lease, convey, transfer or otherwise dispose of (whether in one or a series of
transactions) all or any portion of its assets, business or properties
(including, without limitation, any Capital Stock of any Subsidiary), or enter
into any arrangement with any Person providing for the lease by the Borrower or
any Subsidiary as lessee of any asset that has been sold or transferred by the
Borrower or such Subsidiary to such Person, or agree to do any of the foregoing,
except for:

 

(i) sales of inventory in the ordinary course of business;

 

(ii) the sale or exchange of used or obsolete equipment to the extent (y) the
proceeds of such sale are applied towards, or such equipment is exchanged for,
replacement equipment or (z) such equipment is no longer necessary for the
operations of the Borrower or its applicable Subsidiary in the ordinary course
of business; provided, however, that no such equipment referred to in this
clause (z) may be sold if its fair market value exceeds $250,000 unless approved
by the Required Lenders;

 

(iii) the sale or other disposition by the Borrower and its Subsidiaries of any
Borrower Margin Stock to the extent the fair market value thereof exceeds 25% of
the fair market value of the assets of the Borrower and its Subsidiaries
(including Borrower Margin Stock), provided that fair value is received in
exchange therefor;

 

(iv) the sale, lease or other disposition of assets by a Subsidiary of the
Borrower to a Subsidiary Guarantor if, immediately after giving effect thereto,
no Default or Event of Default would exist;

 

90



--------------------------------------------------------------------------------

(v) the sale or disposition of assets outside the ordinary course of business
for fair value and for cash, provided that (w) the Net Cash Proceeds from such
sales or dispositions, when aggregated with the Net Cash Proceeds from all other
sales and dispositions not otherwise specifically permitted under this Section
that are consummated during the same fiscal year do not exceed $400,000 in the
aggregate, (x) such Net Cash Proceeds are delivered to the Administrative Agent
promptly after receipt thereof for application in prepayment of the Loans in
accordance with the provisions of Sections 2.3(b) and 3.6, (y) in no event shall
the Borrower or any of its Subsidiaries sell or otherwise dispose of any of the
Capital Stock of any Subsidiary, and (z) immediately after giving effect thereto
no Default or Event of Default would exist;

 

(vi) any other sale or disposition approved at the sole discretion of the
Required Lenders such approval to be given within three Business Days from
receipt of information satisfactory to the Administrative Agent and the other
Lender in their reasonable discretion; and

 

(vii) dispositions by the Borrower or any Subsidiary of real property pursuant
to sale-leaseback transactions, provided that such property was acquired for the
purpose of constructing or renovating a cancer radiation facility thereon for
sale and leaseback to the Borrower or any Subsidiary, and including without
limitation any such transaction in which either the end purchaser/lessor under
such transaction or the Borrower or any such Subsidiary funds the construction
of the improvements, and further provided that (A) such disposition is
consummated within 180 days of the issuance of the certificate of occupancy for
such facility, (B) the sale proceeds received by the Borrower or Subsidiary, as
applicable, are not less than the Borrower/Subsidiary’s actual cost of
acquisition and construction for such facility, and (C) the sale proceeds from
such disposition are used within five days of receipt thereof to prepay
Revolving Credit Outstandings.

 

11.5 Investments. The Borrower will not, and will not permit or cause any of its
Subsidiaries (including any Excluded Subsidiary) to, directly or indirectly,
purchase, own, invest in or otherwise acquire any Capital Stock, evidence of
Indebtedness or other obligation or security or any interest whatsoever in any
other Person, or make or permit to exist any loans, advances or extensions of
credit to, or any investment in cash or by delivery of property in, any other
Person, or purchase or otherwise acquire (whether in one or a series of related
transactions) any portion of the assets, business or properties of another
Person (including pursuant to an Acquisition), or create or acquire any
Subsidiary, or become a partner or joint venturer in any partnership or joint
venture (collectively, “Investments”), or make a commitment or otherwise agree
to do any of the foregoing, other than (subject to, with respect to the
Borrower, the limitations of Section 11.22):

 

(i) Cash Equivalents;

 

(ii) Investments consisting of accounts receivable created and prepaid expenses
incurred, in the ordinary course of business;

 

(iii) Investments consisting of loans and advances to employees for reasonable
travel, relocation and business expenses in the ordinary course of business;

 

91



--------------------------------------------------------------------------------

(iv) without duplication, Investments consisting of intercompany Indebtedness
permitted under clause (iv) of Section 11.2;

 

(v) Investments existing on the Effective Date in Subsidiaries and described in
Schedule 11.5;

 

(vi) Investments by Borrower under the Related Hedge Agreements;

 

(vii) Investments consisting of the making of capital contributions by the
Borrower or any Subsidiary in (y) any other Subsidiary that is (or immediately
after giving effect to such Investment will be) a Subsidiary Guarantor, and
(z) in any Excluded Subsidiary, provided that (I) the Borrower complies with any
applicable provisions of Section 9.10, (II) the aggregate amount of all such
Investments (including Permitted Excluded Subsidiary Loans) made during any
fiscal year shall not exceed $5,000,000 for each such Investment, and
$15,000,000 in the aggregate per fiscal year (and in any case, not more than
four (4) in each fiscal year); and (III) for each such Investment, the Borrower
shall have delivered to the Administrative Agent the information required under
clauses (i), (iii) and (iv) of Section 9.9(b) (as if such clauses are applicable
to the Investments permitted under this clause (vii));

 

(viii) Permitted Acquisitions;

 

(ix) Investments in any partnership or joint venture which is not a Subsidiary
or an Excluded Subsidiary, but which is reflected on the Borrower’s financial
statements in accordance with the equity method of accounting, such Investments
not to exceed $5,000,000 in the aggregate per fiscal year; and

 

(x) Other Investments not otherwise described in clauses (i)-(ix) above, the
aggregate amount of such Investments which shall not exceed $5,000,000.

 

11.6 Restricted Payments. (a) The Borrower will not, and will not permit or
cause any of its Subsidiaries (including any Excluded Subsidiary) to, directly
or indirectly, declare or make any Restricted Payment or enter into any
agreement to do any of the foregoing, except that:

 

(i) if and to the extent that after giving effect thereto, (i) the Leverage
Ratio calculated for the period of four consecutive fiscal quarters most
recently ended on or immediately prior to the date of each such distribution is
less than or equal to 2.00 to 1.00 and the Compliance Certificate for the fiscal
year ending December 31, 2005, has been delivered, and (ii) no Event of Default,
including any default under Section 10 hereunder shall have occurred and be
continuing or would occur as a result thereof, the Borrower may make Restricted
Payments;

 

(ii) the Borrower may make other distributions payable solely in its common
stock;

 

(iii) each Wholly Owned Subsidiary of the Borrower may declare and make dividend
payments or other distributions to the Borrower or another Wholly Owned

 

92



--------------------------------------------------------------------------------

Subsidiary of the Borrower, to the extent not prohibited under applicable
Requirements of Law; and

 

(iv) so long as no Event of Default has occurred or is continuing, each Excluded
Subsidiary may declare and make dividend payments or other distributions, to the
extent not prohibited under applicable Requirements of Law.

 

(b) Without the consent of the Required Lenders, the Borrower will not, and will
not permit or cause any of its Subsidiaries (including any Excluded Subsidiary)
to make (or give any notice in respect of) any voluntary or optional payment or
prepayment of principal on any Subordinated Indebtedness, or directly or
indirectly make any redemption (including pursuant to any change of control
provision), retirement, defeasance or other acquisition for value of any
Subordinated Indebtedness, or make any deposit or otherwise set aside funds for
any of the foregoing purposes; except that, for so long as no Default or Event
of Default has occurred and is continuing, the Borrower may make interest
payments with respect to the Subordinated Indebtedness in accordance with the
applicable provisions of the Subordinated Indebtedness.

 

11.7 Transactions with Affiliates. The Borrower will not, and will not permit or
cause any of its Subsidiaries (including any Excluded Subsidiary) to, enter into
any transaction (including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service) with any officer,
director, stockholder or other Affiliate of the Borrower or any Subsidiary,
except in the ordinary course of its business and upon fair and reasonable terms
that are substantially as favorable to it as would be obtainable in a comparable
arm’s length transaction with a Person other than an Affiliate of the Borrower
or such Subsidiary; provided, however, that nothing contained in this Section
shall prohibit:

 

(i) transactions described on Schedule 11.7 or otherwise expressly permitted
under this Agreement; and

 

(ii) the payment by the Borrower of reasonable and customary fees and
indemnities to, and reimbursement of out-of-pocket expenses of, members of its
board of directors.

 

11.8 Change in Business. The Borrower will not, and will not permit or cause any
of its Subsidiaries (including any Excluded Subsidiary) to, make any material
change in the nature of business conducted by the Borrower and its Subsidiaries
on the date hereof, except to enter into and conduct any business or businesses
reasonably related or ancillary thereto.

 

11.9 Revenue. The Borrower shall not permit the percentage of the total revenue
of the Borrower, its Subsidiaries and its Excluded Subsidiaries for any fiscal
quarter that is derived from the Excluded Subsidiaries to exceed 15%.

 

11.10 Capital Expenditures. The Borrower will not permit the aggregate Capital
Expenditures of the Borrower and its Subsidiaries in any fiscal year to be
greater than (i) in the case of fiscal year 2005, $35,000,000, and (ii) in the
case of each other fiscal year, the percentage of the net book value of the
Borrower’s Capital Assets determined as of the end of the immediately preceding
fiscal year as set forth below, in each case excluding any Capital Expenditures
for any Permitted Acquisition during such fiscal year:

 

Fiscal Year of

Capital Expenditure

--------------------------------------------------------------------------------

   Percentage
of Prior Fiscal Year’s
Capital Assets


--------------------------------------------------------------------------------

 

2006

   37 %

2007

   30 %

2008 and thereafter

   25 %

 

93



--------------------------------------------------------------------------------

11.11 Certain Amendments. The Borrower will not, and will not permit or cause
any of its Subsidiaries (including any Excluded Subsidiary) to, (i) amend,
modify or waive, or permit the amendment, modification or waiver of, any
provision of any agreement or instrument evidencing or governing any
Subordinated Indebtedness, the effect of which would be to (a) increase the
principal amount due thereunder, (b) shorten or accelerate the time of payment
of any amount due thereunder, (c) increase the applicable interest rate or
amount of any fees or costs due thereunder, (d) amend any of the subordination
provisions thereunder (including any of the definitions relating thereto),
(e) make any covenant therein more restrictive or add any new covenant; or
(f) otherwise materially and adversely affect the Lenders, or breach or
otherwise violate any of the subordination provisions applicable thereto,
including, without limitation, restrictions against payment of principal and
interest thereon, or (ii) amend, modify or change any provision of its articles
or certificate of incorporation or bylaws, or the terms of any class or series
of its Capital Stock, other than in a manner that could not reasonably be
expected to adversely affect the Lenders.

 

11.12 Limitation on Certain Restrictions. The Borrower will not, and will not
permit or cause any of its Subsidiaries (including any Excluded Subsidiary) to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any restriction or encumbrance on (i) the ability of the Borrower and
its Subsidiaries (including any Excluded Subsidiary) to perform and comply with
their respective obligations under the Credit Documents or (ii) the ability of
any Subsidiary of the Borrower (including any Excluded Subsidiary) to make any
dividend payments or other distributions in respect of its Capital Stock, to
repay Indebtedness owed to the Borrower or any other Subsidiary, to make loans
or advances to the Borrower or any other Subsidiary, or to transfer any of its
assets or properties to the Borrower or any other Subsidiary, in each case other
than such restrictions or encumbrances existing under or by reason of the Credit
Documents or applicable Requirements of Law.

 

11.13 No Other Negative Pledges. The Borrower will not, and will not permit or
cause any of its Subsidiaries (including any Excluded Subsidiary) to, directly
or indirectly, enter into or suffer to exist any agreement or restriction that
prohibits or conditions the creation, incurrence or assumption of any Lien upon
or with respect to any part of its property or assets, whether now owned or
hereafter acquired, or agree to do any of the foregoing, other than as set forth
in (i) this Agreement and the Security Documents, (ii) any agreement or
instrument creating a Permitted Lien (but only to the extent such agreement or
restriction applies to the assets subject to such Permitted Lien), and
(iii) operating leases of real or personal property entered into by the Borrower
or any of its Subsidiaries as lessee in the ordinary course of business.

 

94



--------------------------------------------------------------------------------

11.14 Fiscal Year. The Borrower will not, and will not permit or cause any of
its Subsidiaries (including any Excluded Subsidiary) to, change the ending date
of its fiscal year to a date other than December 31.

 

11.15 Accounting Changes. The Borrower will not, and will not permit or cause
any of its Subsidiaries (including any Excluded Subsidiary) to make or permit
any material change in its accounting policies or reporting practices, except as
may be required by GAAP.

 

11.16 Restriction on Contingent Obligations. The Borrower will not, and will not
permit or cause any of its Subsidiaries (including any Excluded Subsidiary) to,
incur Contingent Obligations, other than (i) the endorsement of negotiable
instruments in the ordinary course of business, (ii) Contingent Obligations
incurred as a result of the Subsidiary Guaranty, (iii) guarantees of
Indebtedness permitted under Section 11.2, (iv) guarantees of other Indebtedness
in an aggregate amount not to exceed $3,000,000 at any time, which shall include
any Contingent Obligation incurred on behalf of any Excluded Subsidiary,
(v) Contingent Obligations, constituting the Acquisition Amount of any Permitted
Acquisition, owing to a seller in connection with a Permitted Acquisition, which
Contingent Obligations are unsecured and shall have terms, conditions and
provisions reasonably satisfactory in form and substance to the Administrative
Agent, and (vi) each such Contingent Obligation which is described on Schedule
11.16 attached hereto.

 

11.17 Hazardous Substances. The Borrower will not, and will not permit any of
its Subsidiaries (including any Excluded Subsidiary) to, permit any Hazardous
Substances, the removal of which is required or the maintenance of which is
restricted, prohibited or penalized by any Governmental Authority, to be brought
on or handled by the Borrower or any of its Subsidiaries (including any Excluded
Subsidiary) or any of their agents, Affiliates, employees, contractors or
invitees, on any real property owned or leased by the Borrower or any of its
Subsidiaries, except in compliance with all applicable Environmental Laws; and
if any such material is brought or handled in violation of any applicable
Environmental Law, it shall be immediately removed, with proper disposal, and
all required environmental cleanup procedures shall be diligently undertaken
pursuant to all Environmental Laws, and the obligations hereunder with respect
to any such materials brought on or handled while the Borrower or any of its
Subsidiaries owned or leased any such real property shall survive any
foreclosure of the Mortgages and other deeds of trust or mortgages. THE BORROWER
HEREBY ACKNOWLEDGES THAT FOR SO LONG AS THE LENDERS HAVE NOT FORECLOSED AND
TAKEN TITLE TO, AND POSSESSION AND CONTROL OF THE MORTGAGED PROPERTY, AND TAKEN
OVER CONTROL OF WASTE HANDLING PRACTICES, ALL HAZARDOUS WASTE HANDLING PRACTICES
AND ENVIRONMENTAL PRACTICES AND PROCEDURES ARE THE SOLE RESPONSIBILITY OF THE
BORROWER AND ITS SUBSIDIARIES (INCLUDING ANY EXCLUDED SUBSIDIARY) AND THE
BORROWER HAS FULL DECISION-MAKING POWER WITH RESPECT THERETO. THE BORROWER
FURTHER ACKNOWLEDGES THAT NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER IS AN
ENVIRONMENTAL CONSULTANT, ENGINEER, INVESTIGATOR OR INSPECTOR OF ANY TYPE
WHATSOEVER. NO ACT (OR DECISION NOT TO ACT) OF THE ADMINISTRATIVE AGENT OR ANY
LENDER RELATED TO THIS AGREEMENT OR ANY CREDIT DOCUMENT SHALL GIVE RISE TO ANY
OBLIGATION OR LIABILITY ON THE PART OF THE ADMINISTRATIVE AGENT

 

95



--------------------------------------------------------------------------------

OR ANY LENDER WITH RESPECT TO ENVIRONMENTAL MATTERS UNLESS SUCH ACTION IS AFTER
THE LENDERS HAVE FORECLOSED ON AND TAKEN POSSESSION AND CONTROL OF THE SUBJECT
PROPERTY AND SUCH ACTION PROXIMATELY RESULTS IN SUCH CONTAMINATION. IN NO EVENT
SHALL ANY INFORMATION OBTAINED FROM THE ADMINISTRATIVE AGENT OR ANY LENDER OR
THEIR RESPECTIVE AGENTS PURSUANT TO THIS AGREEMENT OR ANY CREDIT DOCUMENT
CONCERNING THE ENVIRONMENTAL CONDITION OF THE MORTGAGED PROPERTY BE CONSIDERED
BY THE BORROWER OR ANY OF ITS SUBSIDIARIES (OR ANY OTHER RECIPIENT OF SUCH
INFORMATION) AS CONSTITUTING LEGAL OR ENVIRONMENTAL CONSULTING, ENGINEERING,
INVESTIGATING OR INSPECTING ADVICE, AND NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES (NOR ANY OTHER RECIPIENT OF SUCH INFORMATION) SHALL RELY ON SAID
INFORMATION. THE RESPONSIBILITY FOR COMPLIANCE WITH VARIOUS FEDERAL, STATE AND
LOCAL ENVIRONMENTAL, HEALTH OR SAFETY LAWS AND REGULATIONS RESTS SOLELY WITH THE
BORROWER AND ITS SUBSIDIARIES FOR SO LONG AS THE LENDERS HAVE NOT FORECLOSED AND
TAKEN TITLE TO, AND POSSESSION AND CONTROL OF THE MORTGAGED PROPERTY, AND TAKEN
OVER CONTROL OF WASTE HANDLING PRACTICES.

 

11.18 Pledge of Partnerships and Joint Ventures that are not Subsidiaries.
Borrower shall not, and shall not permit any Subsidiary (including any Excluded
Subsidiary) to, pledge any of its right, title or ownership interest in (i) any
partnership or joint venture that does not constitute a Subsidiary, which
ownership interest is permitted pursuant to Section 11.5(x) hereunder other than
the Liens in favor of the Administrative Agent conferred under the Security
Documents or (ii) any Excluded Subsidiary, other than the Liens in favor of the
Administrative Agent conferred under the Security Documents.

 

11.19 Foreign Subsidiaries. Borrower shall not, and shall not permit any
Subsidiary (including any Excluded Subsidiary) to, create or maintain an
interest in any foreign Subsidiary.

 

11.20 Compliance with ERISA, the Code and Foreign Benefit Laws. With respect to
any Pension Plan, Employee Benefit Plan or Multiemployer Plan, the Borrower
shall not permit any Subsidiary (including Excluded Subsidiary) to:

 

(a) permit the occurrence of any Termination Event which would result in a
liability on the part of the Borrower or any ERISA Affiliate to the PBGC or to
any Governmental Authority; or

 

(b) permit the present value of all benefit liabilities under all Pension Plans
to exceed the current value of the assets of such Pension Plans allocable to
such benefit liabilities; or

 

(c) permit any accumulated funding deficiency (as defined in Section 302 of
ERISA and Section 412 of the Code) with respect to any Pension Plan, whether or
not waived; or

 

(d) fail to make any contribution or payment to any Multiemployer Plan which the
Borrower or any ERISA Affiliate may be required to make under any agreement
relating to such Multiemployer Plan, or any law pertaining thereto; or

 

96



--------------------------------------------------------------------------------

(e) engage, or permit any Borrower or any ERISA Affiliate to engage, in any
prohibited transaction under Section 406 of ERISA or Sections 4975 of the Code
for which a civil penalty pursuant to Section 502(i) of ERISA or a tax pursuant
to Section 4975 of the Code may be imposed; or

 

(f) permit the establishment of any Employee Benefit Plan providing
post-retirement welfare benefits or establish or amend any Employee Benefit Plan
which establishment or amendment could result in liability to the Borrower or
any ERISA Affiliate or increase the obligation of the Borrower or any ERISA
Affiliate to a Multiemployer Plan; or

 

(g) fail, or permit the Borrower or any ERISA Affiliate to fail, to establish,
maintain and operate each Employee Benefit Plan in compliance in all material
respects with the provisions of ERISA, the Code, all applicable Foreign Benefit
Laws and all other applicable laws and the regulations and interpretations
thereof.

 

11.21 Subordinated Indebtedness. Amended, modify or change in any manner any
term or condition of any Subordinated Indebtedness (including without limitation
any of the documents evidencing such Subordinated Indebtedness) so that the
terms and conditions thereof are less favorable to the Administrative Agent and
the Lenders than the terms thereof as of the Effective Date.

 

11.22 Status of Borrower. The Borrower shall not at any time operate any of its
lines of business other than through its Subsidiaries and Excluded Subsidiaries,
or own any assets other than (i) equity interests in Subsidiaries and Excluded
Subsidiaries, (ii) cash and cash equivalents and investments permitted under
Section 11.5, and (iii) such other property as is consistent with its sole
function as a holding company.

 

ARTICLE XII

 

EVENTS OF DEFAULT

 

12.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default”:

 

(a) The Borrower shall fail to pay (i) any principal of any Loan when due,
(ii) any interest on any Loan within three (3) days of the date when due or
(iii) any Reimbursement Obligation, any fee or any other Obligation within five
(5) days of the date when due;

 

(b) The Borrower shall fail to observe, perform or comply with any condition,
covenant or agreement contained in any of Sections 5.7, 9.1, 9.2, 9.3(i), 9.8,
9.9, 9.10 or in Article X or Article XI;

 

(c) The Borrower or any of its Subsidiaries (including any Excluded Subsidiary)
shall fail to observe, perform or comply with any condition, covenant or
agreement contained in this Agreement or any of the other Credit Documents other
than those enumerated in subsections (a) and (b) above, and such failure (i) is
deemed by the terms of the relevant Credit Document to constitute an Event of
Default or (ii) shall continue unremedied for any grace period specifically
applicable thereto or, if no such grace period is applicable, for a period of
thirty (30) days after

 

97



--------------------------------------------------------------------------------

the earlier of (y) the date on which a Authorized Officer of the Borrower
acquires knowledge thereof and (z) the date on which written notice thereof is
delivered by the Administrative Agent or any Lender to the Borrower;

 

(d) Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries (or any Excluded Subsidiary) in this
Agreement, any of the other Credit Documents or in any certificate, instrument,
report or other document furnished in connection herewith or therewith or in
connection with the transactions contemplated hereby or thereby shall prove to
have been false or misleading in any material respect as of the time made,
deemed made or furnished;

 

(e) The Borrower or any of its Subsidiaries (including any Excluded Subsidiary)
shall (i) fail to pay when due (whether by scheduled maturity, acceleration or
otherwise and after giving effect to any applicable grace period) any principal
of or interest on any Indebtedness (other than the Indebtedness incurred
pursuant to this Agreement) having an aggregate principal amount or Hedge
Termination Value of at least $250,000 (or nonpayment default under any
Indebtedness having a principal amount or Hedge Termination Value in excess of
$100,000 individually or all such Indebtedness having an aggregate principal
amount or Hedge Termination Value in excess of $250,000 in aggregate), or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any agreement or instrument evidencing or relating to any
such Indebtedness referred to in clause (i) immediately above, or any other
event shall occur or condition exist in respect thereof, and the effect of such
failure, event or condition is to cause, or permit the holder or holders of such
Indebtedness (or a trustee or agent on its or their behalf) to cause (with the
giving of notice, lapse of time, or both), such Indebtedness to become due, or
to be terminated, prepaid, redeemed, purchased or defeased prior to its stated
maturity;

 

(f) The Borrower or any of its Subsidiaries (including any Excluded Subsidiary)
shall (i) file a voluntary petition or commence a voluntary case seeking
liquidation, winding-up, reorganization, dissolution, arrangement, readjustment
of debts or any other relief under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to controvert in a timely and
appropriate manner, any petition or case of the type described in subsection
(g) below, (iii) apply for or consent to the appointment of or taking possession
by a custodian, trustee, receiver or similar official for or of itself or all or
a substantial part of its properties or assets, (iv) fail generally, or admit in
writing its inability, to pay its debts generally as they become due, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate
action to authorize or approve any of the foregoing;

 

(g) Any involuntary petition or case shall be filed or commenced against the
Borrower or any of its Subsidiaries (including any Excluded Subsidiary) seeking
liquidation, winding-up, reorganization, dissolution, arrangement, readjustment
of debts, the appointment of a custodian, trustee, receiver or similar official
for it or all or a substantial part of its properties or any other relief under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, and such petition or case shall continue
undismissed and unstayed for a period of sixty (60) days; or an order, judgment
or decree approving or ordering any of the foregoing shall be entered in any
such proceeding;

 

98



--------------------------------------------------------------------------------

(h) Any one or more money judgments, writs or warrants of attachment, executions
or similar processes involving an aggregate amount (exclusive of amounts fully
bonded or covered by insurance as to which the surety or insurer, as the case
may be, has acknowledged its liability in writing) in excess of $100,000 shall
be entered or filed against the Borrower or any of its Subsidiaries(including
any Excluded Subsidiary) or any of their respective properties and the same
shall not be dismissed, stayed or discharged for a period of thirty (30) days or
in any event later than five days prior to the date of any proposed sale
thereunder;

 

(i) Any Security Document to which the Borrower or any of its Subsidiaries is
now or hereafter a party shall for any reason cease to be in full force and
effect or cease to be effective to give the Administrative Agent a valid and
perfected security interest in and Lien upon the Collateral purported to be
covered thereby, subject to no Liens other than Permitted Liens or unpermitted
Liens securing Indebtedness in an aggregate amount not exceeding $100,000, in
each case unless any such cessation occurs in accordance with the terms thereof
or is due to any act or failure to act on the part of the Administrative Agent
or any Lender; or the Borrower or any such Subsidiary shall assert any of the
foregoing; or any Subsidiary of the Borrower or any Person acting on behalf of
any such Subsidiary shall deny or disaffirm such Subsidiary’s obligations under
the Subsidiary Guaranty;

 

(j) Any ERISA Event or any other event or condition shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result thereof, together
with all other ERISA Events and other events or conditions then existing, the
Borrower and its ERISA Affiliates have incurred or would be reasonably likely to
incur liability to any one or more Plans or Multiemployer Plans or to the PBGC
(or to any combination thereof) in excess of $100,000;

 

(k) There shall occur a Limitation with respect to any one or more Licenses or
Reimbursement Approvals of the Borrower, or any Managed Practice, or any other
action shall be taken by any Governmental Authority or other Person in response
to any alleged failure by the Borrower, such Subsidiary or such Managed Practice
to be in compliance with applicable Requirements of Law, and such Limitation or
other action, individually or in the aggregate, has or would be reasonably
likely to have a Material Adverse Effect; or there shall occur any introduction
of or change in any Requirement of Law (or in the interpretation or
administration thereof by any Governmental Authority) governing or affecting the
Borrower and such introduction or change, individually or in the aggregate, has
or would be reasonably likely to have a Material Adverse Effect;

 

(l) Any one or more Environmental Claims shall have been asserted against the
Borrower or any of its Subsidiaries (including any Excluded Subsidiary) (or a
reasonable basis shall exist therefor); the Borrower and its Subsidiaries
(including any Excluded Subsidiary) have incurred or would be reasonably likely
to incur liability as a result thereof; and such liability, individually or in
the aggregate, has or would be reasonably likely to have a Material Adverse
Effect;

 

(m) The Borrower or any of its Subsidiaries (including any Excluded Subsidiary)
shall be in breach of or default under the terms of any one or more agreements
for the lease of real property upon which Collateral having an aggregate fair
market value in excess of $50,000 is maintained, and the effect of such breach
or default is to terminate, or permit the other party or parties thereto to
terminate, such lease or leases; or any agreement or contract to which the

 

99



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries (including any Excluded Subsidiary) is a
party shall be terminated or shall, for any other reason, fail to be in full
force and effect and enforceable in accordance with its terms, and such event or
condition, together with all other such events or conditions, if any, has or
would be reasonably likely to have a Material Adverse Effect;

 

(n) There shall occur (i) any uninsured damage to, or loss, theft or destruction
of, any Collateral or other properties of the Borrower and its Subsidiaries
(including any Excluded Subsidiary) that has or would be reasonably likely to
have a Material Adverse Effect or (ii) any labor dispute, act of God or other
casualty that has or would be reasonably likely to have a Material Adverse
Effect;

 

(o) A Change of Control shall occur; or

 

(p) The Borrower or any of its Subsidiaries (including any Excluded Subsidiary)
shall fail to be eligible for any reason (other than voluntary withdrawal where
participation is not otherwise a Requirement of Law) to participate in Medicaid
or Medicare programs or to accept assignments or rights to reimbursement under
Medicaid Regulations or Medicare Regulations (other than voluntary withdrawal
where participation is not otherwise a Requirement of Law) that would result in
a Material Adverse Effect.

 

12.2 Remedies: Termination of Term Loan B Commitments and Revolving Credit
Commitments, Acceleration, etc. Upon and at any time after the occurrence and
during the continuance of any Event of Default (unless waived in writing by the
Required Lenders), the Administrative Agent shall at the direction, or may with
the consent, of the Required Lenders, take any or all of the following actions
at the same or different times:

 

(a) Declare the Term Loan B Facility and the Revolving Credit Commitments, the
Swing Line and the Issuing Lender’s obligation to issue Letters of Credit, to be
terminated, whereupon the same shall terminate (provided that, upon the
occurrence of an Event of Default pursuant to Section 12.1(f) or
Section 12.1(g), the Revolving Credit Commitments, the Swing Line and the
Issuing Lender’s obligation to issue Letters of Credit shall automatically be
terminated);

 

(b) Declare all or any part of the outstanding principal amount of the Loans and
the Swing Line Outstandings to be immediately due and payable, whereupon the
principal amount so declared to be immediately due and payable, together with
all interest accrued thereon and all other amounts payable under this Agreement,
the Notes and the other Credit Documents (other than any Hedge Agreement), shall
become immediately due and payable without presentment, demand, protest, notice
of intent to accelerate or other notice or legal process of any kind, all of
which are hereby knowingly and expressly waived by the Borrower (provided that,
upon the occurrence of an Event of Default pursuant to Section 12.1(f) or
Section 12.1(g), all of the outstanding principal amount of the Loans and all
other amounts described in this subsection (b) shall automatically become
immediately due and payable without presentment, demand, protest, notice of
intent to accelerate or other notice or legal process of any kind, all of which
are hereby knowingly and expressly waived by the Borrower);

 

(c) Direct the Borrower to deposit (and the Borrower hereby agrees, forthwith
upon receipt of notice of such direction from the Administrative Agent, to
deposit) with the

 

100



--------------------------------------------------------------------------------

Administrative Agent from time to time such additional amount of cash as is
equal to the aggregate Stated Amount of all Letters of Credit then outstanding
(whether or not any beneficiary under any Letter of Credit shall have drawn or
be entitled at such time to draw thereunder), such amount to be held by the
Administrative Agent in the Cash Collateral Account as security for the Letter
of Credit Exposure as described in Section 4.8; and

 

(d) Exercise all rights and remedies available to it under this Agreement, the
other Credit Documents and applicable law.

 

12.3 Remedies: Set-Off. In addition to all other rights and remedies available
under the Credit Documents or applicable law or otherwise, upon and at any time
after the occurrence and during the continuance of any Event of Default, each
Lender may, and each is hereby authorized by the Borrower, at any such time and
from time to time, to the fullest extent permitted by applicable law, without
presentment, demand, protest or other notice of any kind, all of which are
hereby knowingly and expressly waived by the Borrower, to set off and to apply
any and all deposits (general or special, time or demand, provisional or final)
and any other property at any time held (including at any branches or agencies,
wherever located), and any other indebtedness at any time owing, by such Lender
to or for the credit or the account of the Borrower against any or all of the
Obligations to such Lender now or hereafter existing, whether or not such
Obligations may be contingent or unmatured, the Borrower hereby granting to each
Lender a continuing security interest in and, Lien upon all such deposits and
other property as security for such Obligations. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.

 

12.4 Application of Funds. After the exercise of remedies provided for in
Section 12.2 (of after the Loans have automatically become due and payable) any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including attorneys fees amounts
payable under Article V) payable to the Administrative Agent in its capacity as
such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including attorneys fees amounts payable under Article V), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans or with respect to Letters of Credit or with
respect to Related Hedge Agreements, ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans or with respect to Letters of Credit or termination
payments with respect to Related Hedge Agreements, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize the Letters of Credit as described above; and

 

101



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Article IV, amounts used to cash collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as cash collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

 

ARTICLE XIII

 

THE ADMINISTRATIVE AGENT

 

13.1 Appointment and Authorization of Administrative Agent. Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Credit Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Credit
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Credit Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the terms “administrative agent” or “Administrative Agent” herein and
in the other Credit Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

The Issuing Lender shall act on behalf of the Lenders with respect to any Letter
of Credit issued by it and the documents associated therewith, and the Issuing
Lender shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article XIII with respect to any acts taken or
omissions suffered by the Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and the applications and agreements
for Letters of Credit pertaining to the Letters of Credit as fully as if the
term “Agent” or “Administrative Agent” as used in this Article XIII and in the
definition of “Agent-Related Person” included the Issuing Lender with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
the Issuing Lender.

 

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and the Borrower shall not have
rights as a third party beneficiary of any of such provisions.

 

13.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under the Agreement or any other Credit Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be

 

102



--------------------------------------------------------------------------------

responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.

 

13.3 Liability of Administrative Agent. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Credit Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by the Borrower, its Subsidiaries or any officer
thereof, contained herein or in any other Credit Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Credit Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document, or for any failure of the Borrower or any other party to any Credit
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Credit Document, or
to inspect the properties, books or records of the Borrower or any Affiliate
thereof.

 

13.4 Reliance by Administrative Agent. (a) The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephonic
message, statement or other document or other writing (including any electronic
message, Internet or intranet website posting or other distribution or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person, and upon advice and statements of legal
counsel, independent accountants, and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Credit Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Credit Document in
accordance with a request or consent of the Required Lenders or all the Lenders,
if required hereunder, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and participants. Where
this Agreement or any other Credit Document expressly permits or prohibits an
action unless the Required Lenders otherwise determine, the Administrative Agent
shall, and in all other instances, the Administrative Agent may, but shall not
be required to, initiate any solicitation for the consent or a vote of the
Lenders thereon.

 

(b) For purposes of determining compliance with the conditions specified in
Section 7.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto.

 

103



--------------------------------------------------------------------------------

(c) In determining compliance with any condition hereunder to the making of a
Loan, or the issuance of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or the L/C Issuer, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the L/C Issuer
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit.

 

13.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to the defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article XII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

 

13.6 Credit Decision; Disclosure of Information by Administrative Agent. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by the Administrative Agent hereinafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether any Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of any
person and its respective subsidiaries, and all applicable bank or other
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
and any other Person hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Credit Documents, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any other Person which may come into the
possession of any Agent-Related Person.

 

13.7 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-

 

104



--------------------------------------------------------------------------------

Related Person (to the extent not reimbursed by or on behalf of any Person and
without limiting the obligation of any Person to do so), pro rata, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Person’s gross negligence or willful misconduct;
provided, further, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 13.7. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including the reasonable fees and expenses of counsel for the Administrative
Agent and including the cost of internal counsel) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section 13.7 shall continue in effect
notwithstanding the Termination Date or the Term Loan B Termination Date and the
resignation or replacement of the Administrative Agent.

 

13.8 Administrative Agent in Its Individual Capacity. Bank of America and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Borrower as though Bank of America were not the Administrative Agent or the
Issuing Lender hereunder and without notice to or consent of the Lenders. The
Lenders acknowledge that, pursuant to such activities, Bank of America or its
Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Affiliate) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them. With
respect to its Loans, Bank of America shall have the same rights and powers
under this Agreement as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent or the Issuing Lender, and the
terms “Lender” and “Lenders” include Bank of America in its individual capacity.

 

13.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders; provided that any such
resignation by Bank of America shall also constitute its resignation as Issuing
Lender and Swing Line Lender. If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, power and duties
of the retiring Administrative Agent, Issuing Lender and Swing Line Lender and
the respective terms “Administrative Agent”, Issuing Lender” and “Swing Line
Lender” shall mean such successor

 

105



--------------------------------------------------------------------------------

administrative agent Letter of Credit issuer and Swing Line Lender, and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated and the retiring Issuing Lender’s and Swing Line
Lender’s rights, powers and duties as such shall be terminated, without any
other or further act or deed on the part of such retiring Issuing Lender or
Swing Line Lender or any other Lender, other than the obligation of the
successor Issuing Lender to issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or to make
other arrangements satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article XIII and
Sections 14.2 and 14.9 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor
administrative agent as provided for above.

 

13.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any the Borrower or any Guarantor, the Administrative Agent (irrespective of
whether the principal of any Loan or Reimbursement Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Reimbursement Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 4.1, 5.2 and 14.1) allowed in such
judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5.2 and 14.1.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement,

 

106



--------------------------------------------------------------------------------

adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

13.11 Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Credit Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Credit Document, or (iii) subject to
Section 14.6, if approved, authorized or ratified in writing by the Required
Lenders;

 

(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 11.3(v)); and

 

(iii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 13.11.

 

13.12 Other Agents; Lead Managers. None of the Lenders identified on the facing
page or signature pages of this Agreement as a “syndication agent,”
“documentation agent,” “co-agent”, “lead arranger” or “book manager”, if any,
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1 Fees and Expenses. The Borrower agrees (i) whether or not the transactions
contemplated by this Agreement shall be consummated, to pay upon demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and expenses of counsel to
the Administrative Agent) in connection with (y) the Administrative Agent’s due
diligence investigation in connection with, and the preparation, negotiation,
execution, delivery and syndication of, this Agreement and the other Credit
Documents, and any amendment, modification or waiver hereof or thereof or
consent with respect hereto or thereto, and (z) the creation, perfection and
maintenance of the perfection of the Administrative Agent’s Liens upon the
Collateral, including, without limitation, Lien search, filing and recording
fees, title insurance and appraisal charges and fees and taxes relating thereto,

 

107



--------------------------------------------------------------------------------

(ii) to pay upon demand all reasonable out-of-pocket costs and expenses of the
Administrative Agent and each Lender (including, without limitation, reasonable
attorneys’ fees and expenses and the cost of independent public accountants and
other outside experts retained by the Administrative Agent or any Lender) in
connection with (y) any refinancing or restructuring of the credit arrangement
provided under this Agreement, whether in the nature of a “work-out,” in any
insolvency or bankruptcy proceeding or otherwise and whether or not consummated,
and (z) the enforcement, attempted enforcement or preservation of any rights or
remedies under this Agreement or any of the other Credit Documents, whether in
any action, suit or proceeding (including any bankruptcy or insolvency
proceeding) or otherwise, and (iii) to pay and hold the Administrative Agent and
each Lender harmless from and against all liability for any intangibles,
documentary, stamp or other similar taxes, fees and excises, if any, including
any interest and penalties and any finder’s or brokerage fees, commissions and
expenses (other than any fees, commissions or expenses of finders or brokers
engaged by the Administrative Agent or any Lender), that may be payable in
connection with the transactions contemplated by this Agreement and the other
Credit Documents. All amounts due under this Section 14.1 shall be payable
within ten (10) Business Days after demand therefor. The agreements in this
Section shall survive the termination of the Commitments and the repayment of
all other Obligations.

 

14.2 Indemnification; Limitation of Liability. Whether or not the transactions
contemplated herein are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person and each Lender and each of their Affiliates
and their respective officers, directors, employees, agents, and
attorneys-in-fact (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities, costs, and expenses (including, without
limitation, reasonable attorneys’ fees) of any kind or nature that may be
incurred by or asserted or awarded against any Indemnified Party, in any way
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation, or proceeding or
preparation of defense in connection therewith) the Credit Documents, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Loans or Letters of Credit or any actual or alleged presence or release
of Hazardous Substances on or from any property currently or formerly owned or
operated by the Borrower or any Subsidiary (including any Excluded Subsidiary),
or any Environmental Claim related in any way to the Borrower or any Subsidiary
(including any Excluded Subsidiary) (all of the foregoing, collectively, the
“Indemnified Liabilities”), except to the extent such claim, damage, loss,
liability, cost, or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 14.2
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any Indemnified
Party is otherwise a party thereto. The Borrower agrees that no Indemnified
Party shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnified Party have any liability for any indirect or consequential
damages relating to this Agreement or any other Credit Document or arising out
of its activities in connection herewith or therewith (whether before or after
the Effective Date). All amounts due under this Section 14.2 shall be payable
within ten Business Days after demand therefor. The agreements in this Section
shall survive the resignation of the Administrative Agent, the replacement of
any

 

108



--------------------------------------------------------------------------------

Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

14.3 GOVERNING LAW; WAIVER OF JURY TRIAL.

 

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER THAN THOSE SECURITY
INSTRUMENTS WHICH EXPRESSLY PROVIDE THAT THEY SHALL BE GOVERNED BY THE LAWS OF
ANOTHER JURISDICTION) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.

 

(b) THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT
SITTING IN NEW YORK COUNTY, STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE COURT OF ANY
STATE THEREOF AND, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER
EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND THE BORROWER HEREBY
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

 

(c) THE BORROWER AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF THE BORROWER PROVIDED IN SECTION 14.5, OR BY ANY OTHER METHOD OF
SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW
YORK.

 

(d) NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT OR ANY LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY CREDIT DOCUMENT IN THE COURTS OF ANY
JURISDICTION WHERE THE BORROWER OR ANY OF THE BORROWER’S PROPERTY OR ASSETS MAY
BE FOUND OR LOCATED. TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH
JURISDICTION, THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR
PROCEEDING, OBJECTION TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY
BY ANY SUCH OTHER COURT OR COURTS WHICH NOW OR HEREAFTER MAY BE AVAILABLE UNDER
APPLICABLE LAW.

 

109



--------------------------------------------------------------------------------

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO ANY CREDIT DOCUMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT
OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH, OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT DOCUMENT, WHETHER NOW
EXISTING OR HEREAFTER ARISING, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY
AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
PROCEEDING. ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(f) THE BORROWER HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

 

14.4 Intentionally deleted.

 

14.5 Notices. All notices and other communications provided for hereunder shall
be in writing (including telegraphic, telex, facsimile transmission or cable
communication) and mailed, telegraphed, telexed, telecopied, cabled or delivered
to the party to be notified at the following addresses:

 

(a) if to the Borrower, to Radiation Therapy Services, Inc., 2234 Colonial
Boulevard, Fort Myers, Florida 33907, Attention: David M. Koeninger, Telecopy
No. (239) 931-7380, Electronic Mail: Davidk@rtsx.com;

 

(b) if to the Administrative Agent, to Bank of America, N.A., 231 South LaSalle
Street, IL1-231-08-30, Chicago, Illinois 60604 Attention: Kristine Thennes,
Telecopy No. (877) 206-8412, Electronic Mail:
Kristine.Thennes@bankofamerica.com; and

 

(c) if to any Lender, to it at the address set forth on its signature page
hereto (or if to any Lender not a party hereto as of the date hereof, at the
address set forth in its Assignment and Assumption);

 

or in each case, to such other address as any party may designate for itself by
like notice to all other parties hereto. All such notices and communications
shall be deemed to have been given (i) if mailed as provided above by any method
other than overnight delivery service, on the third Business Day after deposit
in the mails, (ii) if mailed by overnight delivery service, telegraphed,
telexed, telecopied or cabled, the Business Day following delivery for overnight
delivery, delivered to the telegraph company, confirmed by telex answerback,
transmitted by telecopier or delivered to the cable company, respectively, or
(iii) if delivered by hand, upon delivery. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that

 

110



--------------------------------------------------------------------------------

the Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any Agent-Related Persons (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

14.6 Amendments, Waivers, etc. No amendment, modification, waiver or discharge
or termination of, or consent to any departure by the Borrower from, any
provision of this Agreement or any other Credit Document (other than any Hedge
Agreement), shall be effective unless in a writing signed by the Required
Lenders (or by the Administrative Agent at the direction or with the consent of
the Required Lenders), and then the same shall be effective only in the specific
instance and for the specific purpose for which given; provided, that that no
such amendment, modification, waiver, discharge, termination or consent shall:

 

(a) unless agreed to by all of the Lenders, (i) except as may be otherwise
specifically provided in this Agreement or in any other Credit Document, release
all or substantially all of the Collateral or release any Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty unless pursuant to a
transaction permitted hereunder, or (ii) change any provision of Section 5.8 or
this Section 14.6 or (iii) change any provision of any Loan Document specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder; and

 

(b) [Intentionally omitted]

 

(c) unless agreed to by each Revolving Lender affected thereby, (i) increase or
extend the Revolving Credit Commitment of such Lender (it being understood that
a waiver of any Event of Default, if agreed to by the requisite Lenders
hereunder, shall not constitute such an increase), or (ii) reduce or forgive the
principal amount of any Revolving Loan, reduce the rate of or forgive any
interest thereon, or reduce any fees or other Obligations (other than fees

 

111



--------------------------------------------------------------------------------

payable to the Administrative Agent for its own account and other than any Hedge
Agreement); and

 

(d) unless agreed to by all of the Revolving Lenders, (i) change the percentage
of the aggregate Revolving Credit Commitments of all Revolving Lenders or of the
aggregate unpaid principal amount of the Revolving Loans, or the number or
percentage of Revolving Lenders that shall be required for the Revolving Lenders
or any of them to take or approve, or direct the Administrative Agent to take,
any action hereunder (including as set forth in the definition of “Required
Revolving Lenders”), or (ii) extend the Maturity Date or time for any scheduled
payment hereunder with respect to the Revolving Credit Facility; and

 

(e) unless agreed to by each Lender affected thereby, amend Section 5.3 to
permit Interest Periods with a duration in excess of six (6) months;

 

(f) unless agreed to by each Term Loan B Lender affected thereby, (i) increase
or extend the Term Loan B Commitment of such Term Loan B Lender (it being
understood that a waiver of any Event of Default, if agreed to by the requisite
Lenders hereunder, shall not constitute such an increase), (ii) reduce or
forgive the principal amount of the Term Loan B, reduce the rate of or forgive
any interest thereon, or reduce any fees or other Obligations (other than fees
payable to the Administrative Agent for its own account and other than any Hedge
Agreement),

 

(g) unless agreed to by all of the Term Loan B Lenders, (i) change the
percentage of the aggregate Term Loan B Commitments of all Term Loan B Lenders
or of the aggregate unpaid principal amount of the Term Loan B, or the number or
percentage of Term Loan B Lenders, that shall be required for the Term Loan B
Lenders or any of them to take or approve, or direct the Administrative Agent to
take, any action hereunder (including as set forth in the definition of
“Required Term Loan B Lenders”), (ii) extend the Term Loan B Maturity Date or
time for any scheduled payment of principal, interest or other amounts due
hereunder with respect to the Term Loan B Facility, or (iii) waive, extend,
reduce or postpone any mandatory prepayment in respect of the Term Loan B; and

 

(h) unless agreed to by the Required Revolving Lenders and the Swing Line Lender
and the Issuing Bank, have the effect of enabling the Borrower to satisfy any
condition to a Borrowing contained in Section 7.2 hereof which, but for such
amendment, waiver or consent would not otherwise be satisfied, or shall be
effective to require the Revolving Lenders, the Swing Line Lender or the Issuing
Bank to make any additional Revolving Loans or Swing Line Loan, or to issue any
additional or renew any existing Letter of Credit; and

 

(i) unless agreed to by the Issuing Lender or the Administrative Agent in
addition to the Lenders required as provided hereinabove to take such action,
affect the respective rights or obligations of the Issuing Lender or the
Administrative Agent, as applicable, hereunder or under any of the other Credit
Documents (other than any Hedge Agreement); and

 

(j) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of Lenders
having more, in the aggregate, than 50% of the Credit Exposures then in effect
within each of the following classes of commitments, Loans and other
Obligations: (i) the class consisting of the Revolving Credit

 

112



--------------------------------------------------------------------------------

Commitment, and (ii) the class consisting of the Term Loan B Commitment. For
purposes of this clause, the aggregate amount of each Lender’s risk
participation and funded participation in Letter of Credit Exposure and Swing
Line Loans shall be deemed to be held by such Lender;

 

and provided further that any Hedge Agreement to which any Lender is a party may
be amended or modified, and any rights thereunder waived, in a writing signed by
the parties thereto.

 

14.7 Successors and Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of paragraph (b) of this
Section 14.7, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 14.7 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this
Section 14.7 (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section 14.7 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitments and Revolving Loans and Term Loan B
Commitment and Term Loan B at the time owing to it); provided that (i) except in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitments and Revolving Loans and Term Loan B
Commitment and Term Loan B at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund, the
aggregate amount of the Revolving Credit Commitments and Term Loan B Commitments
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Revolving Credit Commitment or Term Loan B Facility is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan B Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Revolving Credit Commitments or Term Loan B
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
tranches on a non-pro rata basis; (iii) any assignment of a Revolving

 

113



--------------------------------------------------------------------------------

Credit Commitment must be approved by the Administrative Agent and the Issuing
Lender unless the proposed assignee is itself a Lender with a Revolving Credit
Commitment (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount, if any, required as set forth on
Schedule 14.7, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
paragraph (c) of this Section 14.7, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.9, 5.10 and 14.2 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 14.7.

 

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in North Carolina a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Term Loan B Commitment and
Revolving Credit Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitments, Term Loan B Commitments and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or

 

114



--------------------------------------------------------------------------------

waiver described in Section 14.6 that affects such Participant. Subject to
paragraph (e) of this Section 14.7, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 5.9, 5.10 and 14.2 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.3 as though it
were a Lender, provided such Participant agrees to be subject to Section 12.3 as
though it were a Lender.

 

(e) A Participant shall not be entitled to receive any greater payment under
Sections 5.9 and 5.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.10 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.10(d) as
though it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee and, if required, counter executed
by the Borrower, together with the Note or Notes subject to such assignment and
the processing fee referred to in subsection (a) above, the Administrative Agent
will (i) accept such Assignment and Assumption, (ii) on the effective date
thereof, record the information contained therein in the Register and (iii) give
notice thereof to the Borrower and the Lenders. Within five (5) Business Days
after its receipt of such notice, the Borrower, at its own expense, will execute
and deliver to the Administrative Agent, in exchange for the surrendered Note or
Notes, a new Note or Notes to the order of the Eligible Assignee (and, if the
assigning Lender has retained any portion of its rights and obligations
hereunder, to the order of the assigning Lender), prepared in accordance with
the provisions of Section 2.2 and 3.4 as necessary to reflect, after giving
effect to the assignment, the Commitments of the Assignee and (to the extent of
any retained interests) the assigning Lender, dated the date of the replaced
Note and Notes and otherwise in substantially the form of Exhibits A-1 and A-3.
The Administrative Agent will return canceled Notes to the Borrower.

 

(h) Any Lender or Participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the Eligible Assignee or Participant or proposed Eligible Assignee
or Participant any information relating to the Borrower and its Subsidiaries
furnished to it by or on behalf of any other party hereto, provided that such
Eligible Assignee or Participant or proposed Eligible Assignee or Participant
agrees in writing to keep such information confidential to the same extent
required of the Lenders under Section 14.12.

 

14.8 No Waiver. The rights and remedies of the Administrative Agent and the
Lenders expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in

 

115



--------------------------------------------------------------------------------

exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude other or further exercise thereof or the exercise of any other right,
power or privilege or be construed to be a waiver of any Default or Event of
Default. No course of dealing between any of the Borrower and the Administrative
Agent or the Lenders or their agents or employees shall be effective to amend,
modify or discharge any provision of this Agreement or any other Credit Document
or to constitute a waiver of any Default or Event of Default. No notice to or
demand upon the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the right of the Administrative Agent or any Lender to exercise any
right or remedy or take any other or further action in any circumstances without
notice or demand.

 

14.9 Survival. All representations, warranties and agreements made by or on
behalf of the Borrower or any of its Subsidiaries in this Agreement and in the
other Credit Documents shall survive the execution and delivery hereof or
thereof, the making and repayment of the Loans and the issuance and repayment of
the Letters of Credit. In addition, notwithstanding anything herein or under
applicable law to the contrary, the provisions of this Agreement and the other
Credit Documents relating to indemnification or payment of fees, costs and
expenses, including, without limitation, the provisions of Sections 5.9(a),
5.9(b), 5.10, 5.11, 13.7, 14.1 and 14.2, shall survive the payment in full of
all Loans and Letters of Credit, the termination of the Term Loan B Commitment,
Revolving Credit Commitments and all Letters of Credit and any termination of
this Agreement or any of the other Credit Documents.

 

14.10 Severability. To the extent any provision of this Agreement is prohibited
by or invalid under the applicable law of any jurisdiction such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.

 

14.11 Construction. The headings of the various articles, sections and
subsections of this Agreement have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof. Except as otherwise expressly provided herein and in the other Credit
Documents, in the event of any inconsistency or conflict between any provision
of this Agreement and any provision of any of the other Credit Documents, the
provision of this Agreement shall control.

 

14.12 Confidentiality. Each Lender agrees to keep confidential, all Information
(as defined below) provided to it by or on behalf of the Borrower or any of its
Subsidiaries in connection with this Agreement or any other Credit Document;
provided, however, that any Lender may disclose such information (i) to its
directors, employees and agents and to its auditors, counsel and other
professional advisors or to an Affiliate and its directors, (ii) at the demand
or request of any bank regulatory authority, court or other Governmental
Authority having or asserting jurisdiction over such Lender, as may be required
pursuant to subpoena or other legal process, or otherwise in order to comply
with any applicable Requirement of Law, (iii) in connection with any proceeding
to enforce its rights hereunder or under any other Credit Document or any other
litigation or proceeding related hereto or to which it is a party, (iv) to the
Administrative Agent or any other Lender and (v) to the extent the same has
become publicly available other than as a result of a breach of this Agreement.

 

116



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Requirements of Law, including Federal and state securities
Requirements of Laws.

 

14.13 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Facsimile copies shall be deemed to be
duplicate originals.

 

14.14 Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s disclosure of information relating to this transaction to
Gold Sheets and other similar bank trade publications. Such information will
consist of deal terms and other information customarily found in such
publications.

 

14.15 Entire Agreement. THIS AGREEMENT AND THE OTHER DOCUMENTS AND INSTRUMENTS
EXECUTED AND DELIVERED IN CONNECTION HEREWITH (A) EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE PARTIES HERETO AND THERETO RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF, (B) SUPERSEDE ANY AND ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS OF SUCH PERSONS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF, INCLUDING, WITHOUT LIMITATION, THE THIRD AMENDED CREDIT
AGREEMENT AND THE COMMITMENT LETTER FROM BANK OF AMERICA TO THE BORROWER DATED
MARCH 31, 2004, AND (C) MAY NOT BE AMENDED, SUPPLEMENTED, CONTRADICTED OR
OTHERWISE MODIFIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

14.16 USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

 

(Signatures to follow)

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by, their duly authorized officers as of the date first above written.

 

RADIATION THERAPY SERVICES, INC.

By:

  /s/    DAVID M. KOENINGER        

Name:

  David M. Koeninger

Title:

  Chief Financial Officer

 

(signatures continued)

 

118



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent

By:

  /s/    KRISTINE THENNES        

Name:

  Kristine Thennes

Title:

  Vice President BANK OF AMERICA, N.A., as Lender, as Swingline Lender and as
Issuing Bank

By:

  /s/    ALEXANDER L. RODY        

Name:

  Alexander L. Rody

Title:

  Senior Vice President Instructions for wire transfers to the Administrative
Agent: Bank of America, N.A.

ABA Routing No. 026-009-593

New York, New York

Account Number: 136-621-225-0600

Account Name: Radiation Therapy Services, Inc.

Attention: Corporate Credit Services

Address for notices as a Lender:

Bank of America, N.A.

TN1-100-04-17

414 Union Street, 4th Floor

Nashville, Tennessee 37219-1697

Attention: Alex Rody

Telephone: 615.749.3195

Telecopy: 615.749.4951

Electronic Mail: alex.rody@bankofamerica.com

Lending Office:

231 S. LaSalle Street, MC: IL1-231-08-30

Chicago, Illinois 60604

Attention: Kristine Thennes, Agency Management

Telephone: 312.828.1657

Telecopy: 877.206.8412

 

(signatures continued)

 

119



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

By:

  /s/    RICHARD NELSON        

Name:

  Richard Nelson

Title:

  Vice President

Address for notices as a Lender:

Wachovia Bank, National Association

301 South College Street, 15th Floor

NC5562

Charlotte, North Carolina 28288

Attention: Richard Nelson

Telephone: 704.715.1445

Telecopy: 704.383-7611

Lending Office:

Wachovia Bank, National Association

301 South College Street, 15th Floor

NC5562

Charlotte, North Carolina 28288

Attention: Richard Nelson

Telephone: 704.715.1445

Telecopy: 704.383-7611

 

(signatures continued)

 

120



--------------------------------------------------------------------------------

FIFTH THIRD BANK, a Michigan Banking Corporation, as a Lender

By:

  /s/    KEVIN HART        

Name:

  Kevin Hart

Title:

  Vice President

Address for notices:

Fifth Third Bank, a Michigan Banking corporation

5050 Kingsley Drive

Cincinnati, OH 45263

MD: 1MOC2B

Attention: Thomas Hughes

Telephone: 513.358.9202

Telecopy: 513.358.0221

Lending Office:

Fifth Third Bank, a Michigan Banking corporation

13350 Metro Parkway, MD: B21811

Fort Myers, FL 33912

Telephone: 239-225-2003

Telecopy: 239-225-2022

 

(signatures continued)

 

121



--------------------------------------------------------------------------------

    SUNTRUST BANK    

By:

  /s/    PAMELA W. PETERS            

Name:

  Pamela W. Peters    

Title:

  Senior Vice President

Address for notices:

   

SunTrust Bank

   

12751 New Brittany Boulevard

   

Post Office Box 3454

   

Fort Myers, FL 33918-3454

   

Attention: Pamela W. Peters

   

Telephone: 239.277.2505

   

Telecopy: 239.277.2576

   

Lending Office:

   

SunTrust Bank

   

12751 New Brittany Boulevard

   

Post Office Box 3454

   

Fort Myers, FL 33918-3454

   

Attention: Pamela W. Peters

   

Telephone: 239.277.2505

   

Telecopy: 239.277.2576

 

(signatures continued)

 

122



--------------------------------------------------------------------------------

CAROLINA FIRST BANK

By:

  /s/    KEVIN M. SHORT        

Name:

  Kevin M. Short

Title:

  Senior Vice President

Address for notices:

Carolina First Bank

104 S. Main Street

Greenville, SC 29601

Attention: Kevin Short

Telephone: 864.255.8965

Telecopy: 865.255.8991

Lending Office:

Carolina First Bank

104 S. Main Street

Greenville, SC 29601

Attention: Valerie Ochs

Telephone: 864.298-6092

Telecopy: 865.255.8920

 

123



--------------------------------------------------------------------------------

NATIONAL CITY BANK OF KENTUCKY

By:

  /s/    DEROY SCOTT        

Name:

  Deroy Scott

Title:

  Senior Vice President

Address for notices:

National City Bank of Kentucky

101 South Fifth Street

37th Floor (31-T37M)

Louisville, KY 40202

Attention: Deroy Scott

Telephone: 502.581.7821

Telecopy: 502.581.4424

Lending Office:

National City Bank

One National City Parkway

Loc. K-A12-1A

Kalamazoo, MI 49009

Attention: Terry Endriss

Telephone: 269.973.1440

Telecopy: 269.973.2405

 

(signatures continued)

 

124



--------------------------------------------------------------------------------

THE INTERNATIONAL BANK OF MIAMI, N.A.

By:

  /s/    PANAYIOTIS CH. ZOTOS        

Name:

  Panayiotis Ch. Zotos

Title:

  Senior Vice President

Address for notices:

The International Bank of Miami, N.A.

121 Alhambra Plaza, PH-2

Coral Gables, FL 33134

Attention: P.C. Zotos, SVP

Telephone: 305.459.8492

Telecopy: 305.569.0544

Lending Office:

The International Bank of Miami, N.A.

121 Alhambra Plaza, PH-2

Coral Gables, FL 33134

Attention: Ely Rodriguez

Telephone: 305.459.8493

Telecopy: 305.569.0544

 

(signatures continued)

 

125



--------------------------------------------------------------------------------

REGIONS BANK

By:

  /s/    KEVIN BEATTIE        

Name:

  Kevin Beattie

Title:

  Vice President

Address for notices:

Regions Bank

1489 W. Palmetto Park Road, 3rd Floor

Boca Raton, FL 33486

Attention: Kevin Beattie, Vice President

Telephone: 561.361.5784

Telecopy: 561.361.5632

Lending Office:

Regions Bank

1489 W. Palmetto Park Road, 3rd Floor

Boca Raton, FL 33486

Attention: Kevin Beattie, Vice President

Telephone: 561.361.5784

Telecopy: 561.361.5632

 

(signatures continued)

 

126



--------------------------------------------------------------------------------

LASALLE BANK, NATIONAL ASSOCIATION

By:

  /s/    MARK J. NYLAND        

Name:

  Mark J. Nyland

Title:

  Vice President

 

127